

EXHIBIT 10.1
TWENTIETH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT
This TWENTIETH AMENDMENT (this “Amendment”), dated as of November 3, 2017, is
among TRIUMPH RECEIVABLES, LLC, a Delaware limited liability company, as seller
(the “Seller”), TRIUMPH GROUP, INC., a Delaware corporation (“Triumph”), as
servicer (in such capacity, together with its successors and permitted assigns
in such capacity, the “Servicer”), PNC BANK, NATIONAL ASSOCIATION, a national
banking association (“PNC”), as a Related Committed Purchaser, as a Purchaser
Agent, and as administrator (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrator”), VICTORY RECEIVABLES
CORPORATION (“Victory”), as a Conduit Purchaser, and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD. (“BTMU”), as a Related Committed Purchaser and as a
Purchaser Agent. Capitalized terms used but not otherwise defined herein have
the respective meanings assigned thereto in the Agreement (as defined below).
RECITALS
1.    The parties hereto are parties to the Receivables Purchase Agreement,
dated as of August 7, 2008 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Agreement”).
2.    Concurrently herewith, BTMU, Seller and Servicer are entering into that
certain Amended and Restated Purchaser Group Fee Letter, dated as of the date
hereof (the “BTMU Fee Letter”).
3.    Concurrently herewith, the PNC, Seller and Servicer are entering into a
Seventh Amended and Restated Purchaser Group Fee Letter, dated as of the date
hereof (the “PNC Fee Letter” and together with the BTMU Fee Letter, the “Fee
Letters”).
4.    The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
SECTION 1. Amendments to the Agreement. The Agreement is hereby amended to
incorporate the changes shown on the marked pages of the Agreement attached
hereto as Exhibit A.
SECTION 2. Rebalancing of Capital.
(a)As of the date hereof and prior to giving effect to this Amendment, PNC’s
aggregate Capital is $74,977,777.78 (the “PNC Capital”) and the aggregate
Capital of the Purchasers in Victory’s Purchaser Group is $21,422,222.22 (the
“Victory Capital”). In connection with the amendments to the Agreement pursuant
to this Amendment, the parties hereto desire to provide for the partial
repayment of the Victory Capital and a Purchase by PNC, in each case, on the
terms described below.







--------------------------------------------------------------------------------







(b)The Seller shall repay $2,142,222.22 of the Victory Capital on the date
hereof, and the parties hereto agree that this Amendment shall constitute a
Purchase Notice pursuant to Section 1.2(a) of the Agreement notwithstanding that
such Purchase Notice is not being delivered in the form of Annex B to the
Agreement. The Seller hereby requests that PNC make a Purchase on the date
hereof in an amount of Capital equal to $2,142,222.22 (such Purchase, the “PNC
Purchase”). For administrative convenience, the Seller hereby requests that PNC
fund the Capital of the PNC Purchase in an amount equal to $2,142,222.22 by wire
transfer to Victory’s account specified below, and the amount so transferred at
the Seller’s direction shall be applied as a partial repayment by the Seller of
the Victory Capital. Victory’s account for such purpose is the following:
Bank:            The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABA:            026-009-632
Account #:        310-051-428
Account Name:    VRC
Reference:         Triumph Receivables, LLC
(c)All unpaid Discount and Fees that accrued prior to the date hereof on or with
respect to the Victory Capital (including the portion thereof repaid pursuant to
this Amendment) shall be paid on the Settlement Date first occurring after the
date hereof in accordance with the terms of the Agreement and the other
Transaction Documents.
(d)After giving effect to the foregoing partial repayment of the PNC Capital and
the Victory Capital, the aggregate outstanding Capital funded by PNC will be
$77,120,000.00 and the aggregate outstanding Capital funded by the Purchasers in
Victory’s Purchaser Group will be $19,280,000.00.
(e)Notwithstanding the foregoing, and for the avoidance of doubt, PNC shall not
be required to make or fund the PNC Purchase unless all the conditions precedent
thereto set forth in the Agreement (including, without limitation, those set
forth in Section 2 of Exhibit II to the Agreement) have been satisfied;
provided, however, that the provision of Section 1.2(a) of the Agreement
requiring that each Purchase Notice be delivered two Business Days prior to such
Purchase is hereby waived solely with respect to the PNC Purchase.
(f)Each of the parties hereto consents to the foregoing non-ratable repayment of
a portion of Victory’s Capital and the non-ratable Purchase to be funded by PNC,
in each case, on the terms set forth in this Section 2 and on a one-time basis.
SECTION 3. Conditions to Effectiveness.
This Amendment shall become effective as of the date hereof, provided that
neither the Facility Termination Date nor a Termination Event or Unmatured
Termination Event has occurred and subject to the condition precedent that the
Administrator shall have received each of the following, each duly executed and
dated as of the date hereof (or such other date satisfactory to the
Administrator), in form and substance satisfactory to the Administrator:


2

--------------------------------------------------------------------------------




(a)counterparts of this Amendment (whether by facsimile or otherwise) executed
by each of the parties hereto;
(b)counterparts of each of the Fee Letters (whether by facsimile or otherwise)
executed by each of the respective parties thereto;
(c)evidence that (i) the “Amendment Fee” under and as defined in each Fee Letter
and (ii) each other fee or other amount owing by the Seller under any
Transaction Document or in connection with this Amendment or the transactions
contemplated hereby, in each case, have been paid in fully in accordance with
the terms of the applicable Fee Letter or such other document to which such fee
or amount is payable;
(d)a pro forma Information Package prepared after giving effect to the
transactions contemplated by this Amendment and the Fee Letters; and
(e)such other documents, agreements, opinions and instruments as the
Administrator may reasonably request prior to delivery by Administrator of an
executed counterpart of this Amendment.
SECTION 4. Representations and Warranties.
Each of the Seller and the Servicer, as applicable, hereby represents and
warrants to each Purchaser, each Purchaser Agent and the Administrator as
follows:
(b)Representations and Warranties. The representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(c)Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
organizational powers and have been duly authorized by all necessary action on
each of its parts. This Amendment and the Agreement, as amended hereby, are each
of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms.
(d)No Default. Immediately after giving effect to this Amendment, the Fee
Letters and the transactions contemplated hereby and thereby, no Termination
Event or Unmatured Termination Event exists or shall exist and the Purchased
Interest shall not exceed 100%.
SECTION 5. Effect of Amendment; Ratification. Except as specifically amended
hereby, the Agreement is hereby ratified and confirmed in all respects, and all
of its provisions shall remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement”, “this Agreement”, “hereof”,
“herein”, or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended hereby. This
Amendment shall not


3

--------------------------------------------------------------------------------




be deemed to expressly or impliedly waive, amend, or supplement any provision of
the Agreement other than as specifically set forth herein.
SECTION 6. Reaffirmation of Performance Guaranty. After giving effect to this
Amendment, the Fee Letters and each of the other transactions contemplated
hereby and thereby, all of the provisions of the Performance Guaranty shall
remain in full force and effect and Triumph hereby ratifies and affirms the
Performance Guaranty and acknowledges that the Performance Guaranty has
continued and shall continue in full force and effect in accordance with its
terms.
SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable conflicts of law principles (other than Sections 5-1401
and 5-1402 of the New York General Obligations Law).
SECTION 9. Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.
SECTION 10. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
SECTION 11. Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.
[SIGNATURE PAGES TO FOLLOW]




4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
TRIUMPH RECEIVABLES, LLC,
as Seller




By: /s/ Kevin E. Kindig
Name: Kevin E. Kindig
Title: Vice President & Treasurer




TRIUMPH GROUP, INC., in its individual capacity and as Servicer




By: /s/ Kevin E. Kindig
Name: Kevin E. Kindig
Title: Vice President & Treasurer




S- 1

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as Administrator, as a Related Committed Purchaser, and as a Purchaser Agent


By: /s/ Eric Bruno
Name: Eric Bruno
Title: Senior Vice President


S- 2

--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Purchaser Agent
By: /s/ Devang Sodha
Name: Devang Sodha
Title: Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. , as a Related Committed Purchaser
By: /s/ Devang Sodha
Name: Devang Sodha
Title: Director


VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser
By: /s/ David DeAngelis
Name: David DeAngelis
Title: Vice President


    


S- 3

--------------------------------------------------------------------------------







EXHIBIT A
(attached)




Exhibit A

--------------------------------------------------------------------------------





EXHIBIT A
CONFORMED COPY includes
First Amendment dated August 6, 2009
Second Amendment dated March 22, 2010
Third Amendment dated June 21, 2010
Fourth Amendment dated June 20, 2011
Fifth Amendment dated October 7, 2011
Sixth Amendment dated February 26, 2013
Seventh Amendment dated September 24, 2013
Eighth Amendment dated December 11, 2013
Ninth Amendment dated June 16, 2014
Tenth Amendment dated November 25, 2014
Eleventh Amendment dated February 4, 2015
Twelfth Amendment dated March 2, 2015
Thirteenth Amendment dated February 24, 2016
Fourteenth Amendment dated September 29, 2016
Fifteenth Amendment dated January 31, 2017
Sixteenth Amendment dated March 10, 2017
Seventeenth Amendment dated March 31, 2017
Eighteenth Amendment dated May 1, 2017
Nineteenth Amendment dated August 29, 2017
Twentieth Amendment dated November 3, 2017
                                                                                                                                                             
RECEIVABLES PURCHASE AGREEMENT
dated as of August 7, 2008
among
TRIUMPH RECEIVABLES, LLC,
as Seller
TRIUMPH GROUP, INC.,
as Servicer
THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY HERETO,
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrator
______________________________________________________________________________






--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page






ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1
Purchase Facility                             1

Section 1.2
Making Purchases                             2

Section 1.3
Purchased Interest Computation                     4

Section 1.4
Settlement Procedures                         4

Section 1.5
Fees                                 9

Section 1.6
Payments and Computations, Etc                     9

Section 1.7
Increased Costs                             9

Section 1.8
Requirements of Law                         10

Section 1.9
Funding Losses                             11

Section 1.10
Taxes                                 11

Section 1.11
Inability to Determine Euro-Rate, LIBO Rate or LMIR         12

Section 1.12
Notice of Purchaser Termination Date                 13

ARTICLE II
REPRESENTATIONS AND WARRANTIES; COVENANTS; TERMINATION EVENTS
Section 2.1
Representations and Warranties; Covenants             13

Section 2.2
Termination Events                         14

ARTICLE III
INDEMNIFICATION
Section 3.1
Indemnities by the Seller                         14

Section 3.2
Indemnities by the Servicer                     16

ARTICLE IV
ADMINISTRATION AND COLLECTIONS
Section 4.1
Appointment of the Servicer                     16

Section 4.2
Duties of the Servicer                         17

Section 4.3
Lock-Box Account Arrangements                     18

Section 4.4
Enforcement Rights                         19

Section 4.5
Responsibilities of the Seller                     20

Section 4.6
Servicing Fee                             20

ARTICLE V
THE AGENTS
Section 5.1
Appointment and Authorization                     21



i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page




Section 5.2
Delegation of Duties                         22

Section 5.3
Exculpatory Provisions                         22

Section 5.4
Reliance by Agents                         22

Section 5.5
Notice of Termination Events                     23

Section 5.6
Non-Reliance on Administrator, Purchaser Agents and Other
Purchasers                                 23

Section 5.7
Purchasers, Administrator, Purchaser Agents and Affiliates     24

Section 5.8
Indemnification                             24

Section 5.9
Successor Administrator                         24

ARTICLE VI
MISCELLANEOUS
Section 6.1
Amendments, Etc                             24

Section 6.2
Notices, Etc                             25

Section 6.3
Successors and Assigns; Participations; Assignments         25

Section 6.4
Costs, Expenses and Taxes                     27

Section 6.5
No Proceedings; Limitation on Payments                 28

Section 6.6
GOVERNING LAW AND JURISDICTION             29

Section 6.7
Confidentiality                             29

Section 6.8
Execution in Counterparts                          30

Section 6.9
Survival of Termination                         30

Section 6.10
WAIVER OF JURY TRIAL                     30

Section 6.11
Sharing of Recoveries                         30

Section 6.12
Right of Setoff                             30

Section 6.13
Entire Agreement                             30

Section 6.14
Headings                                 31

Section 6.15
Purchaser Groups’ Liabilities                     31

Section 6.16
Call Option                             31

Section 6.17
Payments to Non-Lock-Box Accounts; Supplemental Eligibility
Criteria                                 31

Section 6.18
Joinder of Originators                          32





ii

--------------------------------------------------------------------------------





EXHIBIT I        Definitions
EXHIBIT II        Conditions of Purchases
EXHIBIT III        Representations and Warranties
EXHIBIT IV        Covenants
EXHIBIT V        Termination Events
SCHEDULE I        Credit and Collection Policy
SCHEDULE II    Lock-Box Banks and Lock-Box Accounts
SCHEDULE III    Actions/Suits
SCHEDULE IV    Liens
SCHEDULE V    Non-Lockbox Accounts
SCHEDULE VI    Commitments
ANNEX A        Form of Information Package
ANNEX B        Form of Purchase Notice
ANNEX C        Form of Assumption Agreement
ANNEX D        Form of Transfer Supplement
ANNEX E        Form of Paydown Notice
ANNEX F        Form of Compliance Certificate
ANNEX G        Form of Weekly Report




iii

--------------------------------------------------------------------------------





This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
August 7, 2008, among TRIUMPH RECEIVABLES, LLC, a Delaware limited liability
company, as seller (the “Seller”), TRIUMPH GROUP, INC., a Delaware corporation
(“Triumph”), as initial servicer (in such capacity, together with its successors
and permitted assigns in such capacity, the “Servicer”), THE VARIOUS PURCHASERS
AND PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO, and PNC BANK, NATIONAL
ASSOCIATION, as Administrator for each Purchaser Group (in such capacity, the
“Administrator”).
PRELIMINARY STATEMENTS. Certain terms that are capitalized and used throughout
this Agreement are defined in Exhibit I. References in the Exhibits hereto to
the “Agreement” refer to this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
The Seller desires to sell, transfer and assign an undivided variable percentage
interest in a pool of receivables, and the Purchasers desire to acquire such
undivided variable percentage interest, as such percentage interest shall be
adjusted from time to time based upon, in part, reinvestment payments that are
made by such Purchasers.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:
ARTICLE I





AMOUNTS AND TERMS OF THE PURCHASES
Section 1. 1Purchase Facility.
(a)On the terms and subject to the conditions hereof, the Seller may, from time
to time before the Facility Termination Date, ratably (based on the aggregate
Commitments of the Related Committed Purchasers in their respective Purchaser
Groups) request that the Conduit Purchasers, or, only if a Conduit Purchaser
denies such request or is unable to fund, ratably request that the Related
Committed Purchasers, make purchases of and reinvestments in undivided
percentage ownership interests with regard to the Purchased Interest from the
Seller from time to time from the date hereof to the earlier of the Facility
Termination Date and the Purchaser Termination Date with respect to such
Purchase Group. Subject to Section 1.4(b), concerning reinvestments, at no time
will a Conduit Purchaser have any obligation to make a purchase. Each Related
Committed Purchaser severally hereby agrees, on the terms and subject to the
conditions hereof, to make purchases of undivided percentage ownership interests
with regard to the Purchased Interest from the Seller before the Facility
Termination Date or, if earlier, the Purchaser Termination Date with respect to
such Related Committed Purchaser, based on the applicable Purchaser Group’s
Ratable Share of each purchase requested pursuant to Section 1.2(a) (each a
“Purchase”) (and, in the case of each Related Committed Purchaser, its
Commitment Percentage of its Purchaser Group’s Ratable Share of such Purchase);
provided, however, that under no circumstances shall any Purchaser make any
Purchase or reinvestment hereunder if, after giving effect to such Purchase or
reinvestment (i) such Purchaser’s aggregate Capital would exceed its Commitment,
(ii) the Aggregate Capital would


1

--------------------------------------------------------------------------------




(after giving effect to all Purchases and reinvestments on such date) exceed the
Purchase Limit or (iii) the Purchased Interest would exceed 100%.
(b)The Seller may, upon 30 days’ prior written notice to the Administrator and
each Purchaser Agent, reduce the unused portion of the Purchase Limit in whole
or in part (but not below the amount which would cause the Group Capital of any
Purchaser Group to exceed its Group Commitment (after giving effect to such
reduction)); provided that each partial reduction shall be in the amount of at
least $5,000,000, or an integral multiple of $1,000,000 in excess thereof and
unless terminated in whole, the Purchase Limit shall, on and after August 29,
2008, in no event be reduced below $75,000,000 (it being understood that the
Purchased Interest shall not exceed 100%). Such reduction shall, unless
otherwise agreed to in writing by the Seller, the Administrator and each
Purchaser Agent be applied ratably to reduce the Group Commitment of each
Purchaser Group.
(c)Each of the parties hereto hereby acknowledges and agrees that from and after
the Seventh Amendment Effective Date, the Purchaser Group that includes PNC, as
a Purchaser Agent and as a Purchaser, shall not include a Conduit Purchaser, and
each request by the Seller for ratable Purchases by the Conduit Purchasers
pursuant to Section 1.1(a) shall be deemed to be a request that the Related
Committed Purchasers in PNC’s Purchaser Group make their ratable share of such
Purchases.
Section 1. 2Making Purchases. (a) Each Purchase (but not reinvestment) hereunder
may be made on any day upon the Seller’s irrevocable written notice in the form
of Annex B (each, a “Purchase Notice”) delivered to the Administrator and each
Purchaser Agent, in accordance with Section 6.2 (which notice must be received
by the Administrator and each Purchaser Agent before 2:00 p.m., New York City
time) at least two Business Days before the requested Purchase Date, which
notice shall specify: (A) the amount requested to be paid to the Seller (such
amount, which shall not be less than $1,000,000 or such lesser amount as agreed
to by the Administrator and the Majority Purchaser Agents) and shall be in
integral multiples of $100,000, in each case with respect to each Purchaser
Group, (B) the date of such Purchase (which shall be a Business Day) and (C) the
pro forma calculation of the Purchased Interest after giving effect to the
increase in the Aggregate Capital.
(b)On the date of each Purchase (but not reinvestment) of undivided percentage
ownership interests with regard to the Purchased Interest hereunder, each
applicable Purchaser shall, upon satisfaction of the applicable conditions set
forth in Exhibit II, make available to the Seller in same day funds, at PNC
Bank, National Association, account number 1019825269 (or such other account as
may be so designated in writing by the Seller to the Administrator and each
Purchaser Agent) an amount equal to the portion of Capital relating to the
undivided percentage ownership interest then being funded by such Purchaser.
(c)Effective on the date of each Purchase pursuant to this Section 1.2 and each
reinvestment pursuant to Section 1.4, the Seller hereby sells and assigns to the
Administrator for the benefit of the Purchasers (ratably, according to each such
Purchaser’s Capital) an undivided percentage ownership interest in: (i) each
Pool Receivable then existing, (ii) all Related Security


2

--------------------------------------------------------------------------------




with respect to such Pool Receivables, and (iii) all Collections with respect
to, and other proceeds of, such Pool Receivables and Related Security.
(d)To secure all of the Seller’s obligations (monetary or otherwise) under this
Agreement and the other Transaction Documents to which it is a party, whether
now or hereafter existing or arising, due or to become due, direct or indirect,
absolute or contingent, the Seller hereby grants to the Administrator, for the
benefit of the Purchasers, a security interest in all of the Seller’s right,
title and interest (including any undivided interest of the Seller) in, to and
under all of the following, whether now or hereafter owned, existing or arising:
(i) all Pool Receivables, (ii) all Related Security with respect to such Pool
Receivables, (iii) all Collections with respect to such Pool Receivables, (iv)
the Lock-Box Accounts and all amounts on deposit therein, and all certificates
and instruments, if any, from time to time evidencing such Lock-Box Accounts and
amounts on deposit therein, (v) all rights (but none of the obligations) of the
Seller under the Sale Agreement, (vi) all proceeds of, and all amounts received
or receivable under any or all of, the foregoing and (vii) all of its other
property (collectively, the “Pool Assets”). The Seller hereby authorizes the
Administrator to file financing statements describing the collateral covered
thereby as “all of the debtor’s personal property or assets” or words to that
effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. The Administrator, for the benefit of
the Purchasers, shall have, with respect to the Pool Assets, and in addition to
all the other rights and remedies available to the Administrator and the
Purchasers, all the rights and remedies of a secured party under any applicable
UCC.
(e)The Seller may, with the written consent of the Administrator and each
Purchaser Agent, add additional Persons as Purchasers (either to an existing
Purchaser Group or by creating new Purchaser Groups) or cause an existing
Purchaser to increase its Commitment in connection with a corresponding increase
in the Purchase Limit; provided, however, that the Commitment of any Purchaser
may only be increased with the prior written consent of such Purchaser. Each new
Purchaser (or Purchaser Group) shall become a party hereto, by executing and
delivering to the Administrator and the Seller, an Assumption Agreement in the
form of Annex C hereto (which Assumption Agreement shall, in the case of any new
Purchaser or Purchasers, be executed by each Person in such new Purchaser’s
Purchaser Group).
(f)Each Related Committed Purchaser’s obligation hereunder shall be several,
such that the failure of any Related Committed Purchaser to make a payment in
connection with any Purchase hereunder shall not relieve any other Related
Committed Purchaser of its obligation hereunder to make payment for any
Purchase. Further, in the event any Related Committed Purchaser fails to satisfy
its obligation to make a Purchase as required hereunder, upon receipt of notice
of such failure from the Seller or the Administrator (or any relevant Purchaser
Agent), subject to the limitations set forth herein, the non-defaulting Related
Committed Purchasers in such defaulting Related Committed Purchaser’s Purchaser
Group shall purchase the defaulting Related Committed Purchaser’s Commitment
Percentage of the related Purchase pro rata in proportion to their relative
Commitment Percentages (determined without regard to the Commitment Percentage
of the defaulting Related Committed Purchaser; it being understood that a
defaulting Related Committed Purchaser’s Commitment Percentage of any Purchase
shall be first put to the Related Committed Purchasers in such defaulting
Related Committed Purchaser’s Purchaser Group and thereafter if


3

--------------------------------------------------------------------------------




there are no other Related Committed Purchasers in such Purchaser Group or if
such other Related Committed Purchasers are also defaulting Related Committed
Purchasers, then such defaulting Related Committed Purchaser’s Commitment
Percentage of such Purchase shall be put to each other Purchaser Group ratably
and applied in accordance with this paragraph (f)). Notwithstanding anything in
this paragraph (f) to the contrary, no Related Committed Purchaser shall be
required to make a Purchase pursuant to this paragraph for an amount which would
cause the aggregate Capital of such Related Committed Purchaser (after giving
effect to such Purchase) to exceed its Commitment.
Section 1. 3Purchased Interest Computation. The Purchased Interest shall be
initially computed on the Closing Date. Thereafter, until the Facility
Termination Date, such Purchased Interest shall be automatically recomputed (or
deemed to be recomputed) on each Business Day other than a Termination Day. From
and after the occurrence of any Termination Day, the Purchased Interest shall be
deemed to be 100%. The Purchased Interest shall become zero when the Aggregate
Capital thereof and Aggregate Discount thereon shall have been paid in full, all
the amounts owed by the Seller and the Servicer hereunder to each Purchaser, the
Administrator and any other Indemnified Party or Affected Person that are then
due and payable are paid in full, and the Servicer shall have received the
accrued Servicing Fee thereon.
Section 1. 4Settlement Procedures.
(a)The collection of the Pool Receivables shall be administered by the Servicer
in accordance with this Agreement and applicable regulatory law. The Seller
shall provide to the Servicer on a timely basis all information needed for such
administration, including notice of the occurrence of any Termination Day and
current computations of the Purchased Interest.
(b)The Servicer shall, on each day on which Collections of Pool Receivables are
received (or deemed received) by the Seller or the Servicer:
(i)set aside and hold in trust (and shall, at the request of the Administrator,
segregate in a separate account approved by the Administrator) for the benefit
of each Purchaser Group, out of such Collections, first, an amount equal to the
Aggregate Discount accrued through such day for each Portion of Capital and not
previously set aside, second, an amount equal to the fees set forth in each
Purchaser Group Fee Letter accrued and unpaid through such day, and third, to
the extent funds are available therefor, an amount equal to the aggregate
Purchasers’ Share of the Servicing Fee accrued through such day and not
previously set aside,
(ii)subject to Section 1.4(f), if such day is not a Termination Day, remit to
the Seller, ratably, on behalf of each Purchaser Group, the remainder of such
Collections. Such remainder shall, to the extent representing a return on the
Aggregate Capital, ratably, according to each Purchaser’s Capital, be
automatically reinvested in Pool Receivables, and in the Related Security,
Collections and other proceeds with respect thereto; provided, however, that if
the Purchased Interest would exceed 100%, then the Servicer shall not reinvest,
but shall set aside and hold in trust for the benefit of the Purchasers (and
shall, at the request of the Administrator, segregate in a separate account
approved by the Administrator) a portion of such Collections that, together with
the other Collections set aside pursuant to this paragraph, shall equal the
amount necessary to reduce the Purchased Interest to 100%, which amount shall be
deposited ratably to each Purchaser Agent’s account


4

--------------------------------------------------------------------------------




(for the benefit of its related Purchasers) on the next Settlement Date in
accordance with Section 1.4(c); provided, further, that (x) in the case of any
Purchaser that is a Conduit Purchaser, if such Conduit Purchaser has provided
notice (a “Declining Notice”) to its Purchaser Agent, the Administrator, and the
Servicer that such Purchaser (a “Declining Conduit Purchaser”) no longer wishes
Collections with respect to any Portion of Capital funded or maintained by such
Conduit Purchaser to be reinvested pursuant to this clause (ii), and (y) in the
case of any Purchaser with respect to which the Purchaser Termination Date has
occurred (an “Exiting Purchaser”) then in either case (x) or (y), above, such
Collections shall not be reinvested and shall instead be held in trust for the
benefit of such Purchaser and applied in accordance with clause (iii), below.
(iii)if such day is a Termination Day (or any day following the provision of a
Declining Notice or the occurrence of the Purchaser Termination Date with
respect to any Purchaser), set aside, segregate and hold in trust (and shall, at
the request of the Administrator, segregate in a separate account approved by
the Administrator) for the benefit of each Purchaser Group the entire remainder
of the Collections (or in the case of a Declining Conduit Purchaser or an
Exiting Purchaser an amount equal to such Declining Conduit Purchaser’s or
Exiting Purchaser’s ratable share of such Collections based on its Capital;
provided, that solely for the purpose of determining such Declining Conduit
Purchaser’s or Exiting Purchaser’s ratable share of such Collections, such
Declining Conduit Purchaser’s or Exiting Purchaser’s Capital shall be deemed to
remain constant from the date of the provision of a Declining Notice or the
occurrence of the Purchaser Termination Date with respect to such Purchaser, as
the case may be, until the date such Declining Conduit Purchaser’s or Exiting
Purchaser’s Capital has been paid in full; it being understood that if such day
is also a Termination Day, such Declining Conduit Purchaser’s or Exiting
Purchaser’s Capital shall be recalculated taking into account amounts received
by such Purchaser in respect of this parenthetical and thereafter Collections
shall be set aside for such Purchaser ratably in respect of its Capital (as
recalculated)); provided, that if amounts are set aside and held in trust on any
Termination Day (or any day following the provision of a Declining Notice or the
occurrence of the Purchaser Termination Date with respect to any Purchaser) and,
thereafter, the conditions set forth in Section 2 of Exhibit II or giving rise
to the related Facility Termination Date are satisfied or cured or waived by the
Majority Purchaser Agents (or in the case of a Declining Notice or the
occurrence of the Purchaser Termination Date with respect to any Purchaser, such
Declining Notice or occurrence of the Purchaser Termination Date with respect to
such Purchaser, as the case may be, has been revoked by the related Declining
Conduit Purchaser or waived by the related Exiting Purchaser, as the case may
be, and written notice thereof has been provided to the Administrator, the
related Purchaser Agent and the Servicer), such previously set-aside amounts
shall, to the extent representing a return on Aggregate Capital (or the Capital
of the Declining Conduit Purchaser or Exiting Purchaser, as the case may be) and
ratably in accordance with each Purchaser’s Capital, be reinvested in accordance
with clause (ii) on the day of such subsequent satisfaction, cure or waiver of
conditions or revocation of Declining Notice or waiver of such Purchaser
Termination Date, as the case may be, and


5

--------------------------------------------------------------------------------




(iv)release to the Seller (subject to Section 1.4(f)) for its own account any
Collections in excess, if any, of: (x) amounts required to be reinvested in
accordance with clause (ii) or the proviso to clause (iii) plus (y) the amounts
that are required to be set aside pursuant to clause (i), the proviso to clause
(ii) and clause (iii) plus (z) the Seller’s Share of the Servicing Fee accrued
and unpaid through such day and all reasonable and appropriate out-of-pocket
costs and expenses of the Servicer for servicing, collecting and administering
the Pool Receivables.
(c)The Servicer shall, in accordance with the priorities set forth in Section
1.4(d), below, deposit into each applicable Purchaser Agent’s account (or such
other account designated by such applicable Purchaser or its Purchaser Agent),
on each Settlement Date in the case of Collections held for each Purchaser with
respect to such Purchaser’s Portion(s) of Capital pursuant to clause (b)(i) or
paragraph (f), plus the amount of Collections then held for the related
Purchasers pursuant to clauses (b)(ii) and (iii) of this Section 1.4; provided,
that if Triumph or an Affiliate thereof is the Servicer, such day is not a
Termination Day and the Administrator has not notified Triumph (or such
Affiliate) that such right is revoked, Triumph (or such Affiliate) may retain
the portion of the Collections set aside pursuant to clause (b)(i) that
represents the aggregate Purchasers’ Share of the Servicing Fee.
(d)The Servicer shall distribute the amounts described (and at the times set
forth) in Section 1.4(c), as follows:
(i)if such distribution occurs on a day that is not a Termination Day, first to
each Purchaser Agent ratably according to the Discount accrued during the Yield
Period ending on the Settlement Date on which such Discount is distributed (for
the benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued and unpaid Discount and Fees (other
than Servicing Fees) with respect to each Portion of Capital maintained by such
Purchasers; it being understood that each Purchaser Agent shall distribute such
amounts to the Purchasers within its Purchaser Group ratably according to
Discount, and second, if the Servicer has set aside amounts in respect of the
Purchasers’ Share of the Servicing Fee pursuant to clause (b)(i) and has not
retained such amounts pursuant to paragraph (c), to the Servicer’s own account
(payable in arrears on each Settlement Date) in payment in full of the aggregate
of the Purchasers’ Share of accrued Servicing Fees so set aside, and
(ii)if such distribution occurs on a Termination Day, first if Triumph or an
Affiliate thereof is not the Servicer, to the Servicer’s own account in payment
in full of the Purchasers’ Share of all accrued Servicing Fees, second to each
Purchaser Agent ratably (based on the aggregate accrued and unpaid Discount and
Fees (other than Servicing Fees) payable to all Purchasers at such time) (for
the benefit of the relevant Purchasers within such Purchaser Agent’s Purchaser
Group) in payment in full of all accrued Discount with respect to each Portion
of Capital funded or maintained by the Purchasers within such Purchaser Agent’s
Purchaser Group, third to each Purchaser Agent ratably according to the
aggregate of the Capital of each Purchaser in each such Purchaser Agent’s
Purchaser Group (for the benefit of the relevant Purchasers within such
Purchaser Agent’s Purchaser Group) in payment in full of each Purchaser’s
Capital (or, if such day is not a Termination Day, the amount necessary to
reduce the Purchased Interest to 100%); it being understood that each


6

--------------------------------------------------------------------------------




Purchaser Agent shall distribute the amounts described in the first and second
clauses of this Section 1.4(d)(ii) to the Purchasers within its Purchaser Group
ratably according to Discount and Capital, respectively, fourth, if the
Aggregate Capital and accrued Aggregate Discount with respect to each Portion of
Capital for all Purchaser Groups have been reduced to zero, and the Purchasers’
Share of all accrued Servicing Fees payable to the Servicer (if other than
Triumph or an Affiliate thereof) have been paid in full, to each Purchaser Group
ratably, based on the amounts then due and payable to each (for the benefit of
the Purchasers within such Purchaser Group), the Administrator and any other
Indemnified Party or Affected Person in payment in full of any other amounts
then due and payable thereto by the Seller or Servicer hereunder and, fifth, to
the Servicer’s own account (if the Servicer is Triumph or an Affiliate thereof)
in payment in full of the aggregate of the Purchasers’ Share of all accrued
Servicing Fees.
After the Aggregate Capital, Aggregate Discount, fees payable pursuant to each
Purchaser Group Fee Letter and Servicing Fees with respect to the Purchased
Interest, and any other amounts payable by the Seller and the Servicer to each
Purchaser Group, the Administrator or any other Indemnified Party or Affected
Person hereunder, have been paid in full, all additional Collections with
respect to the Purchased Interest shall be paid to the Seller for its own
account.
(e)For the purposes of this Section 1.4:
(i)if on any day the Outstanding Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
discount or other adjustment made by the Seller or any Affiliate of the Seller,
or the Servicer or any Affiliate of the Servicer, or any setoff or dispute
between the Seller or any Affiliate of the Seller, or the Servicer or any
Affiliate of the Servicer and an Obligor, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in the amount of such
reduction or adjustment and shall immediately pay any and all such amounts in
respect thereof to a Lock-Box Account for the benefit of the Purchasers and
their assigns and for application pursuant to this Section 1.4;
(ii)if on any day any of the representations or warranties in Sections 1(j) or
3(a) of Exhibit III is not true with respect to any Pool Receivable, the Seller
shall be deemed to have received on such day a Collection of such Pool
Receivable in full and shall immediately pay any and all such amounts to a
Lock-Box Account (or as otherwise directed by the Administrator at such time)
for the benefit of the Purchasers and their assigns and for application pursuant
to this Section 1.4 (Collections deemed to have been received pursuant to clause
(i) or (ii) of this paragraph (e) are hereinafter sometimes referred to as
“Deemed Collections”);
(iii)except as otherwise required by applicable law or the relevant Contract,
all Collections received from an Obligor of any Receivable shall be applied to
the Receivables of such Obligor in the order of the age of such Receivables,
starting with the oldest such Receivable, unless such Obligor designates in
writing its payment for application to specific Receivables; and


7

--------------------------------------------------------------------------------




(iv)if and to the extent the Administrator, any Purchaser Agent or any Purchaser
shall be required for any reason to pay over to an Obligor (or any trustee,
receiver, custodian or similar official in any Insolvency Proceeding) any amount
received by it hereunder, such amount shall be deemed not to have been so
received by such Person but rather to have been retained by the Seller and,
accordingly, such Person shall have a claim against the Seller for such amount,
payable when and to the extent that any distribution from or on behalf of such
Obligor is made in respect thereof.
(f)If at any time the Seller shall wish to cause the reduction of Aggregate
Capital (but not to commence the liquidation, or reduction to zero, of the
entire Aggregate Capital) the Seller may do so as follows:
(i)the Seller shall give the Administrator, each Purchaser Agent and the
Servicer written notice in the form of Annex E (each, a “Paydown Notice”) (A) at
least two Business Days prior to the date of such reduction for any reduction of
the Aggregate Capital less than or equal to $20,000,000 (or such greater amount
as agreed to by the Administrator and the Majority Purchaser Agents) and (B) at
least five Business Days prior to the date of such reduction for any reduction
of the Aggregate Capital greater than $20,000,000, and each such Paydown Notice
shall include, among other things, the amount of such proposed reduction and the
proposed date on which such reduction will commence;
(ii)on the proposed date of the commencement of such reduction and on each day
thereafter, the Servicer shall cause Collections not to be reinvested until the
amount thereof not so reinvested shall equal the desired amount of reduction;
and
(iii)the Servicer shall hold such Collections in trust for the benefit of each
Purchaser ratably according to its Capital, for payment to each such Purchaser
(or its related Purchaser Agent for the benefit of such Purchaser) on the next
Settlement Date (or such other date as agreed to by the Administrator) with
respect to any Portions of Capital maintained by such Purchaser immediately
following the related current Yield Period, and the Aggregate Capital (together
with the Capital of any related Purchaser) shall be deemed reduced in the amount
to be paid to such Purchaser (or its related Purchaser Agent for the benefit of
such Purchaser) only when in fact finally so paid;
provided, that:
(A)    the amount of any such reduction shall be not less than $1,000,000 or an
integral multiple of $100,000 in excess thereof (to be applied pro rata in
accordance with the Aggregate Capital outstanding) and, on and after August 29,
2008, the entire Aggregate Capital after giving effect to such reduction shall
be not less than $75,000,000 and the Purchased Interest shall not exceed 100%;
and
(B)    with respect to any Portion of Capital, the Seller shall choose a
reduction amount, and the date of commencement thereof, so that to the extent
practicable such reduction shall commence and conclude in the same Yield Period.


8

--------------------------------------------------------------------------------




Section 1. 5Fees. The Seller shall pay to each Purchaser Agent for the benefit
of the Purchasers and Liquidity Providers in the related Purchaser Group in
accordance with the provisions set forth in Section 1.4(d) certain fees in the
amounts and on the dates set forth in one or more fee letter agreements, dated
the Closing Date (or dated the date any such Purchaser and member of its related
Purchaser Group become a party hereto pursuant to an Assumption Agreement, a
Transfer Supplement or otherwise), between the Seller and the applicable
Purchaser Agent, respectively, (as any such fee letter agreement may be amended,
restated, supplemented or otherwise modified from time to time, each, a
“Purchaser Group Fee Letter”) and each of the Purchaser Group Fee Letters may be
referred to collectively as, the “Fee Letters”).
Section 1. 6Payments and Computations, Etc.
(a)All amounts to be paid or deposited by the Seller or the Servicer hereunder
or under any other Transaction Document shall be made without reduction for
offset or counterclaim and shall be paid or deposited no later than 2:00 p.m.
(New York City time) on the day when due in same day funds to the account for
each Purchaser maintained by the applicable Purchaser Agent (or such other
account as may be designated from time to time by such Purchaser Agent to the
Seller and the Servicer). All amounts received after 2:00 p.m. (New York City
time) will be deemed to have been received on the next Business Day.
(b)The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to 2.0% per annum above the Base Rate, payable on demand.
(c)All computations of interest under paragraph (b) and all computations of
Discount, Fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
Section 1. 7Increased Costs. (a) If, after the date hereof, the Administrator,
any Purchaser, Purchaser Agent, Liquidity Provider or Program Support Provider
or any of their respective Affiliates (each an “Affected Person”) determines
that the existence of or compliance with: (i) FIN 46 and Subsequent Statements
and Interpretations, (ii) any law, rule, regulation (including any applicable
law, rule or regulation regarding capital adequacy), generally accepted
accounting principle or any change therein or in the interpretation or
application thereof, or (iii) any request, guideline or directive from any
central bank or other Governmental Authority (whether or not having the force of
law) affecting or that would affect the amount of capital required or expected
to be maintained by such Affected Person, and such Affected Person determines
that the amount of such capital is increased by or based upon the existence of
any commitment to make Purchases of (or otherwise to maintain the investment in)
Pool Receivables or any related liquidity facility, credit enhancement facility
and other commitments of the same type, then, upon demand by such Affected
Person (with a copy to the Administrator), the Seller shall promptly pay such
Affected Person, from time to time as specified by such Affected Person,
additional amounts


9

--------------------------------------------------------------------------------




sufficient to compensate such Affected Person for both increased costs and
maintenance of bargained for yield in the light of such circumstances, to the
extent that such Affected Person determines such increase in capital to be
allocable to the existence of any of such commitments. A certificate as to such
amounts submitted to the Seller and the Administrator by an authorized officer
of such Affected Person shall be conclusive and binding for all purposes.
(b)If, after the date hereof, due to either: (i) FIN 46 and Subsequent
Statements and Interpretations, (ii) the introduction of or any change in or in
the interpretation of any law, regulation or rule or (iii) compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Affected Person of agreeing to purchase or purchasing, or
maintaining the ownership of, the Purchased Interest (or its portion thereof) in
respect of which Discount is computed by reference to the Euro-Rate, LIBO Rate
or LMIR, then, upon demand by such Affected Person, the Seller shall promptly
pay to such Affected Person, from time to time as specified by such Affected
Person, additional amounts sufficient to compensate such Affected Person for
both increased costs and maintenance of bargained for yield. A certificate as to
such amounts submitted to the Seller and the Administrator by an authorized
officer of such Affected Person shall be conclusive and binding for all
purposes.
For the avoidance of doubt, any increase in cost and/or reduction in yield
caused by regulatory capital allocation adjustments due to Financial Accounting
Standards Board’s Interpretation 46 (revised December 2003) Consolidation of
Variable Interest Entities and Interpretation of Accounting Research Bulletin
No. 51 (or any future statement or interpretation issued by the Financial
Accounting Standards Board or any successor thereto) (collectively, the “FIN 46
and Subsequent Statements and Interpretations”) shall be covered by this Section
1.7.
Section 1. 8Requirements of Law. (a) If, after the date hereof, any Affected
Person determines that (i) the introduction of or any change in or in the
interpretation of any law, rule or regulation after the date hereof, or (ii)
compliance with any request, guideline or directive from any central bank or
other Governmental Authority (whether or not having the force of law) made after
the date hereof:
(i)does or shall subject such Affected Person to any increase in the Purchased
Interest (or its portion thereof) or in the amount of Capital relating thereto,
(ii)does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, Purchases, advances or
loans by, or other credit extended by, or any other acquisition of funds by, any
office of such Affected Person that are not otherwise included in the
determination of the Euro-Rate, LIBO Rate or LMIR hereunder,
and the result of any of the foregoing is: (1) to increase the cost to such
Affected Person of agreeing to purchase or purchasing or maintaining the
ownership of undivided percentage ownership interests with regard to the
Purchased Interest (or interests therein) or any Portion of Capital, or (2) to
reduce any amount receivable hereunder (whether directly or indirectly), then,
in any such case, upon


10

--------------------------------------------------------------------------------




demand by such Affected Person, the Seller shall promptly pay to such Affected
Person additional amounts necessary to compensate such Affected Person for such
additional cost or reduced amount receivable. All such amounts shall be payable
as incurred.
(b)If an Affected Person requests compensation under this Section 1.8, a
certificate describing in reasonable detail such amounts and the basis for such
Affected Person’s demand for such amounts shall be submitted to the Seller and
the applicable Purchaser Agent by such Affected Person and shall be conclusive
and binding for all purposes, absent manifest error.
Section 1. 9Funding Losses. (a) The Seller shall compensate each Affected
Person, upon written request by such Person for all losses, expenses and
liabilities (including any interest paid by such Affected Person to lenders of
funds borrowed by it to fund or maintain any Portion of Capital hereunder at an
interest rate determined by reference to the Euro-Rate, LIBO Rate or LMIR and
any loss sustained by such Person in connection with the re-employment of such
funds), which such Affected Person may sustain with respect to funding or
maintaining such Portion of Capital at the Euro-Rate or LMIR if, for any reason,
after the applicable request by the Seller to fund or maintain such Portion of
Capital at an interest rate determined by reference to the Euro-Rate or LMIR,
such funding or maintenance does not occur on a date specified therefor.
(b)If an Affected Person requests compensation under this Section 1.9, a
certificate describing in reasonable detail such amounts and the basis for such
Affected Person’s demand for such amounts shall be submitted to the Seller and
the applicable Purchaser Agent by such Affected Person and shall be conclusive
and binding for all purposes.
Section 1. 10Taxes. (a) The Seller agrees that:
(i)Any and all payments by the Seller under this Agreement and any other
Transaction Document shall be made free and clear of and without deduction for
any Taxes or Other Taxes; provided, however that such payments shall exclude
overall income or franchise taxes, in either case, imposed on the Person
receiving such payment by the Seller hereunder by the jurisdiction under whose
laws such Person is organized, the jurisdiction of such Person’s principal place
of business or the jurisdiction in which such Person holds its undivided
percentage ownership interest in the Purchased Interest, or any political
subdivision thereof (all such Taxes other than those referred to in the proviso
above shall hereinafter be referred to as “Indemnified Taxes”). If the Seller
shall be required by law to deduct any Indemnified Taxes from or in respect of
any sum payable hereunder to any Purchaser, any Liquidity Provider, Program
Support Provider or the Administrator, then the sum payable shall be increased
by the amount necessary to yield to such Person (after payment of all Taxes) an
amount equal to the sum it would have received had no such deductions been made.
(ii)Whenever any Indemnified Taxes are payable by the Seller, as promptly as
possible thereafter, the Seller shall send to the Administrator for its own
account or for the account of any Purchaser or any Liquidity Provider or other
Program Support Provider, as the case may be, a certified copy of an original
official receipt showing payment thereof or such other evidence of such payment
as may be available to the Seller and acceptable to the


11

--------------------------------------------------------------------------------




taxing authorities having jurisdiction over such Person. If the Seller fails to
pay any Indemnified Taxes when due to the appropriate taxing authority or fails
to remit to the Administrator the required receipts or other required
documentary evidence, the Seller shall indemnify the Administrator and/or any
other Affected Person, as applicable, for any incremental Taxes, interest or
penalties that may become payable by such party as a result of any such failure.
(b)The Seller shall indemnify each Affected Person within ten days after written
demand therefor, for the full amount of any Indemnified Taxes paid by such
Affected Party on or with respect to any payment by or on account of any
obligation of the Seller hereunder (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 1.10) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. None of Sections 1.7, 1.8,
3.1, 3.2 or 6.4(a) shall apply to Taxes, which shall be governed exclusively by
this Section 1.10.
(c)If an Affected Person determines, in its sole discretion, that it has
received a refund or credit of any Taxes or Other Taxes as to which it has been
indemnified by the Seller, it shall pay over such refund or credit to the Seller
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Seller under this Section 1.10 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Affected
Person and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund net of any applicable Taxes
payable in respect of such interest); provided, that the Seller, upon the
request of such Affected Person, agrees to repay the amount paid over to the
Seller (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Affected Person in the event such Affected
Person is required to repay such refund to such Governmental Authority. This
Section 1.10 shall not be construed to require any Affected Person to make
available its tax returns (or any other information relating to its Taxes which
it deems confidential) to the Seller or any other Person.
(d)If an Affected Person requests indemnification or repayment under this
Section 1.10, a certificate describing in reasonable detail such amounts and the
basis for such Affected Person’s demand for such amounts shall be submitted to
the Seller and the applicable Purchaser Agent by such Affected Person and shall
be conclusive and binding for all purposes, absent manifest error.
Section 1. 11Inability to Determine Euro-Rate, LIBO Rate or LMIR. (a) If the
Administrator (or any Purchaser Agent) determines before the first day of any
Yield Period (or solely with respect to LMIR, on any day) (which determination
shall be final and conclusive) that, by reason of circumstances affecting the
interbank eurodollar market generally, (i) deposits in dollars (in the relevant
amounts for such Yield Period) are not being offered to banks in the interbank
eurodollar market for such Yield Period, (ii) adequate means do not exist for
ascertaining the Euro-Rate, LIBO Rate or LMIR for such Yield Period (or portion
thereof) or (iii) the Euro-Rate, LIBO Rate or LMIR does not accurately reflect
the cost to any Purchaser (as determined by the related Purchaser or the
applicable Purchaser Agent) of maintaining any Portion of Capital during such
Yield Period (or portion thereof), then the Administrator shall give notice
thereof to the Seller. Thereafter, until the Administrator or such Purchaser
Agent notifies the Seller that the circumstances


12

--------------------------------------------------------------------------------




giving rise to such suspension no longer exist, (a) no Portion of Capital shall
be funded at the Alternate Rate determined by reference to the Euro-Rate, LIBO
Rate or LMIR and (b) the Discount for any outstanding Portions of Capital then
funded at the Alternate Rate determined by reference to the Euro-Rate, LIBO Rate
or LMIR shall, on the last day of the then current Yield Period (or solely with
respect to LMIR, immediately), be converted to the Alternate Rate determined by
reference to the Base Rate.
(b)If, on or before the first day of any Yield Period (or solely with respect to
LMIR, on any day), the Administrator shall have been notified by any Purchaser,
Purchaser Agent or Liquidity Provider that such Person has determined (which
determination shall be final and conclusive) that, any enactment, promulgation
or adoption of or any change after the date hereof in any applicable law, rule
or regulation, or any change in interpretation or administration thereof by a
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Person with any
guideline, request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for such Person to fund or maintain any Portion of Capital at the
Alternate Rate determined by reference to the Euro-Rate, LIBO Rate or LMIR, the
Administrator shall notify the Seller thereof. Upon receipt of such notice,
until the Administrator notifies the Seller that the circumstances giving rise
to such determination no longer apply, (a) no Portion of Capital shall be funded
at the Alternate Rate determined by reference to the Euro-Rate, LIBO Rate or
LMIR and (b) the Discount for any outstanding Portions of Capital then funded at
the Alternate Rate determined by reference to the Euro-Rate, LIBO Rate or LMIR
shall be converted to the Alternate Rate determined by reference to the Base
Rate either (i) on the last day of the then current Yield Period (or solely with
respect to LMIR, immediately) if such Person may lawfully continue to maintain
such Portion of Capital at the Alternate Rate determined by reference to the
Euro-Rate, LIBO Rate or LMIR to such day, or (ii) immediately, if such Person
may not lawfully continue to maintain such Portion of Capital at the Alternate
Rate determined by reference to the Euro-Rate, LIBO Rate or LMIR to such day.
Section 1. 12Notice of Purchaser Termination Date. Each Purchaser Agent agrees
to give the Seller, the Servicer and the Administrator written notice of the
decision by the Liquidity Providers under the Liquidity Agreement related to the
Conduit Purchaser in such Purchaser Agent’s Purchaser Group regarding the
extension of the then current scheduled commitment expiration date under such
Liquidity Agreement at least 90 days’ prior to such scheduled commitment
expiration date.
ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
Section 2.1Representations and Warranties; Covenants. Each of the Seller and the
Servicer hereby makes the representations and warranties, and hereby agrees to
perform and observe the covenants, applicable to it set forth in Exhibits III
and IV, respectively.
Section 2.2Termination Events. If any of the Termination Events set forth in
Exhibit V shall occur, the Administrator may (with the consent of the Majority
Purchaser Agents) or shall (at the direction of the Majority Purchaser Agents),
by notice to the Seller, declare the Facility


13

--------------------------------------------------------------------------------




Termination Date to have occurred (in which case the Facility Termination Date
shall be deemed to have occurred); provided, that automatically upon the
occurrence of any event (without any requirement for the passage of time or the
giving of notice) described in paragraph (e) of Exhibit V, the Facility
Termination Date shall occur. Upon any such declaration, occurrence or deemed
occurrence of the Facility Termination Date, the Administrator, each Purchaser
Agent and each Purchaser shall have, in addition to the rights and remedies that
they may have under this Agreement, all other rights and remedies provided after
default under the UCC and under other applicable law, which rights and remedies
shall be cumulative.
ARTICLE III



INDEMNIFICATION
Section 1. 1Indemnities by the Seller. Without limiting any other rights any
such Person may have hereunder or under applicable law, the Seller hereby agrees
to indemnify and hold harmless the Administrator, each Purchaser Agent, each
Liquidity Provider, each Program Support Provider and each Purchaser and their
respective officers, directors, agents and employees (each an “Indemnified
Party”) from and against any and all damages, losses, claims, liabilities,
penalties, costs and expenses (including Attorney Costs) (all of the foregoing
collectively, the “Indemnified Amounts”) at any time imposed on or incurred by
any Indemnified Party arising out of or otherwise relating to any Transaction
Document, the transactions contemplated thereby or the acquisition of any
portion of the Purchased Interest, or any action taken or omitted by any of the
Indemnified Parties (including any action taken by the Administrator as attorney
in fact for the Seller or any Originator hereunder or under any other
Transaction Document), whether arising by reason of the acts to be performed by
the Seller hereunder or otherwise, excluding only Indemnified Amounts to the
extent (a) a final judgment of a court of competent jurisdiction holds such
Indemnified Amounts resulted from gross negligence or willful misconduct of the
Indemnified Party seeking indemnification, (b) the financial inability to pay of
the Obligor and for which reimbursement would constitute recourse to any
Originator, Triumph, the Seller or the Servicer for uncollectible Receivables or
(c) such Indemnified Amounts constitute Taxes (which shall be governed by
Section 1.10); provided, however that nothing contained in this sentence shall
limit the liability of the Seller or the Servicer or limit the recourse of any
Indemnified Party to the Seller or the Servicer for any amounts otherwise
specifically provided to be paid by the Seller or the Servicer hereunder.
Without limiting the foregoing indemnification, but subject to the limitations
set forth in clauses (a), (b) and (c) of the previous sentence, the Seller shall
indemnify each Indemnified Party for Indemnified Amounts (including losses in
respect of uncollectible Receivables, regardless, for purposes of these specific
matters, of whether reimbursement therefor would constitute recourse to the
Seller or the Servicer) to the extent relating to or resulting from:
(i)the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable;
(ii)any representation or warranty or statement made or deemed made by the
Seller (or any employee, officer or agent of the Seller) under or in connection
with this Agreement, any Transaction Document, any Information Package, any
Weekly Report or


14

--------------------------------------------------------------------------------




any other information or report delivered by or on behalf of the Seller pursuant
hereto, which shall have been false or incorrect in any material respect when
made or deemed made;
(iii)the failure by the Seller to comply with any applicable law, rule or
regulation related to any Receivable or related Contract, or the nonconformity
of any Receivable or related Contract with any such applicable law, rule or
regulation;
(iv)the failure of the Seller to vest and maintain vested in the Administrator,
for the benefit of the Purchasers, a first-priority perfected ownership or
security interest in the Purchased Interest and the property conveyed hereunder,
free and clear of any Adverse Claim other than the Judgment Lien;
(v)any commingling by the Seller or the Servicer of funds to which the
Administrator, any Purchaser Agent or any Purchaser is entitled hereunder with
any other funds of the Seller or any Originator;
(vi)the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivables in, or
purporting to be in, the Receivables Pool and the other Pool Assets, whether at
the time of any Purchase or at any other time;
(vii)any failure of a Lock-Box Bank to comply with the terms of the applicable
Lock-Box Agreement;
(viii)any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable, or any other
claim resulting from the sale or lease of goods or the rendering of services
related to such Receivable or the furnishing or failure to furnish any such
goods or services or other similar claim or defense not arising from the
financial inability of any Obligor to pay undisputed indebtedness;
(ix)any failure of the Seller (or any of its Affiliates acting as Servicer or
Sub-Servicer) to perform its duties or obligations in accordance with the
provisions of this Agreement, any Contract or any other Transaction Document to
which it is a party;
(x)any action taken by the Administrator as attorney in fact for the Seller or
any Originator pursuant to this Agreement or any other Transaction Document;
(xi)any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.4(d), if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason; or
(xii)any environmental liability claim, products liability claim or personal
injury or property damage suit or other similar or related claim or action of
whatever sort, arising out of or in connection with any Receivable or any other
suit, claim or action of whatever sort relating to any of the Transaction
Documents.


15

--------------------------------------------------------------------------------




Section 3.2Indemnities by the Servicer. Without limiting any other rights that
any Indemnified Party may have hereunder or under applicable law, the Servicer
hereby agrees to indemnify and hold harmless each Indemnified Party from and
against any and all Indemnified Amounts arising out of or resulting from
(whether directly or indirectly): (a) the failure of any information contained
in any Information Package or Weekly Report, as of the date such Information
Package or Weekly Report is delivered pursuant to Sections 1(a)(ii) and 2(a)(ii)
or Sections 1(a)(iii) and 2(a)(iii), as applicable, of Exhibit IV to be true and
correct, or the failure of any other information provided to such Indemnified
Party by, or on behalf of, the Servicer to be true and correct in all material
respects, (b) the failure of any representation, warranty or statement made or
deemed made by the Servicer (or any of its officers) under or in connection with
this Agreement or any other Transaction Document to which it is a party, to have
been true and correct as of the date made or deemed made, (c) the failure by the
Servicer to comply with any applicable law, rule or regulation with respect to
any Pool Receivable or the related Contract, (d) any dispute, claim, offset or
defense of the Obligor to the payment of any Receivable in, or purporting to be
in, the Receivables Pool resulting from or related to the collection activities
with respect to such Receivable or (e) any failure of the Servicer to perform
its duties or obligations in accordance with the provisions hereof or any other
Transaction Document to which it is a party; excluding only such amounts to the
extent a final judgment of a court of competent jurisdiction holds that such
amounts resulted from gross negligence or willful misconduct of the Indemnified
Party seeking indemnification; provided, however that nothing contained in this
sentence shall limit the liability of Seller or the Servicer or limit the
recourse of any Indemnified Party to the Seller or the Servicer for any amounts
otherwise specifically provided to be paid by the Seller or the Servicer
hereunder.
ARTICLE IV



ADMINISTRATION AND COLLECTIONS
Section 1. 1Appointment of the Servicer.
(a)The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 4.1. Until the Administrator gives notice to
Triumph (in accordance with this Section 4.1) of the designation of a new
Servicer, Triumph is hereby designated as, and hereby agrees to perform the
duties and obligations of, the Servicer pursuant to the terms hereof. Upon the
occurrence of a Termination Event, the Administrator may (with the consent of
the Majority Purchaser Agents) or shall (at the direction of the Majority
Purchaser Agents) designate as Servicer any Person (including itself) to succeed
Triumph or any successor Servicer, on the condition in each case that any such
Person so designated shall agree to perform the duties and obligations of the
Servicer pursuant to the terms hereof.
(b)Upon the designation of a successor Servicer as set forth in paragraph (a),
Triumph agrees that it will terminate its activities as Servicer hereunder in a
manner that the Administrator determines will facilitate the transition of the
performance of such activities to the new Servicer, and Triumph shall cooperate
with and assist such new Servicer. In connection with such cooperation, Triumph
shall, upon request by the Administrator: (i) assemble all of the records
(including all Contracts) necessary or desirable to collect the Pool Receivables
and the Related Security and


16

--------------------------------------------------------------------------------




transfer such records to the successor Servicer, (ii) transfer or license to the
successor Servicer the use of all licenses, hardware or software necessary or
desirable to collect the Pool Receivables and the Related Security, and make the
same available to the Administrator or its designee (for the benefit of the
Purchasers), at a place selected by the Administrator, and (iii) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner reasonably acceptable to the Administrator and, promptly
upon receipt, remit all such cash, checks and instruments, duly endorsed or with
duly executed instruments of transfer, to the Administrator or its designee.
(c)Triumph acknowledges that, in making their decision to execute and deliver
this Agreement, the Administrator and each member in each Purchaser Group have
relied on Triumph’s agreement to act as Servicer hereunder. Accordingly, Triumph
agrees that it will not voluntarily resign as Servicer.
(d)The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall have agreed in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrator and each member of each Purchaser
Group shall have the right to look solely to the Servicer for performance, and
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrator may terminate such agreement upon the termination of the Servicer
hereunder by giving notice of its desire to terminate such agreement to the
Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer); provided, however, that if any such delegation is to any Person
other than an Originator or an Affiliate of Triumph, the Administrator and the
Majority Purchaser Agents shall have consented in writing in advance to such
delegation.
(e)At any time following the occurrence and during the continuation of a
Termination Event, the Administrator may request the Servicer to, and upon such
request the Servicer shall: (i) assemble all of the records reasonably necessary
or desirable to collect the Pool Receivables and the Related Security, and
transfer or license to a successor Servicer, except to the extent prohibited by
applicable law, licenses or other agreement, the use of all software necessary
or desirable to collect the Pool Receivables and the Related Security, and make
the same available to the Administrator or its designee (for the benefit of the
Purchasers), except to the extent prohibited by applicable law, licenses or
other agreement, at a place selected by the Administrator, and (ii) segregate
all cash, checks and other instruments received by it from time to time
constituting Collections in a manner reasonably acceptable to the Administrator
and, promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Administrator or
its designee.
Section 4.2Duties of the Servicer.
(a)The Servicer shall take or cause to be taken all such action as may be
necessary or advisable to administer and collect each Pool Receivable from time
to time, all in accordance with this Agreement and all applicable laws, rules
and regulations, with reasonable care and diligence, and in accordance with the
applicable Credit and Collection Policy. The Servicer shall set aside


17

--------------------------------------------------------------------------------




for the accounts of the Seller and the Purchasers the amount of Collections to
which each is entitled in accordance with Article I hereof. The Servicer may, in
accordance with the applicable Credit and Collection Policy, take such action,
including extensions, amendments, modifications, waivers or restructurings of
Pool Receivables and the related Contracts (each such action, a “Modification”),
as the Servicer may reasonably determine to be appropriate to maximize
Collections thereof or reflect adjustments permitted under the Credit and
Collection Policies; provided, however, that for the purposes of this Agreement:
(i) no Modification shall change the number of days such Pool Receivable has
remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) no Modification shall alter the status of such Pool Receivable
as a Delinquent Receivable or a Defaulted Receivable under this Agreement or
limit the rights of any Purchaser, Purchaser Agent or the Administrator under
this Agreement and (iii) if a Termination Event or Unmatured Termination Event
has occurred and is continuing and Triumph or an Affiliate thereof is serving as
the Servicer, Triumph or such Affiliate may make a Modification only upon prior
approval of the Administrator. The Seller shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Seller and the Administrator
(individually and for the benefit of the Purchasers, in accordance with their
respective interests), all records and documents (including computer tapes or
disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, if a Termination Event has occurred and is
continuing, the Administrator (with the consent of the Majority Purchaser
Agents) may direct the Servicer (whether the Service is Triumph or any other
Person) to commence or settle any legal action to enforce collection of any Pool
Receivable or to foreclose upon or repossess any Related Security.
(b)The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Seller the collections of any indebtedness to
which the Seller is entitled that is not a Pool Receivable, less, if Triumph or
an Affiliate thereof is not the Servicer, all reasonable and appropriate
out-of-pocket costs and expenses of such Servicer of servicing, collecting and
administering such collections. The Servicer, if other than Triumph or an
Affiliate thereof, shall, as soon as practicable upon demand, deliver to the
Seller all records in its possession that evidence or relate to any indebtedness
to which the Seller is entitled that is not a Pool Receivable, and copies of
records in its possession that evidence or relate to any indebtedness that is a
Pool Receivable.
(c)The Servicer’s obligations hereunder shall terminate on the later of: (i) the
Facility Termination Date and (ii) the date on which all amounts required to be
paid to the Purchaser Agents, each Purchaser, the Administrator and any other
Indemnified Party or Affected Person hereunder shall have been paid in full.
After such termination, if Triumph or an Affiliate thereof was not the Servicer
on the date of such termination, the Servicer shall promptly deliver to the
Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.
Section 4.3Lock-Box Account Arrangements. Prior to the Closing Date, the Seller
shall have entered into Lock-Box Agreements with all of the Lock-Box Banks and
delivered counterparts of each to the Administrator. Upon the occurrence of a
Termination Event, the Administrator may (with the consent of the Majority
Purchaser Agents) or shall (upon the direction of the Majority Purchaser Agents)
at any time thereafter give notice to each Lock-Box Bank that the Administrator


18

--------------------------------------------------------------------------------




is exercising its rights under the Lock-Box Agreements to do any or all of the
following: (a) to have the exclusive control of the Lock-Box Accounts
transferred to the Administrator (for the benefit of the Purchasers) and to
exercise exclusive dominion and control over the funds deposited therein, (b) to
have the Collections that are sent to the respective Lock-Box Accounts
redirected pursuant to the Administrator’s instructions rather than deposited in
the applicable Lock-Box Account, and (c) to take any or all other actions
permitted under the applicable Lock-Box Agreement. The Seller hereby agrees that
if the Administrator gives such notice to a Lock-Box Bank that the Administrator
is exercising its rights under the related Lock-Box Agreement pursuant to clause
(a) above, the Administrator shall have exclusive control (for the benefit of
the Purchasers) of the proceeds (including Collections) of all Pool Receivables
and the Seller hereby further agrees to take any other action that the
Administrator or any Purchaser Agent may reasonably request to transfer such
control. Any proceeds of Pool Receivables received by the Seller or the Servicer
thereafter shall be sent immediately to, or as otherwise instructed by, the
Administrator. The parties hereto hereby acknowledge that if at any time the
Administrator takes control of any Lock-Box Account, the Administrator shall not
have any rights to the funds therein in excess of the unpaid amounts due to the
Administrator, any member of any Purchaser Group, any Indemnified Party or
Affected Person or any other Person hereunder, and the Administrator shall
distribute or cause to be distributed such funds in accordance with Section
4.2(b) and Article I (in each case as if such funds were held by the Servicer
thereunder).
Section 4.4Enforcement Rights.
(a)At any time following the occurrence of a Termination Event:
(i)the Administrator may direct the Obligors that payment of all amounts payable
under any Pool Receivable is to be made directly to the Administrator or its
designee;
(ii)the Administrator may instruct the Seller or the Servicer to give notice of
the Purchaser Groups’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
on behalf of such Purchaser Groups), and the Seller or the Servicer, as the case
may be, shall give such notice at the expense of the Seller or the Servicer, as
the case may be; provided, that if the Seller or the Servicer, as the case may,
fails to so promptly notify each Obligor, the Administrator (at the Seller’s or
the Servicer’s, as the case may be, expense) may so notify the Obligors,
(iii)the Administrator may request the Servicer to, and upon such request the
Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and


19

--------------------------------------------------------------------------------




instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrator or its designee; and
(iv)the Administrator may collect any amounts due from any Originator under the
Sale Agreement.
(b)The Seller hereby authorizes the Administrator (on behalf of each Purchaser
Group), and irrevocably appoints the Administrator as its attorney-in-fact with
full power of substitution and with full authority in the place and stead of the
Seller, which appointment is coupled with an interest, to take any and all steps
in the name of the Seller and on behalf of the Seller necessary or desirable, in
the determination of the Administrator, after the occurrence of a Termination
Event, to collect any and all amounts or portions thereof due under any and all
Pool Assets, including endorsing the name of the Seller on checks and other
instruments representing Collections and enforcing such Pool Assets.
Notwithstanding anything to the contrary contained in this subsection, none of
the powers conferred upon such attorney-in-fact pursuant to the preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.
Section 4.5Responsibilities of the Seller.
(a)Anything herein to the contrary notwithstanding, the Seller shall: (i)
perform all of its obligations, if any, under the Contracts related to the Pool
Receivables to the same extent as if interests in such Pool Receivables had not
been transferred hereunder, and the exercise by the Administrator, the Purchaser
Agents or the Purchasers of their respective rights hereunder shall not relieve
the Seller from such obligations, and (ii) pay when due any taxes, including any
sales taxes payable in connection with the Pool Receivables and their creation
and satisfaction. The Administrator, the Purchaser Agents or any of the
Purchasers shall not have any obligation or liability with respect to any Pool
Asset, nor shall any of them be obligated to perform any of the obligations of
the Seller, Servicer, Triumph or the Originators thereunder.
(b)Triumph hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the Servicer and, in such capacity, Triumph
shall conduct the data-processing functions of the administration of the
Receivables and the Collections thereon in substantially the same way that
Triumph conducted such data-processing functions while it acted as the Servicer.
Section 4.6Servicing Fee. (a) Subject to paragraph (b), the Servicer shall be
paid a fee (the “Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee
Rate”) of the average aggregate Outstanding Balance of the Pool Receivables. The
Purchasers’ Share of such fee shall be paid through the distributions
contemplated by Section 1.4(d), and the Seller’s Share of such fee shall be paid
directly by the Seller.
(b)If the Servicer ceases to be Triumph or an Affiliate thereof, the servicing
fee shall be the greater of: (i) the amount calculated pursuant to paragraph
(a), and (ii) an alternative amount specified by the successor Servicer not to
exceed 105% of the aggregate reasonable costs and


20

--------------------------------------------------------------------------------




expenses incurred by such successor Servicer in connection with the performance
of its obligations as Servicer.
ARTICLE V

THE AGENTS
Section 5.1Appointment and Authorization. (a) Each Purchaser and Purchaser Agent
hereby irrevocably designates and appoints PNC Bank, National Association, as
the “Administrator” hereunder and authorizes the Administrator to take such
actions and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto. The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator. The Administrator does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provision of any Transaction Document or
applicable law.
(a)Each Purchaser hereby irrevocably designates and appoints the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on the signature pages hereto or in the Assumption Agreement or Transfer
Supplement pursuant to which such Purchaser becomes a party hereto, and each
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities on
the part of such Purchaser Agent shall be read into this Agreement or otherwise
exist against such Purchaser Agent.
(b)Except as otherwise specifically provided in this Agreement, the provisions
of this Article V are solely for the benefit of the Purchaser Agents, the
Administrator and the Purchasers, and none of the Seller or Servicer shall have
any rights as a third‑party beneficiary or otherwise under any of the provisions
of this Article V. Furthermore, no Purchaser shall have any rights as a
third-party beneficiary or otherwise under any of the provisions hereof in
respect of a Purchaser Agent which is not the Purchaser Agent for such
Purchaser.
(c)In performing its functions and duties hereunder, the Administrator shall act
solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or Servicer or any of their successors
and assigns.
(d) In performing its functions and duties hereunder, each Purchaser Agent shall
act solely as the agent of its respective Purchaser and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the Seller, the Servicer, any


21

--------------------------------------------------------------------------------




other Purchaser, any other Purchaser Agent or the Administrator, or any of their
respective successors and assigns.
Section 5.2Delegation of Duties. The Administrator may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrator shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
Section 5.3Exculpatory Provisions. None of the Purchaser Agents, the
Administrator or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Purchaser Agents (or in the case of any
Purchaser Agent, the Purchasers within its Purchaser Group that have a majority
of the aggregate Commitment of such Purchaser Group) or (ii) in the absence of
such Person’s gross negligence or willful misconduct. The Administrator shall
not be responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Seller,
the Servicer, any Originator or any of their Affiliates, (ii) the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any
Transaction Document, (iii) any failure of the Seller, the Servicer, any
Originator or any of their Affiliates to perform any obligation hereunder or
under the other Transaction Documents to which it is a party (or under any
Contract), or (iv) the satisfaction of any condition specified in Exhibit II.
The Administrator shall not have any obligation to any Purchaser or Purchaser
Agent to ascertain or inquire about the observance or performance of any
agreement contained in any Transaction Document or to inspect the properties,
books or records of the Seller, the Servicer, any Originator or any of their
respective Affiliates.
Section 5.4Reliance by Agents. (a) Each Purchaser Agent and the Administrator
shall in all cases be entitled to rely, and shall be fully protected in relying,
upon any document or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person and upon
advice and statements of legal counsel (including counsel to the Seller),
independent accountants and other experts selected by the Administrator. Each
Purchaser Agent and the Administrator shall in all cases be fully justified in
failing or refusing to take any action under any Transaction Document unless it
shall first receive such advice or concurrence of the Majority Purchaser Agents
(or in the case of any Purchaser Agent, the Purchasers within its Purchaser
Group that have a majority of the aggregate Commitment of such Purchaser Group),
and assurance of its indemnification, as it deems appropriate.
(b)The Administrator shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of the
Majority Purchaser Agents or the Purchaser Agents, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all
Purchasers, the Administrator and Purchaser Agents.
(c)The Purchasers within each Purchaser Group with a majority of the Commitment
of such Purchaser Group shall be entitled to request or direct the related
Purchaser Agent to take action, or refrain from taking action, under this
Agreement on behalf of such Purchasers. Such Purchaser Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement


22

--------------------------------------------------------------------------------




in accordance with a request of such Majority Purchaser Agents, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all of such Purchaser Agent’s Purchasers.
(d)Unless otherwise advised in writing by a Purchaser Agent or by any Purchaser
on whose behalf such Purchaser Agent is purportedly acting, each party to this
Agreement may assume that (i) such Purchaser Agent is acting for the benefit of
each of the Purchasers in respect of which such Purchaser Agent is identified as
being the “Purchaser Agent” in the definition of “Purchaser Agent” hereto, as
well as for the benefit of each assignee or other transferee from any such
Person, and (ii) each action taken by such Purchaser Agent has been duly
authorized and approved by all necessary action on the part of the Purchasers on
whose behalf it is purportedly acting. Each Purchaser Agent and its Purchaser(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Purchaser Agent.
Section 5.5Notice of Termination Events. Neither any Purchaser Agent nor the
Administrator shall be deemed to have knowledge or notice of the occurrence of
any Termination Event or Unmatured Termination Event unless such Administrator
has received notice from any Purchaser, Purchaser Agent, the Servicer or the
Seller stating that a Termination Event or an Unmatured Termination Event has
occurred hereunder and describing such Termination Event or Unmatured
Termination Event. In the event that the Administrator receives such a notice,
it shall promptly give notice thereof to each Purchaser Agent whereupon each
such Purchaser Agent shall promptly give notice thereof to its related
Purchasers. In the event that a Purchaser Agent receives such a notice (other
than from the Administrator), it shall promptly give notice thereof to the
Administrator. The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents unless such action otherwise requires the consent of all
Purchasers), but until the Administrator receives such directions, the
Administrator may (but shall not be obligated to) take such action, or refrain
from taking such action, as the Administrator deems advisable and in the best
interests of the Purchasers and the Purchaser Agents.
Section 5.6Non-Reliance on Administrator, Purchaser Agents and Other Purchasers.
Each Purchaser expressly acknowledges that none of the Administrator, the
Purchaser Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrator, or any Purchaser Agent
hereafter taken, including any review of the affairs of the Seller, Triumph, the
Servicer or any Originator, shall be deemed to constitute any representation or
warranty by the Administrator or such Purchaser Agent, as applicable. Each
Purchaser represents and warrants to the Administrator and the Purchaser Agents
that, independently and without reliance upon the Administrator, Purchaser
Agents or any other Purchaser and based on such documents and information as it
has deemed appropriate, it has made and will continue to make its own appraisal
of and investigation into the business, operations, property, prospects,
financial and other conditions and creditworthiness of the Seller, Triumph, the
Servicer or the Originators, and the Receivables and its own decision to enter
into this Agreement and to take, or omit, action under any Transaction Document.
Except for items specifically required to be delivered hereunder, the
Administrator shall not have any duty or responsibility to provide any Purchaser
Agent with any information concerning the Seller, Triumph,


23

--------------------------------------------------------------------------------




the Servicer or the Originators or any of their Affiliates that comes into the
possession of the Administrator or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.
Section 5.7Purchasers, Administrator, Purchaser Agents and Affiliates. Each of
the Administrator, the Purchasers and the Purchaser Agents and any of their
respective Affiliates may extend credit to, accept deposits from and generally
engage in any kind of banking, trust, debt, equity or other business with the
Seller, Triumph, the Servicer or any Originator or any of their Affiliates. With
respect to the acquisition of the Eligible Receivables pursuant to this
Agreement, each of the Purchaser Agents and the Administrator shall have the
same rights and powers under this Agreement as any Purchaser and may exercise
the same as though it were not such an agent, and the terms “Purchaser” and
“Purchasers” shall include, to the extent applicable, each of the Purchaser
Agents and the Administrator in their individual capacities.
Section 5.8Indemnification. Each Related Committed Purchaser shall indemnify and
hold harmless the Administrator (but solely in its capacity as Administrator)
and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Seller, the Servicer or any Originator and without
limiting the obligation of the Seller, the Servicer, or any Originator to do
so), ratably (based on its Commitment) from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
and disbursements of any kind whatsoever (including in connection with any
investigative or threatened proceeding, whether or not the Administrator or such
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrator or such Person as a result of,
or related to, any of the transactions contemplated by the Transaction Documents
or the execution, delivery or performance of the Transaction Documents or any
other document furnished in connection therewith (but excluding any such
liabilities, obligations, losses, damages, penalties, judgments, settlements,
costs, expenses or disbursements resulting solely from the gross negligence or
willful misconduct of the Administrator or such Person as finally determined by
a court of competent jurisdiction).
Section 5.9Successor Administrator. The Administrator may, upon at least five
(5) days’ notice to the Seller, each Purchaser and Purchaser Agent, resign as
Administrator. Such resignation shall not become effective until a successor
Administrator is appointed by the Majority Purchaser Agents and has accepted
such appointment. Upon such acceptance of its appointment as Administrator
hereunder by a successor Administrator, such successor Administrator shall
succeed to and become vested with all the rights and duties of the retiring
Administrator, and the retiring Administrator shall be discharged from its
duties and obligations under the Transaction Documents. After any retiring
Administrator’s resignation hereunder, the provisions of Sections 3.1 and 3.2
and this Article V shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrator.
ARTICLE VI

MISCELLANEOUS
Section 6.1Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Transaction Document, or consent to any departure by the
Seller or the Servicer therefrom, shall be effective unless in a writing signed
by the Administrator and the Majority


24

--------------------------------------------------------------------------------




Purchaser Agents, and, in the case of any amendment, by the other parties
thereto; and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that, to the extent required by the securitization program of any
Conduit Purchaser, no such material amendment shall be effective until the
Rating Agency Condition shall have been satisfied with respect thereto;
provided, further that no amendment to the definition of “Concentration
Percentage” shall be effective until the Rating Agency Condition shall have been
satisfied with respect thereto; provided, further that no such amendment or
waiver shall, without the consent of each affected Purchaser, (A) extend the
date of any payment or deposit of Collections by the Seller or the Servicer, (B)
reduce the rate or extend the time of payment of Discount, (C) reduce any fees
payable to the Administrator, any Purchaser Agent or any Purchaser pursuant to
the applicable Purchaser Group Fee Letter, (D) change the amount of Capital of
any Purchaser, any Purchaser’s pro rata share of the Purchased Interest or any
Related Committed Purchaser’s Commitment, (E) amend, modify or waive any
provision of the definition of “Majority Purchaser Agents” or this Section 6.1,
(F) consent to or permit the assignment or transfer by the Seller of any of its
rights and obligations under this Agreement, (G) change the definition of
“Eligible Receivable,” “Loss Reserve,” “Loss Reserve Percentage,” “Designated
Ineligible Receivable,” “Dilution Reserve,” “Dilution Reserve Percentage,”
“Yield Reserve,” “Dilution Component Reserve” or “Termination Event”, or (H)
amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses. No failure on the part of the Purchasers, the Purchaser Agents or the
Administrator to exercise, and no delay in exercising any right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
Section 6.2Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile and email communications) and shall be personally delivered or sent by
facsimile or email, or by overnight mail, to the intended party at the mailing
or email address or facsimile number of such party set forth under its name on
the signature pages hereof (or in any other document or agreement pursuant to
which it is or became a party hereto), or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective (i) if
delivered by overnight mail, when received, and (ii) if transmitted by facsimile
or email, when sent, receipt confirmed by telephone or electronic means.
Section 6.3Successors and Assigns; Participations; Assignments.
(a)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Except as otherwise provided herein, neither the Seller nor the Servicer may
assign or transfer any of its rights or delegate any of its duties hereunder or
under any Transaction Document without the prior consent of the Administrator
and the Purchaser Agents.
(b)Participations. Except as otherwise specifically provided herein, any
Purchaser may sell to one or more Persons (each, a “Participant”) participating
interests in the interests of such Purchaser hereunder; provided, however, that
no Purchaser shall grant any participation under which


25

--------------------------------------------------------------------------------




the Participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Transaction Document. Such Purchaser shall remain solely
responsible for performing its obligations hereunder, and the Seller, each
Purchaser Agent and the Administrator shall continue to deal solely and directly
with such Purchaser in connection with such Purchaser’s rights and obligations
hereunder. A Purchaser shall not agree with a Participant to restrict such
Purchaser’s right to agree to any amendment hereto.
(c)Assignments by Related Committed Purchasers. Any Related Committed Purchaser
may assign to one or more Persons (each, a “Purchasing Related Committed
Purchaser”), acceptable to (i) the Administrator and the related Purchaser
Agent, in its sole discretion if such assignee is an Affiliate of any member of
an existing Purchaser Group and (ii) solely with respect to any assignee that is
not an Affiliate of a member of an existing Purchaser Group, the Administrator
and the related Purchaser Agent and, so long as no Termination Event has
occurred, the Seller (such consent not to be unreasonably withheld), any portion
of its Commitment pursuant to a supplement hereto, substantially in the form of
Annex D with any changes as have been approved by the parties thereto (each, a
“Transfer Supplement”), executed by each such Purchasing Related Committed
Purchaser, such selling Related Committed Purchaser, such related Purchaser
Agent and the Administrator. Any such assignment by a Related Committed
Purchaser cannot be for an amount less than $20,000,000. Upon (i) the execution
of the Transfer Supplement, (ii) delivery of an executed copy thereof to the
Seller, such related Purchaser Agent and the Administrator and (iii) payment by
the Purchasing Related Committed Purchaser to the selling Related Committed
Purchaser of the agreed purchase price, if any, such selling Related Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment and such Purchasing Related Committed Purchaser shall for all
purposes be a Related Committed Purchaser party hereto and shall have all the
rights and obligations of a Related Committed Purchaser hereunder to the same
extent as if it were an original party hereto. The amount of the Commitment of
the selling Related Committed Purchaser allocable to such Purchasing Related
Committed Purchaser shall be equal to the amount of the Commitment of the
selling Related Committed Purchaser transferred regardless of the purchase
price, if any, paid therefor. The Transfer Supplement shall be an amendment
hereof only to the extent necessary to reflect the addition of such Purchasing
Related Committed Purchaser as a “Related Committed Purchaser” and any resulting
adjustment of the selling Related Committed Purchaser’s Commitment.
(d)Assignments to Liquidity Providers and other Program Support Providers. Any
Conduit Purchaser may at any time grant to one or more of its Liquidity
Providers or other Program Support Providers, participating interests in its
portion of the Purchased Interest. In the event of any such grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Program Support Provider, such Conduit Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Provider and Program Support Provider of any Conduit Purchaser
hereunder shall be entitled to the benefits of Section 1.7.
(e)Other Assignment by Conduit Purchasers. Each party hereto agrees and consents
(i) to any Conduit Purchaser’s assignment, participation, grant of security
interests in or other transfers of any portion of, or any of its beneficial
interest in, the Purchased Interest (or portion thereof), including without
limitation to any collateral agent in connection with its commercial


26

--------------------------------------------------------------------------------




paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any other Person, and upon such
assignment such Conduit Purchaser shall be released from all obligations and
duties, if any, hereunder; provided, however, that such Conduit Purchaser may
not, without the prior consent of its Related Committed Purchasers, make any
such transfer of its rights hereunder unless the assignee (i) is principally
engaged in the purchase of assets similar to the assets being purchased
hereunder, (ii) has as its Purchaser Agent the Purchaser Agent of the assigning
Conduit Purchaser and (iii) issues commercial paper or other Notes with credit
ratings substantially comparable to the ratings of the assigning Conduit
Purchaser. Any assigning Conduit Purchaser shall deliver to any assignee a
Transfer Supplement with any changes as have been approved by the parties
thereto, duly executed by such Conduit Purchaser, assigning any portion of its
interest in the Purchased Interest to its assignee. Such Conduit Purchaser shall
promptly (i) notify each of the other parties hereto of such assignment and (ii)
take all further action that the assignee reasonably requests in order to
evidence the assignee’s right, title and interest in such interest in the
Purchased Interest and to enable the assignee to exercise or enforce any rights
of such Conduit Purchaser hereunder. Upon the assignment of any portion of its
interest in the Purchased Interest, the assignee shall have all of the rights
hereunder with respect to such interest (except that the Discount therefor shall
thereafter accrue at the rate, determined with respect to the assigning Conduit
Purchaser unless the Seller, the related Purchaser Agent and the assignee shall
have agreed upon a different Discount).
(f)Opinions of Counsel. If required by the Administrator or the applicable
Purchaser Agent or to maintain the ratings of any Conduit Purchaser, each
Transfer Supplement must be accompanied by an opinion of counsel of the assignee
as to such matters as the Administrator or such Purchaser Agent may reasonably
request.
Section 6.4Costs, Expenses and Taxes. (a) By way of clarification, and not of
limitation of Sections 1.7 or 3.1, the Seller shall pay to the Administrator,
each Liquidity Agent, each Purchaser Agent and each member of each Purchaser
Group on demand all costs and expenses in connection with (i) the preparation,
execution, delivery and administration (including amendments or waivers of any
provision) of this Agreement or the other Transaction Documents and other
documents to be delivered hereunder and thereunder, (ii) the sale of the
Purchased Interest (or any portion thereof) from the Seller to the Purchasers
hereunder, (iii) the perfection (and continuation) of the Administrator’s rights
in the Receivables, Collections and other Pool Assets, (iii) the enforcement by
the Administrator, any Purchaser Agent or any member of any Purchaser Group of
the obligations of the Seller, the Servicer or the Originators under the
Transaction Documents or of any Obligor under a Receivable and (iv) the
maintenance by the Administrator of the Lock-Box Accounts (and any related
lock-box or post office box), including Attorney Costs of legal counsel for the
Administrator and any member of any Purchaser Group relating to any of the
foregoing or to advising the Administrator, any member of any Purchaser Group,
any related Liquidity Provider or any other related Program Support Provider
about its rights and remedies under any Transaction Document or any other
document, agreement or instrument related thereto and all costs and
out-of-pocket expenses (including Attorney Costs) of the Administrator, each
Purchaser Agent and each Purchaser in connection with the enforcement or
administration of the Transaction Documents or any other document, agreement or
instrument related thereto. The Seller shall reimburse the Administrator and
each Purchaser Agent for the cost of such Person’s auditors auditing the books,
records and


27

--------------------------------------------------------------------------------




procedures of the Seller or the Servicer and the cost of such Person’s due
diligence. The Seller shall reimburse each Conduit Purchaser on demand for all
reasonable costs and expenses incurred by such Conduit Purchaser in connection
with the Transaction Documents or the transactions contemplated thereby,
including certain costs related to the Rating Agencies and reasonable fees and
out of pocket expenses of counsel of the Administrator and each member of any
Purchaser Group for advice relating to such Conduit Purchaser’s operation in
connection with the transactions contemplated by the Transaction Documents.
(b)In addition, the Seller shall pay on demand any and all stamp, franchise and
other taxes and fees payable in connection with the execution, delivery, filing
and recording of this Agreement or the other documents or agreements to be
delivered hereunder, and agrees to save each Indemnified Party and Affected
Person harmless from and against any liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.
Section 6.5No Proceedings; Limitation on Payments. (a) Each of the Seller,
Triumph, the Servicer, the Administrator, the Purchaser Agents, the Purchasers,
each assignee of the Purchased Interest or any interest therein, and each Person
that enters into a commitment to purchase the Purchased Interest or interests
therein, hereby covenants and agrees that it will not institute against, or join
any other Person in instituting against, any Conduit Purchaser any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, for one year
and one day after the latest maturing Note issued by such Conduit Purchaser is
paid in full. The provisions of this paragraph shall survive any termination of
this Agreement. Each party hereto agrees that it will not institute against, or
join any Person in instituting against, the Seller any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
federal or state bankruptcy or similar law, for one year and one day after which
all indebtedness and other obligations of the Seller hereunder and under each
other Transaction Document shall have been paid in full; provided that, if a
Termination Event has occurred and is continuing, the Administrator may take any
such action with the prior written consent of the Majority Purchaser Agents.
(b)Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit Purchaser shall or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or any other Transaction Document
unless (i) such Conduit Purchaser has received funds which may be used to make
such payment and which funds are not required to repay the Notes when due and
(ii) after giving effect to such payment, either (x) such Conduit Purchaser
could issue Notes to refinance all outstanding Notes (assuming such outstanding
Notes matured at such time) in accordance with the program documents governing
such Conduit Purchaser’s securitization program or (y) all Notes are paid in
full. Any amount which such Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above. The provisions of this
paragraph shall survive any termination of this Agreement.


28

--------------------------------------------------------------------------------




Section 6.6GOVERNING LAW AND JURISDICTION.
(a)THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) EXCEPT TO THE EXTENT THAT THE
VALIDITY OR PERFECTION OF A SECURITY INTEREST OR REMEDIES HEREUNDER, IN RESPECT
OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.
(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
Section 6.7Confidentiality. Unless otherwise required by applicable law
(including any disclosure required by the Exchange Act, except with respect to
any Fee Letter), each of the Seller and the Servicer agrees to maintain the
confidentiality of this Agreement and the other Transaction Documents (and all
drafts thereof) in communications with third parties and otherwise; provided,
that this Agreement may be disclosed (a) to third parties to the extent such
disclosure is made pursuant to a written agreement of confidentiality in form
and substance reasonably satisfactory to the Administrator and each Purchaser
Agent and (b) to the Seller’s and Servicer’s legal counsel and auditors if they
agree to hold it confidential; provided, further, that this Agreement and the
other Transaction Documents may be disclosed to any nationally recognized
statistical rating organization. Unless otherwise required by applicable law,
rules or regulations, the Purchaser Agents and the Purchasers agree to maintain
the confidentiality of non-public financial information regarding the Seller,
the Servicer and the Originators; provided, that such information may be
disclosed (i) to third parties to the extent such disclosure is made pursuant to
a written agreement of confidentiality in form and substance reasonably
satisfactory to the Servicer, (ii) to legal counsel and auditors of the
Purchasers, the Purchaser Agents or the Administrator if they agree to hold it
confidential, (iii) to the rating agencies rating the Notes of any Conduit
Purchaser or any nationally recognized statistical rating organization, (iv) to
any Program Support Provider or potential Program Support Provider (if such
potential Program Support Provider agrees to hold it confidential), (v) to any
placement agency placing the Notes, and (vi) to any regulatory authorities
having jurisdiction over the Administrator, the Purchaser Agents, any Purchaser,
any Program Support Provider or any Liquidity Provider.


29

--------------------------------------------------------------------------------




Section 6.8Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which, when so executed, shall be deemed to be
an original, and all of which, when taken together, shall constitute one and the
same agreement.
Section 6.9Survival of Termination. The provisions of Sections 1.7, 1.9, 1.10,
3.1, 3.2, 6.4, 6.5, 6.6, 6.7, 6.10 and 6.15 shall survive any termination of
this Agreement.
Section 6.10WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
Section 6.11Sharing of Recoveries. Each Purchaser agrees that if it receives any
recovery, through set-off, judicial action or otherwise, on any amount payable
or recoverable hereunder in a greater proportion than should have been received
hereunder or otherwise inconsistent with the provisions hereof, then the
recipient of such recovery shall purchase for cash an interest in amounts owing
to the other Purchasers (as return of Capital or otherwise), without
representation or warranty except for the representation and warranty that such
interest is being sold by each such other Purchaser free and clear of any
Adverse Claim created or granted by such other Purchaser, in the amount
necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.
Section 6.12Right of Setoff. Each Purchaser is hereby authorized (in addition to
any other rights it may have) at any time after the occurrence of a Termination
Event to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Purchaser (including by any branches or
agencies of such Purchaser) to, or for the account of, the Seller against
amounts owing by the Seller hereunder (even if contingent or unmatured).
Section 6.13Entire Agreement. This Agreement and the other Transaction Documents
embody the entire agreement and understanding between the parties hereto, and
supersede all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof.


30

--------------------------------------------------------------------------------




Section 6.14Headings. The captions and headings of this Agreement and any
Exhibit, Schedule or Annex hereto are for convenience of reference only and
shall not affect the interpretation hereof or thereof.
Section 6.15Purchaser Groups’ Liabilities. The obligations of each Purchaser
Agent and each Purchaser under the Transaction Documents are solely the
corporate obligations of such Person. Except with respect to any claim arising
out of the willful misconduct or gross negligence of the Administrator, any
Purchaser Agent or any Purchaser, no claim may be made by the Seller or the
Servicer or any other Person against the Administrator, any Purchaser Agent or
any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Transaction Document, or any act, omission or event occurring in
connection therewith; and each of Seller and Servicer hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
Section 6.16Call Option. The Seller shall have the right to repurchase the
Purchased Interest from the Purchasers on any Settlement Date on the terms
hereinafter set forth in this Section 6.16. The Seller shall give the
Administrator and each Purchaser Agent at least ten (10) Business Days’ prior
written notice of such repurchase and upon payment of the repurchase price for
the Purchased Interest, as hereinafter provided, the Purchasers shall be deemed
to have reconveyed the Purchased Interest to the Seller without recourse,
representation or warranty except for a representation from the related
Purchasers that the Purchased Interest assigned is (or concurrently with the
Administrator’s receipt of such repurchase price shall become) free of any lien,
security interest or other charge or encumbrance created by the Purchasers. The
Seller shall pay such repurchase price for the Purchased Interest in immediately
available funds to the Administrator in an amount equal to the sum of (i) the
aggregate of the Discount accrued for each Portion of Capital for the Purchasers
accrued to and including the repurchase date, (ii) the Capital for the
Purchasers, (iii) the amounts payable pursuant to each of Sections 1.5, 1.7, 1.8
and 1.9 and Article III of which the Seller has notice) related to the Purchased
Interest accrued to and including the repurchase date, (iv) all other
obligations that are then due and payable and (v) if Triumph is not the
Servicer, the Purchasers’ Share of the Servicing Fee allocated to the Purchased
Interest that has accrued to and including the repurchase date.
Section 6.17Payments to Non-Lock-Box Accounts; Supplemental Eligibility
Criteria. (a) Notwithstanding anything to the contrary set forth in this
Agreement or the Sale Agreement, to the extent that any payments with respect to
any Pool Receivables (including any Collections or other proceeds of such Pool
Receivables) which were originated by Contour Aerospace Corporation (“Contour”),
in its capacity as an Originator under the Sale Agreement (the “Contour
Receivables”), are directed by or on behalf of Contour to be, and thereafter
are, credited to or deposited into any account or lock-box listed on Schedule V,
so long as such account or lock-box is not a Lock-Box Account (such accounts and
lock-boxes, collectively, the “Non-Lock-Box Accounts”), the Administrator, each
Purchaser and each Purchaser Agent hereby agree that no Termination Event,
Unmatured Termination Event or Purchase and Sale Termination Event shall occur
resulting solely from the credit to or deposit into a Non-Lock-Box Account of
any such amounts until August 20,


31

--------------------------------------------------------------------------------




2010. The temporary waiver provided for in this Section 6.17 solely with respect
to the Non-Lock-Box Accounts shall automatically terminate on August 20, 2010
without any required action on the part of any Person and thereafter Contour,
the Seller and the Servicer must comply with the terms of the Transaction
Documents with respect to all such amounts as of and on such day and without any
grace period (including, without limitation, any grace period set forth in
Exhibit V).
(b)So long as all payments with respect to each Contour Receivable (including
any Collections or other proceeds of each such Contour Receivable) are directed
to a Non-Lock-Box Account in accordance with Section 6.17(a), until August 20,
2010, each such Contour Receivable shall be an Eligible Receivable so long as
such Contour Receivable otherwise complies with the definition of “Eligible
Receivable” set forth in Exhibit I of this Agreement (other than with respect to
the following clauses thereof: (x) clause (b)(ii), (y) clause (j) solely with
respect to the representations and warranties set forth in Sections 3(b)(ii) and
(iii) and Section 3(c)(iii) of Exhibit III, which are incorporated into such
clause (j) by reference, and (z) clause (k)(ii) solely to the extent that the
Non-Lock-Box Accounts do not constitute Related Security).
Section 6.18Joinder of Originators. Each of the parties hereto hereby
acknowledge and agree that solely in connection with the joinder of any
additional Person as an “Originator” under the Sale Agreement pursuant to
Section 4.3 of the Sale Agreement, that so long as each of the Joinder
Conditions are satisfied as of the date of such joinder, then neither the
Administrator nor any Purchaser or Purchaser Agent shall require any Material
Amendment to this Agreement solely in connection with such joinder.
For purposes of this Section 6.18, the terms set forth below shall have the
following meanings:
“Joinder Conditions” means each of the following conditions: (i) no Termination
Event or Unmatured Termination Event has occurred and is continuing or would
result from such joinder, (ii) each of the conditions set forth in Section 4.3
of the Sale Agreement have been satisfied before the date of such joinder and
(iii) such additional Person is both (A) organized under the laws of a State of
the United States and (B) a Small New Originator.
“Material Amendment” means an amendment to any of the following: (i) the
definition of “Eligible Receivable”, “Loss Reserve”, “Loss Reserve Percentage”,
“Dilution Reserve”, “Dilution Reserve Percentage”, “Yield Reserve”, “Dilution
Component Reserve”, “Net Receivables Pool Balance”, “Excess Concentration” or
“Total Reserves” or (ii) any “Termination Event” set forth on Exhibit V;
provided, however, that “Material Amendment” shall not include an amendment to
any of the following: (i) Schedule II to this Agreement or (ii) the definition
of “Excluded Receivable”.
“Small New Originator” means any Person that is joined to the Sale Agreement as
an “Originator” pursuant to Section 4.3 thereof that satisfies each of the
following conditions immediately prior to the effectiveness of its addition: (i)
the aggregate Outstanding Balance of all Receivables originated by such Person
does not exceed 10% of the aggregate Outstanding Balance of all Receivables then
in the Receivables Pool and (ii) the aggregate credit sales made by such Person
during the prior twelve (12) calendar months does not


32

--------------------------------------------------------------------------------




exceed 10% of the aggregate credit sales made by all Originators during the
prior twelve (12) calendar months.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






33

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
TRIUMPH RECEIVABLES, LLC, as Seller
By:    /s/ James F. McCabe, Jr.
Name: James F. McCabe, Jr.    
Title: Senior Vice President and CEO    


Address:


899 Cassatt Road
Suite 210
Berwyn, PA 19312


Attention:
Telephone:
Facsimile:








TRIUMPH GROUP, INC., individually and as Servicer
By:    /s/ James F. McCabe, Jr.
Name: James F. McCabe, Jr.    
Title: Senior Vice President and CEO


Address:


899 Cassatt Road
Suite 210
Berwyn, PA 19312


Attention:
Telephone:
Facsimile:




S- 1

--------------------------------------------------------------------------------












THE PURCHASER GROUPS:


PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the PNC Purchaser Group
By:     /s/Robyn Reeher
Name: Robyn Reeher
Title: Senior Vice President


Address:
PNC Bank, National Association

Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707


Attention:
Robyn Reeher

Telephone:
(412) 768-3090

Facsimile:
(412) 762-9184



S- 2

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION,
as Related Committed Purchaser




By:     /s/Robyn Reeher
Name: Robyn Reeher
Title: Senior Vice President


Address:
PNC Bank, National Association

Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707


Attention:
Robyn Reeher

Telephone:
(412) 768-3090

Facsimile:
(412) 762-9184



S- 3

--------------------------------------------------------------------------------








PNC BANK, NATIONAL ASSOCIATION, as Administrator
By:     /s/Robyn Reeher
Name: Robyn Reeher
Title: Senior Vice President




Address:
PNC Bank, National Association

Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707


Attention:
Robyn Reeher

Telephone:
(412) 768-3090

Facsimile:
(412) 762-9184







S- 4

--------------------------------------------------------------------------------





EXHIBIT I
DEFINITIONS
As used in this Agreement (including its Exhibits, Schedules and Annexes), each
of the following terms shall have the following meaning (such meaning to be
equally applicable to both the singular and plural forms of the terms defined).
Unless otherwise indicated, all Section, Annex, Exhibit and Schedule references
in this Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.
“Administrator” has the meaning set forth in the preamble to this Agreement.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of the Administrator (for the benefit of the Purchasers) shall
not constitute an Adverse Claim.
“Aerostructures Bankruptcy Effective Date” shall mean the date on which the
Aerostructures Entities (or any of them) commence Voluntary Insolvency
Proceedings.
“Aerostructures Bankruptcy Period” shall mean the period commencing on the
Aerostructures Bankruptcy Effective Date and ending on the date that such
Voluntary Insolvency Proceedings have been dismissed or otherwise resolved, in
each case, to the satisfaction of the Administrator.
“Aerostructures Entities” shall mean each of Triumph Aerostructures Holdings,
LLC, Triumph Aerostructures, LLC, Triumph Aerostructures Real Estate Investment
Co., LLC, Triumph Aerostructures - Tulsa, LLC, VAC Industries, Inc. and Triumph
Structures - Everett, Inc.
“Aerostructures Filing Entities” shall mean any Aerostructures Entities that are
the subject of any Voluntary Insolvency Proceeding and all Subsidiaries of such
Aerostructures Entities, whether or not subject to such Voluntary Insolvency
Proceeding.
“Affected Person” has the meaning set forth in Section 1.7 of this Agreement.
“Affiliate” means, as to any Person: (a) any Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person, or (b) who is a director or officer: (i) of such Person or (ii) of
any Person described in clause (a), except that, in the case of each Conduit
Purchaser, Affiliate shall mean the holder of its capital stock or membership
interest, as the case may be. For purposes of this definition, control of a
Person shall mean the power, direct or indirect: (x) to vote 25% or more of the
securities having ordinary voting power for the election of directors of such
Person, or (y) to direct or cause the direction of the management and policies
of such Person, in either case whether by ownership of securities, contract,
proxy or otherwise.
“Aggregate Capital” means the amount paid to the Seller in respect of the
Purchased Interest or portion thereof by each Purchaser pursuant to this
Agreement, as reduced from time to time by Collections distributed and applied
on account of such Aggregate Capital pursuant to Section 1.4(d) of this
Agreement; provided, that if such Aggregate Capital shall have been reduced by
any


I- 1

--------------------------------------------------------------------------------




distribution, and thereafter all or a portion of such distribution is rescinded
or must otherwise be returned for any reason, such Aggregate Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.
“Aggregate Discount” at any time, means the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.
“Agreement” has the meaning set forth in the preamble hereto.
“Alternate Rate” for any Yield Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal to: (i) solely with respect to PNC, as a
Purchaser, (a) the daily average LMIR for such Yield Period or (b) if LMIR is
unavailable as described in Section 1.11, the Base Rate for such Yield Period,
(ii) solely with respect to BTMU, as a Purchaser, (a) the LIBO Rate for such
Yield Period or (b) if the LIBO Rate is unavailable as described in Section
1.11, the Base Rate for such Yield Period or (iii) with respect to any Purchaser
other than PNC or BTMU, (a) the Euro-Rate for such Yield Period or (b) if the
Euro-Rate is unavailable as described in Section 1.11, the Base Rate for such
Yield Period; provided, however, that the “Alternate Rate” for any day while a
Termination Event exists shall be an interest rate equal to 2.0% per annum above
the Base Rate in effect on such day.
“Anti-Terrorism Laws” means any applicable laws or regulation relating to
terrorism, trade sanctions programs and embargoes, import/export licensing,
money laundering or bribery, and any regulation, order, or directive
promulgated, issued or enforced pursuant to such applicable laws or regulations,
all as amended, supplemented or replaced from time to time.
“Assumption Agreement” means an agreement substantially in the form set forth in
Annex C to this Agreement.
“Attorney Costs” means and includes all reasonable fees, costs and disbursements
of any law firm or other external counsel, the reasonable allocated cost of
internal legal services and all reasonable disbursements of internal counsel.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Bankruptcy Opinion” means each opinion of Ballard Spahr Andrews & Ingersoll,
LLP regarding true sale and substantive consolidation matters delivered to the
Administrator and each Purchaser Group (including, without limitation, such
opinion delivered on the Closing Date).
“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate shall be at all times equal to the
higher of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the Administrator as its “reference rate”. Such “reference rate”
is set by the Administrator based upon various factors, including the
Administrator’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate, and


I- 2

--------------------------------------------------------------------------------




(b)    0.50% per annum above the latest Federal Funds Rate.
“Boeing Commercial Division” means the “Boeing Commercial Airplanes” division of
The Boeing Company.
“BTMU” means The Bank of Tokyo-Mitsubishi UFJ, Ltd.
“Business Day” means any day (other than a Saturday or Sunday) on which:
(a) banks are not authorized or required to close in Pittsburgh, Pennsylvania,
or New York City, New York, and (b) if this definition of “Business Day” is
utilized in connection with the Euro-Rate, LIBO Rate or LMIR, dealings are
carried out in the London interbank market.
“Capital” means with respect to any Purchaser the amount paid to the Seller by
such Purchaser pursuant to this Agreement, as reduced from time to time by
Collections distributed and applied on account of such Capital pursuant to
Section 1.4(d) of this Agreement; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.
“Change in Control” means (i) that Triumph ceases to own, directly or
indirectly, (a) 100% of the voting equity interests of the Seller free and clear
of all Adverse Claims (other than the Approved Seller Pledge as defined below)
unless the Administrator and the Majority Purchaser Agents provide prior written
consent with respect thereto or (b) a majority of the voting equity interests of
any Originator or (ii) the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Exchange Act) of 20% (or,
solely in the case of the acquisition of beneficial ownership by The Carlyle
Group or any of its Affiliates (or any combination thereof) in connection with
“Project Victory” on or prior to September 30, 2010, 40%) or more of the
outstanding voting stock of Triumph. As used above, “Approved Seller Pledge”
means, subject to the prior or concurrent consummation of “Project Victory” and
entry by such Persons into customary intercreditor arrangements with the
Administrator reasonably satisfactory to the Administrator, the Adverse Claim in
Triumph’s equity interest in the Seller granted by Triumph to (i) the
administrative agent (for the benefit of the applicable lenders) under
Servicer’s Amended and Restated Credit Agreement dated August 14, 2009 (as
amended, modified or restated from time to time) and/or (ii) the applicable
agent (for the benefit of the applicable lenders) under the secured credit
facility entered into by Servicer in connection with “Project Victory”.
“Closing Date” means August 7, 2008.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, Triumph, the Seller or the Servicer in payment of
any amounts owed in respect of such Receivable (including purchase price,
finance charges, interest and all other charges), or applied to amounts owed in
respect of such Receivable (including insurance payments and net proceeds of the
sale or other disposition of repossessed goods or other collateral or property
of the related Obligor


I- 3

--------------------------------------------------------------------------------




or any other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all Deemed Collections and
(c) all other proceeds of such Pool Receivable.
“Commitment” means, with respect to each Related Committed Purchaser, the
maximum aggregate amount which such Purchaser is obligated to pay hereunder on
account of any Purchase, as set forth on Schedule VI hereto or in the Assumption
Agreement or Transfer Supplement pursuant to which it became a Purchaser, as
such amount may be modified in connection with any subsequent assignment
pursuant to Section 6.3(c) or in connection with a change in the Purchase Limit
pursuant to Section 1.1(b).
“Commitment Percentage” means, for each Related Committed Purchaser in a
Purchaser Group, such Related Committed Purchaser’s Commitment divided by the
total of all Commitments of all Related Committed Purchasers in such Purchaser
Group.
“Company Note” has the meaning set forth in Section 3.1 of the Sale Agreement.
“Concentration Percentage” means, at any time, (a) for any Special Obligor,
17.5%, (b) for any Group A Obligor, 12%, (c) for any Group B Obligor, 10%, (d)
for any Group C Obligor (i) except as set forth in clause (ii) below, 8% or (ii)
solely with respect to any Spirit Special Obligor, 10%, and (e) for any Group D
Obligor (i) except as set forth in clause (ii) below, 5% or (ii) solely with
respect to any Spirit Special Obligor, 10%; provided, that the Administrator
may, in its sole discretion, increase the “Concentration Percentage” for any
particular Obligor; provided, further, that the Administrator may, in its sole
discretion, at any time thereafter, upon 5 Business Days’ written notice to the
Seller and the Servicer, decrease the then applicable “Concentration Percentage”
of any such Obligor which has been increased pursuant to the proviso above to a
percentage satisfactory to it at such time, which such decrease shall not result
in the applicable “Concentration Percentage” being lower than the related
“Concentration Percentage” set forth in clauses (b), (c), (d) or (e) above.
“Concentration Reserve” means, at any time, the product of (a) the Capital at
such time, multiplied by (b)(i) the Concentration Reserve Percentage divided by
(ii) 1 minus the Concentration Reserve Percentage.
“Concentration Reserve Percentage” means at any time (a) the largest of the
following: (i) sum of five (5) largest Group D Obligor Receivables balances (up
to the Concentration Percentage for each Obligor), (ii) sum of the three (3)
largest Group C Obligor Receivables balances (up to the Concentration Percentage
for each Obligor), (iii) sum of the two (2) largest Group B Obligor Receivables
balances (up to the Concentration Percentage for each Obligor), (iv) the largest
Group A Obligor Receivables balance (up to the Concentration Percentage for each
Obligor), divided by (b) the aggregate Outstanding Balance of all Eligible
Receivables.
“Conduit Purchasers” means each commercial paper conduit that is a party to this
Agreement, as a purchaser, or that becomes a party to this Agreement, as a
purchaser pursuant to an Assumption Agreement or Transfer Supplement.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or


I- 4

--------------------------------------------------------------------------------




that evidence such Receivable or under which an Obligor becomes or is obligated
to make payment in respect of such Receivable.
“Covered Entity” means (a) the Seller, the Servicer, Triumph and each Originator
and (b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the direct or indirect (x) ownership of, or power to vote, 25%
or more of the issued and outstanding equity interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for such Person, or (y) power to direct or cause the direction
of the management and policies of such Person whether by ownership of equity
interests, contract or otherwise.
“CP Rate” means, for any Conduit Purchaser and for any Yield Period for any
Portion of Capital (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Purchaser
Agent to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Yield Period, the
applicable Purchaser Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum;
provided, further, that notwithstanding anything in this Agreement or the other
Transaction Documents to the contrary, the Seller agrees that any amounts
payable to the Purchasers in respect of Discount for any Yield Period with
respect to any Portion of Capital funded by such Purchaser at the CP Rate shall
include an amount equal to the portion of the face amount of the outstanding
Notes issued to fund or maintain such Portion of Capital that corresponds to the
portion of the proceeds of such Notes that was used to pay the interest
component of maturing Notes issued to fund or maintain such Portion of Capital,
to the extent that such Purchaser had not received payments of interest in
respect of such interest component prior to the maturity date of such maturing
Notes (for purposes of the foregoing, the “interest component” of Notes equals
the excess of the face amount thereof over the net proceeds received by such
Purchaser from the issuance of Notes, except that if such Notes are issued on an
interest-bearing basis its “interest component” will equal the amount of
interest accruing on such Notes through maturity) or (b) any other rate
designated as the “CP Rate” for such Conduit Purchaser in an Assumption
Agreement or Transfer Supplement pursuant to which such Person becomes a party
as a Conduit Purchaser to this Agreement, or any other writing or agreement
provided by such Conduit Purchaser to the Seller, the Servicer and the
applicable Purchaser Agent from time to time. The “CP Rate” for any day while a
Termination Event or an Unmatured Termination Event exists shall be an interest
rate equal to 2.0% per annum above the Base Rate as in effect on such day.
“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of November 19, 2013, among Triumph, the other borrowers
from time to time party thereto, the guarantors from time to time party thereto,
the banks from time to time party thereto, PNC, as administrative agent, and the
various arrangers, joint bookrunners, syndication agents and


I- 5

--------------------------------------------------------------------------------




documentation agents from time to time party thereto, as amended, amended and
restated, supplemented or otherwise modified, but without giving effect to any
(i) amendment, amendment and restatement, supplement or other modification
thereto at any time when PNC is not a party thereto in the capacity of the
“Administrative Agent” thereunder or (ii) termination thereof.
“Credit and Collection Policy” means, as the context may require, those
receivables credit and collection policies and practices of each Originator and
of Triumph in effect on the date of this Agreement and described in Schedule I
to this Agreement, as modified in compliance with this Agreement.
“Cut-off Date” has the meaning set forth in Section 1.1(a) of the Sale
Agreement.
“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month
divided by (b)(i) the aggregate credit sales made by the Originators during the
three calendar months ended on the last day of such calendar month divided by
(ii) 90.
“Debt” means: (a) indebtedness for borrowed money, (b) obligations evidenced by
bonds, debentures, notes or other similar instruments, (c) obligations to pay
the deferred purchase price of property or services, (d) obligations as lessee
under leases that shall have been or should be, in accordance with GAAP,
recorded as capital leases, and (e) obligations under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clauses
(a) through (d).
“Declining Conduit Purchaser” has the meaning set forth in Section 1.4(b)(ii) of
this Agreement.
“Declining Notice” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
“Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.
“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%) computed as of the last day of each calendar month by
dividing: (a) the aggregate Outstanding Balance of all Pool Receivables that
became Defaulted Receivables (excluding, solely for purposes of calculating the
Default Ratio in clauses (i) and (ii) of paragraph (f) of Exhibit V to this
Agreement, Designated Ineligible Receivables) during such calendar month (other
than Receivables that became Defaulted Receivables as a result of an Event of
Bankruptcy with respect to the Obligor thereof during such month), by (b) the
aggregate credit sales made by the Originator during the calendar month that is
6 calendar months before such calendar month.
“Defaulted Receivable” means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than
150 days from the original due date for such payment, or


I- 6

--------------------------------------------------------------------------------




(b)    without duplication (i) as to which an Event of Bankruptcy shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto, or (ii) that has
been written off the Seller’s books as uncollectible.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing: (a) the aggregate Outstanding
Balance of all Pool Receivables that were Delinquent Receivables on such day
(excluding Designated Ineligible Receivables) by (b) the aggregate Outstanding
Balance of all Pool Receivables on such day (excluding Designated Ineligible
Receivables).
“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 90 days from the original due date for
such payment.
“Designated Ineligible Receivable” means a Receivable due from any Obligor which
is identified by the Servicer on the Information Package or Weekly Report for
the then most recent calendar month or week, as applicable, as a Receivable not
generally representative of the other Pool Receivables; provided, that, at no
time shall the aggregate Outstanding Balance of all Designated Ineligible
Receivables exceed 10% of the aggregate Outstanding Balance of all Pool
Receivables. Once designated as such, a Designated Ineligible Receivable will
continue to be a Designated Ineligible Receivable until retired or paid in full.
“Dilution Component Reserve” means at any time, the product of (a) the Aggregate
Capital, and (b)(i) the Dilution Component Reserve Percentage, divided by (ii) 1
minus the Dilution Component Reserve Percentage.
“Dilution Component Reserve Percentage” means, at any time, the product of (a)
the Twelve-Month Average Dilution Ratio multiplied by (b) the Dilution Horizon.
“Dilution Horizon” means, for any calendar month, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%) computed as of the last day
of such calendar month of: (a) the sum of (x) the aggregate credit sales made by
all the Originators during the most recent calendar month and (y) the product of
(A) 50% and (B) the aggregate credit sales made by all Originators during the
second most recent calendar month, to (b) the Net Receivables Pool Balance at
the last day of such calendar month.
“Dilution Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100th of 1%, with 5/1000th of 1% rounded upward), computed as of the
last day of each calendar month by dividing: (a) the aggregate amount of
payments made or owed by the Seller pursuant to Section 1.4(e)(i) of this
Agreement during such calendar month by (b) the aggregate credit sales made by
all the Originators during the calendar month that is one month prior to such
calendar month.
“Dilution Reserve” means, on any day, an amount equal to: (a) the Aggregate
Capital at the close of business of the Servicer on such day multiplied by (b)
(i) the Dilution Reserve Percentage on such day, divided by (ii) 100% minus the
Dilution Reserve Percentage on such day.


I- 7

--------------------------------------------------------------------------------




“Dilution Reserve Percentage” means on any date, the product of (a) the Dilution
Horizon multiplied by (b) the sum of (i) 2.50 times the Twelve-Month Average
Dilution Ratio and (ii) the Dilution Spike Factor.
“Dilution Spike Factor” means, for any calendar month, the product of a) the
positive difference, if any, between: (i) the highest Dilution Ratio for any
calendar month during the twelve most recent calendar months and (ii) the
Twelve-Month Average Dilution Ratio for such twelve months and (b) (i) the
highest Dilution Ratio for any calendar month during the twelve most recent
calendar months, divided by (ii) the Twelve-Month Average Dilution Ratio for
such twelve months.
“Discount” means with respect to any Purchaser:
(a)    for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Yield Period through the issuance of Notes:
CPR x C x ED/360 + YPF
(b)    for any Portion of Capital for any Yield Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Yield Period through the issuance of Notes:
AR x C x ED/Year + YPF
where:
AR
=     the Alternate Rate for such Portion of Capital for such Yield Period with
respect to such Purchaser,

C
=    the Capital with respect to such Portion of Capital during such Yield
Period with respect to such Purchaser,

CPR
=    the CP Rate for the Portion of Capital for such Yield Period with respect
to such Purchaser,

ED
=    the actual number of days during such Yield Period,

Year
=    if such Portion of Capital is funded based upon: (i) the Euro-Rate, LIBO
Rate or LMIR, 360 days, and (ii) the Base Rate, 365 or 366 days, as applicable,
and

YPF
=    the Yield Protection Fee, if any, for the Portion of Capital for such Yield
Period with respect to such Purchaser;

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
applicable law; and provided further, that Discount


I- 8

--------------------------------------------------------------------------------




for any Portion of Capital shall not be considered paid by any distribution to
the extent that at any time all or a portion of such distribution is rescinded
or must otherwise be returned for any reason.
“Eligible Foreign Obligor” means an Obligor which is both (i) either (A)
organized under the laws of any country (other than the United States) that has
a long-term foreign currency rating of at least “A” by Standard & Poor’s and
“A2” by Moody’s or (B) organized under the laws of an OECD Country and (ii) not
a Sanctioned Person.
“Eligible Receivable” means, at any time, a Pool Receivable:
(a)    the Obligor of which (i) is (x) organized under the laws of any State of
the United States or is qualified to do business in any State of the United
States, (y) an Eligible Foreign Obligor or (z) a government or a governmental
subdivision or department, affiliate or agency, (ii) is not subject to any
action of the type described in paragraph (e) of Exhibit V to this Agreement,
and (iii) is not an Affiliate of Triumph or any Affiliate of any Originator;
(b)    (i) that is denominated and payable only in U.S. dollars in the United
States, and (ii) the Obligor with respect to which has been instructed in
writing by the Servicer, the Seller, the applicable Originator or the applicable
Sub-Servicer, if any, in accordance with Sections 1(f) and 2(f) of Exhibit IV to
remit Collections in respect thereof to a Lock-Box Account in the United States,
(c)    that does not have a stated maturity which is more than 90 days after the
original invoice date of such Receivable,
(d)    that arises under a duly authorized Contract for the sale and delivery of
goods and services in the ordinary course of an Originator’s business,
(e)    that arises under a duly authorized Contract that is in full force and
effect and that is a legal, valid and binding obligation of the related Obligor,
enforceable against such Obligor in accordance with its terms,
(f)    that conforms in all material respects with all applicable laws, rulings
and regulations in effect and the transfer of which does not violate any
applicable law, rule or regulation in effect,
(g)    that is not the subject of any default, dispute, offset, hold back
defense, Adverse Claim, litigation or other claim (other than the Judgment Lien
solely in respect of a Receivable originated by Triumph Composite Systems,
Inc.),
(h)    that satisfies all applicable requirements of the applicable Credit and
Collection Policy,
(i)    that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 4.2 of this Agreement,


I- 9

--------------------------------------------------------------------------------




(j)    in which the Seller owns good and marketable title, free and clear of any
Adverse Claims (other than the Judgment Lien solely in respect of a Receivable
originated by Triumph Composite Systems, Inc.), and that is freely assignable by
the Seller (including without any consent of the related Obligor) and the
representations and warranties with respect to such Receivable set forth in
Sections (3)(a), (b) and (c) of Exhibit III are true at such time,
(k)    for which the Administrator (for the benefit of each Purchaser) shall
have (i) a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, and (ii) a valid and
enforceable first-priority perfected security interest therein and in the
Related Security and Collections with respect thereto, in each case free and
clear of any Adverse Claim (other than the Judgment Lien solely in respect of a
Receivable originated by Triumph Composite Systems, Inc.),
(l)    that constitutes an “account” each as defined in the UCC and that is not
evidenced by instruments or chattel paper,
(m)    that is not a Defaulted Receivable, a Delinquent Receivable or a
Designated Ineligible Receivable,
(n)    for which none of the Originator thereof, the Seller or the Servicer has
established any offset arrangements with the related Obligor,
(o)    for which Defaulted Receivables of the related Obligor do not exceed 50%
of the Outstanding Balance of all such Obligor’s Receivables,
(p)    that represents amounts that are earned and payable by the Obligor that
are not subject to the performance of additional services or the delivery of
additional products or goods by the Originator thereof,
(q)    that was created in the United States by an Originator that is organized
under the laws of any State of the United States,
(r)    the related invoice for which does not include an Excluded Receivable,
and
(s)    that if the Obligor of such Receivable is The Boeing Company, such
Receivable is owing by the “Boeing Defense, Satellite & Space” division of The
Boeing Company.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
References to sections of ERISA also refer to any successor sections.
“ERISA Affiliate” means: (a) any corporation that is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Seller, any Originator or Triumph, (b) a trade or
business (whether or not incorporated) under common


I- 10

--------------------------------------------------------------------------------




control (within the meaning of Section 414(c) of the Internal Revenue Code) with
the Seller, any Originator or Triumph, or (c) a member of the same affiliated
service group (within the meaning of Section 414(m) of the Internal Revenue
Code) as the Seller, any Originator, any corporation described in clause (a) or
any trade or business described in clause (b).
“Euro-Rate” means with respect to any Yield Period, the greater of (a) 0.00% and
(b) the interest rate per annum determined by the Administrator by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of 1%
per annum) (i) the rate per annum equal to the London interbank market offered
rate for U.S. dollars as reported on Reuters Screen LIBOR01 Page (or on any
successor or substitute page providing rate quotations comparable to those
currently provided on such page, as determined by the Administrator from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at or about 11:00 a.m. (London time) on
the Business Day which is two (2) Business Days prior to the first day of such
Yield Period for an amount comparable to the Portion of Capital to be funded at
the Alternate Rate determined by reference to the Euro-Rate during such Yield
Period by (ii) a number equal to 1.00 minus the Euro-Rate Reserve Percentage.
The Euro-Rate may also be expressed by the following formula:
London interbank offered rates reported on Reuters Screen
LIBOR01 Page or appropriate successor
Euro-Rate =                                
1.00 - Euro-Rate Reserve Percentage
where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Capital funded at the Alternate Rate determined by reference to the
Euro-Rate that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date The applicable Purchaser
Agent shall give prompt notice to the Seller of the Euro-Rate as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error).
“Event of Bankruptcy” means (a) any case, action or proceeding before any court
or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors or (b) any general assignment for the benefit of creditors of a Person
or any composition, marshalling of assets for creditors of a Person, or other
similar arrangement in respect of its creditors generally or any substantial
portion of its creditors; in each of cases (a) and (b) undertaken under U.S.
Federal, state or foreign law, including the Bankruptcy Code.
“Excess Concentration” means, without duplication, the sum of the following
amounts:
(i)    the amount by which the Outstanding Balance of Eligible Receivables of
each Obligor then in the Receivables Pool exceeds an amount equal to: (a) the
Concentration Percentage for such Obligor multiplied by (b) the aggregate
Outstanding Balance of all Eligible Receivables then in the Receivables Pool;


I- 11

--------------------------------------------------------------------------------




(ii)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivable Pool, the Obligor of which is an Eligible
Foreign Obligor, exceeds 20% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool;
(iii)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivable Pool, the Obligor of which is an Eligible
Foreign Obligor which resides in the Largest Foreign Country, exceeds 8.5% of
the aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool;
(iv)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivable Pool, the Obligor of which is an Eligible
Foreign Obligor which resides in any country other than the Largest Foreign
Country, exceeds 5.0% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool;
(v)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool with stated maturities which are more
than 30 days but less than or equal to 60 days after the original invoice date
of such Receivable exceeds 45% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool;
(vi)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool with stated maturities which are more
than 60 days but less than or equal to 90 days after the original invoice date
of such Receivable exceeds 15.0% of the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool;
(vii)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the Obligor of which is a Government
Entity exceeds 10% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool; and
(viii)    the amount by which the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool the Obligor of which is a Canadian
resident exceeds 8% of the aggregate Outstanding Balance of all Eligible
Receivables then in the Receivables Pool.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Receivable” means any indebtedness and other obligations owed to the
Seller (as the assignee of the related Originator) or any such related
Originator by, or any right of such Originator to payment from or on behalf of:
(a) GKN Westland Aerospace Inc., GKN Holdings pls and its affiliates, each as an
Excluded Receivable Obligor, where The Triumph Group Operations, Inc. (as
successor to Triumph Fabrications - Hot Springs, LLC) is the Originator, which
indebtedness is sold to Citibank, N.A. pursuant to that certain Supplier
Agreement, dated as of November 11, 2014, between The Triumph Group Operations,
Inc. (as successor to Triumph Fabrications - Hot Springs, LLC) and Citibank,
N.A.;
(b) Honeywell International Inc., as the Excluded Receivable Obligor, where:


I- 12

--------------------------------------------------------------------------------




(i) Triumph Gear Systems - Macomb, Inc. is the Originator, which indebtedness is
sold to GE Capital pursuant to that certain Purchase Agreement, dated September
29, 1995 (as amended on December 11, 2006), between Triumph Gear Systems -
Macomb, Inc. and GE Capital;
(ii) Triumph Engineered Solutions, Inc. is the Originator, which indebtedness is
sold to GE Capital pursuant to that certain Purchase Agreement, dated January
25, 1999, between Triumph Engineered Solutions, Inc. and GE Capital;
(iii) Triumph Thermal Systems, LLC is the Originator, which indebtedness is sold
to GE Capital pursuant to that certain Purchase Agreement, dated April 11, 2007,
between Triumph Thermal Systems, LLC and GE Capital; or
(iv) Triumph Engine Control Systems, LLC is the Originator, which indebtedness
is sold to GE Capital pursuant to that certain Purchase Agreement, dated October
21, 2013, between Triumph Engine Control Systems, LLC and GE Capital,
(c) United Technologies Corp. or Sikorsky Aircraft Corporation, as the Excluded
Receivable Obligor, where:
(i) The Triumph Group Operations, Inc. (as successor to Triumph Fabrications -
Hot Springs, LLC) is the Originator, which indebtedness is sold to Citibank,
N.A. pursuant to a Supplier Member Agreement, dated as of January 23, 2004,
among The Triumph Group Operations, Inc. (as successor to Triumph Fabrications -
Hot Springs, LLC), Citibank, N.A. and Orbian Corp.;
(ii) Triumph Structures - Wichita, Inc. is the Originator, which indebtedness is
sold to Citibank, N.A. pursuant to a certain Supplier Agreement, dated as of
February 2, 2003, between Triumph Structures - Wichita, Inc. and Citibank, N.A.;
(iii) Triumph Controls, LLC is the Originator, which indebtedness is sold to
Citibank, N.A. pursuant to a certain Supplier Agreement, dated as of March 17,
2010, between Triumph Controls, LLC and Citibank, N.A.;
(iv) Triumph Actuation Systems - Connecticut, LLC is the Originator, which
indebtedness is sold to Citibank, N.A. pursuant to a certain Supplier Agreement,
dated as of September 29, 2011, between Triumph Actuation Systems - Connecticut,
LLC and Citibank, N.A.;
(v) Triumph Actuation Systems - Connecticut, LLC (DBA): Triumph Aerospace
Systems - Seattle is the Originator, which indebtedness is sold to Citibank,
N.A. pursuant to a certain Supplier Agreement, dated as of September 29, 2011,
between Triumph Actuation Systems - Connecticut, LLC (DBA): Triumph Aerospace
Systems - Seattle and Citibank, N.A.; or
(vi) Triumph Gear Systems - Macomb, Inc. is the Originator, which indebtedness
is sold to Citibank, N.A. pursuant to that certain Supplier Agreement, dated as
of June 16,


I- 13

--------------------------------------------------------------------------------




2004, between Triumph Gear Systems - Macomb, Inc. (f/k/a ACR Industries, Inc.)
and Citibank, N.A.,
(d) General Electric Company, its divisions, business units and/or affiliates
(each, a “GE Business”), as the Excluded Receivable Obligor(s), where Triumph
Gear Systems - Macomb, Inc., Triumph Fabrications - San Diego, Inc., Triumph
Engineered Solutions, Inc. or Triumph Accessory Services - Grand Prairie, Inc.
is the Originator, which indebtedness is sold to GE Capital pursuant to each of
the purchase orders and purchase requests made from time to time by any GE
Business, Triumph Gear Systems - Macomb, Inc., Triumph Fabrications - San Diego,
Inc., Triumph Engineered Solutions, Inc. or Triumph Accessory Services - Grand
Prairie, Inc. for the benefit of GE Capital;
(e) the Boeing Commercial Division, as the Excluded Receivable Obligor, where
one of the below-listed Persons is an Originator, which indebtedness is sold to
Citibank, N.A., pursuant to a certain Supplier Agreement, dated as of
February 24, 2016, among Citibank, N.A. and certain Subsidiaries of Triumph;
Triumph Structures - Los Angeles, Inc.
Triumph Fabrications - Fort Worth, Inc.
Triumph Structures - Kansas City, Inc.
Triumph Structures - East Texas, Inc.
Triumph Composite Systems, Inc.
Triumph Insulation Systems, LLC
Triumph Actuation Systems - Valencia, Inc.
Triumph Actuation Systems, LLC
Triumph Thermal Systems, LLC
Triumph Actuation Systems - Yakima, LLC


(f)    Rolls Royce, its divisions, business units and/or affiliates (each, a “RR
Business”), as the Excluded Receivable Obligor(s), where Triumph Gear Systems -
Macomb, Inc. or Triumph Gear Systems, Inc. is the Originator, which indebtedness
is sold to Citibank, N.A., pursuant to each of the purchase orders and purchase
requests made from time to time by any RR Business, Triumph Gear Systems -
Macomb, Inc. or Triumph Gear Systems, Inc. for the benefit of Citibank, N.A.;


(g)    Goodrich Landing Gear, LLC, Goodrich Corporation, Goodrich Power Systems
and AMI Industries, Inc., their respective divisions, business units and/or
affiliates (each, a “Goodrich Business”), as the Excluded Receivable Obligor(s),
where Triumph Actuation Systems - Connecticut, LLC, Triumph Actuation Systems,
LLC or Triumph Insulation Systems, LLC is the Originator, which indebtedness is
sold to Citibank, N.A., pursuant to each of the purchase orders and purchase
requests made from time to time by any Goodrich Business or Triumph Actuation
Systems - Connecticut, LLC, Triumph Actuation Systems, LLC or Triumph Insulation
Systems, LLC for the benefit of Citibank, N.A;
(h)    Rohr, Inc., its divisions, business units and/or affiliates (each, a
“Rohr Business”), as the Excluded Receivable Obligor(s), where Triumph Actuation
Systems - Connecticut, LLC is the Originator, which indebtedness is sold to
Citibank, N.A., pursuant to each of the


I- 14

--------------------------------------------------------------------------------




purchase orders and purchase requests made from time to time by any Rohr
Business or Triumph Actuation Systems - Connecticut, LLC for the benefit of
Citibank, N.A;
(i)    Airbus S.A.S., its divisions, business units and/or affiliates (each, an
“Airbus Business”), as the Excluded Receivable Obligor(s), where Triumph
Structures - Kansas City, Inc., Triumph Actuation Systems, LLC or Triumph
Insulation Systems, LLC is the Originator, which indebtedness is sold to
Mitsubishi UFJ Investor Services & Banking (Luxembourg) S.A. (“MUFJ”) pursuant
to each of the purchase orders and purchase requests made from time to time by
any Airbus Business, Triumph Structures - Kansas City, Inc., Triumph Actuation
Systems, LLC or Triumph Insulation Systems, LLC for the benefit of MUFJ; and
(j)    Delta Airlines Inc., its divisions, business units and/or affiliates
(each, a “Delta Business”), as the Excluded Receivable Obligor(s), where Triumph
Accessory Services - Grand Prairie, Inc., The Triumph Group Operations, Inc. or
Triumph Airborne Structures, LLC is the Originator, which indebtedness is sold
to Citibank, N.A., pursuant to each of the purchase orders and purchase requests
made from time to time by any Delta Business or Triumph Accessory Services -
Grand Prairie, Inc., The Triumph Group Operations, Inc. or Triumph Airborne
Structures, LLC for the benefit of Citibank, N.A.;
in each case whether constituting an account, chattel paper, payment intangible,
instrument or general intangible, in each instance arising in connection with
the sale of goods or the rendering of services, and includes, without
limitation, the obligation to pay any finance charges, fees and other charges
with respect thereto.
“Excluded Receivable Obligor” means, with respect to any Excluded Receivable,
the Person obligated to make payments relating to such Excluded Receivable.
“Exiting Purchaser” has the meaning set forth in Section 1.4(b)(ii) of this
Agreement.
“Facility Termination Date” means, the earliest to occur of: (a) October 30,
2020, (b) the date determined pursuant to Section 2.2 of this Agreement, (c) the
date which is 60 days after the date on which the Administrator and each
Purchaser Agent has received written notice from the Seller of its election to
terminate the Purchase Facility and (d) the Seller shall fail to cause the
amendment or modification of any Transaction Document or related opinion as
required by Moody’s or Standard and Poor’s, and such failure shall continue for
30 days after such amendment or modification is initially requested.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in
H.15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for


I- 15

--------------------------------------------------------------------------------




such day will be the arithmetic mean as determined by the Administrator of the
rates for the last transaction in overnight Federal funds arranged before 9:00
a.m. (New York City time) on that day by each of three leading brokers of
Federal funds transactions in New York City selected by the Administrator.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letters” has the meaning set forth in Section 1.5 of this Agreement.
“Fees” means the fees payable by the Seller to each member of each Purchaser
Group pursuant to the applicable Purchaser Group Fee Letter.
“FIN 46 and Subsequent Statements and Interpretations” has the meaning set forth
in Section 1.7 of this Agreement.
“GAAP” means the generally accepted accounting principles and practices in the
United States, consistently applied.
“GE Capital” means General Electric Capital Corporation.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any body or entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any court, and any Person owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
“Governmental Entity” means a federal agency, branch, or other governmental
entity or authority of the United States or a state agency, branch, or
governmental entity or authority of any state in the United States.
“Group A Obligor” means any Obligor with a short-term rating of at least: (a)
“A-1” by Standard & Poor’s, or if such Obligor does not have a short-term rating
from Standard & Poor’s, a rating of “A+” or better by Standard & Poor’s on its
long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Al” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities.
“Group B Obligor” means any Obligor, other than a Group A Obligor, with a
short-term rating of at least: (a) “A‑2” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB” to “A” by Standard & Poor’s on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P2” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa2” to “A2” by Moody’s on its
long-term senior unsecured and uncredit-enhanced debt securities.
“Group C Obligor” means any Obligor, other than a Group A Obligor or a Group B
Obligor, with a short-term rating of at least: (a) “A‑3” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “BBB-” by Standard & Poor’s on its


I- 16

--------------------------------------------------------------------------------




long-term senior unsecured and uncredit-enhanced debt securities, and (b) “P3”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“Baa3” by Moody’s on its long-term senior unsecured and uncredit-enhanced debt
securities.
“Group D Obligor” means any Obligor that is not a Group A Obligor, a Group B
Obligor, a Group C Obligor or a Special Obligor.
“Group Commitment” means with respect to any Purchaser Group the aggregate of
the Commitments of each Purchaser within such Purchaser Group.
“Group Capital” means with respect to any Purchaser Group, an amount equal to
the aggregate of all Capital of the Purchasers within such Purchaser Group.
“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.
“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.
“Indemnified Taxes” has the meaning set forth in Section 1.10 of this Agreement.
“Independent Director” has the meaning set forth in Section 3(c) of Exhibit IV
to this Agreement.
“Information Package” means each report, in substantially the form of Annex A to
this Agreement, furnished by or on behalf of the Servicer to the Administrator
and each Purchaser Agent pursuant to this Agreement.
“Insolvency Proceeding” means: (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors,
in each case undertaken under U.S. Federal, state or foreign law, including the
Bankruptcy Code.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of the Internal Revenue Code also refer to any successor sections.
“Judgment Lien” means that certain judgment lien against Triumph Composite
Systems, Inc. in favor of Charlotte G. Reves referencing case # 08-9-04293-6,
dated May 20, 2008, which is on file in Spokane County, Washington, so long as
the aggregate liability with respect to such judgment (including attorney’s fees
of the plaintiff) does not exceed $250,000.
“Largest Foreign Country” means, on any date of determination, the country where
Eligible Foreign Obligors reside with the largest aggregate Outstanding Balance
of Eligible Receivables; provided, however, that such country shall be The
United Kingdom or Germany.


I- 17

--------------------------------------------------------------------------------




“LCR Security” means any commercial paper or security (other than equity
securities issued to Triumph) within the meaning of Paragraph __.32(e)(viii) of
the final rules titled Liquidity Coverage Ratio: Liquidity Risk Measurement
Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).
“LIBO Rate” means with respect to any Yield Period, the greater of (A) 0.00% and
(B) the interest rate per annum determined by dividing (i) either (a) the
interest rate per annum for a period of time comparable to such Yield Period
equal to the Intercontinental Exchange Benchmark Administration Ltd. (or the
successor thereto if it is no longer making such rates available) LIBOR Rate
(“ICE LIBOR”), as published by Reuters (currently Reuters LIBOR01 page) (or any
other commercially available source providing quotations of ICE LIBOR as
designated by BTMU from time to time) at approximately 11:00 a.m. (London,
England time) for deposits in U.S. dollars on the second Business Day preceding
the first day of such Yield Period or (b) if a rate cannot be determined under
clause (a) above, a rate per annum equal to the average (rounded upwards if
necessary to the nearest 1/100th of 1%) of the rates per annum at which deposits
in U.S. dollars with a duration comparable to such Yield Period in a principal
amount substantially equal to the amount of funding for which a rate is being
determined are offered to the principal London office of The Bank of
Tokyo-Mitsubishi UFJ, Ltd. by three London banks, selected by BTMU in good
faith, at about 11:00 a.m. (London, England time) on the second Business Day
preceding the first day of such Yield Period by (ii) a number equal to 1.00
minus the Euro-Rate Reserve Percentage. The LIBO Rate shall be adjusted with
respect to any Portion of Capital funded at the Alternate Rate determined by
reference to the LIBO Rate that is outstanding on the effective date of any
change in the Euro-Rate Reserve Percentage as of such effective date.
“Liquidity Agent” means each of the banks acting as agent for the various
Liquidity Providers under each Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.
“LMIR” means for any day during any Yield Period, the greater of (a) 0.00% and
(b) the one-month Eurodollar rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such day, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by the
Administrator from another recognized source for interbank quotation), in each
case, changing when and as such rate changes.
“Lock-Box Account” means each account and post office box listed on Schedule II
to this Agreement and maintained at a bank, postal institution or other
financial institution acting as a Lock-Box Bank pursuant to a Lock-Box Agreement
for the purpose of receiving Collections.


I- 18

--------------------------------------------------------------------------------




“Lock-Box Agreement” means an agreement, among the Seller, the Servicer, the
Administrator and a Lock-Box Bank, governing the terms of the related Lock-Box
Accounts.
“Lock-Box Bank” means any of the banks, postal institutions or other financial
institutions holding one or more Lock-Box Accounts.
“Loss Reserve” means, on any date, an amount equal to: (a) the Aggregate Capital
at the close of business of the Servicer on such date multiplied by (b)(i) the
Loss Reserve Percentage on such date divided by (ii) 1, minus the Loss Reserve
Percentage on such date.
“Loss Reserve Percentage” means, on any date, (i) the product of (A) 2.50 times
the highest average of the Default Ratios for any three consecutive calendar
months during the twelve most recent calendar months multiplied by (B) the sum
of (X) the aggregate credit sales made by all Originators during the five most
recent calendar months, and (Y) the Weighted Average Credit Percentage,
multiplied by the aggregate credit sales made by all Originators during the
sixth most recent calendar month, divided by (ii) the Net Receivables Pool
Balance as of such date.
“Majority Purchaser Agents” means, at any time, the Purchaser Agents which in
their related Purchaser Group have Related Committed Purchasers whose
Commitments aggregate more than 50% of the aggregate of the Commitments of all
Related Committed Purchasers in all Purchaser Groups; provided, however, that so
long as any one Related Committed Purchaser’s Commitment is greater than 50% of
the aggregate Commitments and there is more than one Purchaser Group, then
“Majority Purchaser Agents” shall mean a minimum of two Purchaser Agents which
in their related Purchaser Group have Related Committed Purchasers whose
Commitments aggregate more than 50% of the aggregate Commitment of all Related
Committed Purchasers in all Purchaser Groups.
“Material Adverse Effect” means, relative to any Person with respect to any
event or circumstance, a material adverse effect on:
(a)    the assets, operations, business or financial condition of such Person,
(b)    the ability of any of such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party,
(c)    the validity or enforceability of any of the Transaction Documents, or
the validity, enforceability or collectibility of the Pool Receivables, or
(d)    the status, perfection, enforceability or priority of the
Administrator’s, any Purchaser’s or the Seller’s interest in the Pool Assets.
“Material Indebtedness” means borrowed money or the extension of credit or any
other Debt, or commitment for any of the foregoing, under which Triumph or any
Subsidiary of Triumph may be obligated as a borrower or guarantor in excess of
$10,000,000.00 in the aggregate; provided


I- 19

--------------------------------------------------------------------------------




that, during the Aerostructures Bankruptcy Period (so long as such Voluntary
Insolvency Proceedings commence during the Permitted Filing Period), Material
Indebtedness shall not include any Debt solely of the Aerostructures Filing
Entities (or any of them) existing on the Aerostructures Bankruptcy Effective
Date unless any holder of such Debt has been granted relief from any automatic
stay.
“Modification” has the meaning set forth in Section 4.2(a) of this Agreement.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA.
“Net Receivables Pool Balance” means, at any time: (a) the Outstanding Balance
of Eligible Receivables then in the Receivables Pool minus (b) the Excess
Concentration.
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“OECD Country” means a country which is a member of the Organization for
Economic Cooperation and Development.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Originator” means each Person from time to time party to the Sale Agreement as
an Originator.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Transaction Document.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Participant” has the meaning set forth in Section 6.3(b) of this Agreement.
“Paydown Notice” has the meaning set forth in Section 1.4(f) of this Agreement.
“Performance Guaranty” means the Performance Guaranty, dated as of the date
hereof, by Triumph, as performance guarantor, in favor of the Administrator for
the benefit of the Purchasers and Purchaser Agents, as the same may be amended,
restated, supplemented or otherwise modified from time to time.


I- 20

--------------------------------------------------------------------------------




“Permitted Filing Period” shall mean the period commencing on May 1, 2017 and
ending on the date that is 90 days after such date.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“PNC” means PNC Bank, National Association.
“Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: (a)
the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which the such
Conduit Purchaser is obligated to reimburse the applicable Program Support
Provider for any drawings thereunder, (c) the sale by such Conduit Purchaser to
any Program Support Provider of the Purchased Interest (or portions thereof)
maintained by such Conduit Purchaser and/or (d) the making of loans and/or other
extensions of credit to any Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.
“Program Support Provider” means and includes with respect to each Conduit
Purchaser any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.
“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.
“Purchase and Sale Indemnified Amounts” has the meaning set forth in Section 9.1
of the Sale Agreement.
“Purchase and Sale Indemnified Party” has the meaning set forth in Section 9.1
of the Sale Agreement.
“Purchase and Sale Termination Date” has the meaning set forth in Section 1.4 of
the Sale Agreement.
“Purchase and Sale Termination Event” has the meaning set forth in Section 8.1
of the Sale Agreement.


I- 21

--------------------------------------------------------------------------------




“Purchase Date” means the date of which a Purchase or a reinvestment is made
pursuant to this Agreement.
“Purchase Facility” has the meaning set forth in Section 1.1 of the Sale
Agreement.
“Purchase Limit” means $125,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of this Agreement or otherwise in connection with any Exiting
Purchaser. References to the unused portion of the Purchase Limit shall mean, at
any time, the Purchase Limit minus the then outstanding Aggregate Capital.
“Purchase Notice” has the meaning set forth in Section 1.2(a) to this Agreement.
“Purchase Price” has the meaning set forth in Section 2.2 of the Sale Agreement.
“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and (c)
all Collections with respect to, and other proceeds of, such Pool Receivables
and Related Security. Such undivided percentage interest shall be computed as:
Aggregate Capital + Total Reserves
Net Receivables Pool Balance
The Purchased Interest shall be determined from time to time pursuant to Section
1.3 of this Agreement.
“Purchaser” means each Conduit Purchaser and/or each Related Committed
Purchaser, as applicable.
“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent pursuant to an Assumption Agreement or a
Transfer Supplement.
“Purchaser Group” means, (i) for each Conduit Purchaser, such Conduit Purchaser,
its Related Committed Purchasers (if any) and its related Purchaser Agent and
(ii) for PNC, PNC, as a Purchaser Agent and a Related Committed Purchaser.
“Purchaser Group Fee Letter” has the meaning set forth in Section 1.5 of this
Agreement.
“Purchaser Termination Date” means, with respect to any Purchaser, the earlier
to occur of: (a) the Facility Termination Date and (b) the then current
scheduled expiration of the commitments of the applicable Liquidity Provider for
the Conduit Purchaser that is a member of such Purchaser’s Purchaser Group under
the related Liquidity Agreement (such date as extended as described hereafter in
the proviso to this clause (b), the “Extended Date”), provided, that if the
commitments of the applicable Liquidity Provider for the Conduit Purchaser that
is a member of such Purchaser’s Purchaser Group are extended under the related
Liquidity Agreement, such date shall be


I- 22

--------------------------------------------------------------------------------




automatically extended on the then current Extended Date for an additional
period of not more than 364 days, which date the Seller shall be notified of by
the related Purchaser Agent.
“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.
“Purchasing Related Committed Purchaser” has the meaning set forth in Section
6.3(c) of this Agreement.
“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s
aggregate Commitments divided by the aggregate Commitments of all Purchaser
Groups.
“Rating Agency” means each of Standard & Poor’s and Moody’s.
“Rating Agency Condition” means, when applicable, with respect to any material
event or occurrence, receipt by the Administrator (or the applicable Purchaser
Agent) of written confirmation from each of Standard & Poor’s and Moody’s
(and/or each other rating agency then rating the Notes of the applicable Conduit
Purchaser) that such event or occurrence shall not cause the rating on the then
outstanding Notes of any applicable Purchaser to be downgraded or withdrawn.
“Ratings Trigger Event” means the occurrence of one or more of the following
events: (i) Triumph’s public corporate rating by S&P is below B, (ii) Triumph’s
public corporate family rating by Moody’s is below B2, (iii) Triumph does not
have a public corporate rating by S&P or (iv) Triumph does not have a public
corporate family rating by Moody’s.
“Receivable” means any indebtedness and other obligations owed to any
Originator, Triumph or the Seller or any right of the Seller, Triumph or any
Originator to payment from or on behalf of an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument or general intangible, in
each instance arising in connection with the sale of goods or the rendering of
services, and includes, without limitation, the obligation to pay any finance
charges, fees and other charges with respect thereto. Excluded Receivables shall
not constitute Receivables. Indebtedness and other obligations arising from any
one transaction, including, without limitation, indebtedness and other
obligations represented by an individual invoice or agreement, shall constitute
a Receivable separate from a Receivable consisting of the indebtedness and other
obligations arising from any other transaction.
“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Seller pursuant to the Sale Agreement prior to the Facility
Termination Date.
“Related Committed Purchaser” means each Person listed as such for each Conduit
Purchaser as set forth on the signature pages of this Agreement or in any
Assumption Agreement or Transfer Supplement.
“Related Rights” has the meaning set forth in Section 1.1 of the Sale Agreement.


I- 23

--------------------------------------------------------------------------------




“Related Security” means, with respect to any Receivable:
(a)    all of the Seller’s, the applicable Originator’s and Triumph’s interest
in any goods (including returned goods), and documentation of title evidencing
the shipment or storage of any goods (including returned goods), the sale of
which gave rise to such Receivable,
(b)    all instruments and chattel paper that may evidence such Receivable,
(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto,
(d)    solely to the extent applicable to such Receivable, all of the Seller’s,
the applicable Originator’s and Triumph’s rights, interests and claims under the
Contracts relating to such Receivable, and all guaranties, indemnities,
insurance and other agreements (including the related Contract) or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable or otherwise relating to such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, and
(e)    all of the Seller’s rights, interests and claims under the Sale Agreement
and the other Transaction Documents.
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Reportable Event” has the meaning set forth in Section 4043(c) of ERISA.
“Restricted Payments” has the meaning set forth in Section 1(n) of Exhibit IV to
the Agreement.
“Sale Agreement” means the Purchase and Sale Agreement, dated as of the date
hereof, among the Seller, the Originators and Triumph, as Servicer, as the same
may be amended, amended and restated, supplemented or otherwise modified from
time to time.
“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law, including any such country identified on the list
maintained by OFAC and available at:
http://www.treasury.gov/resource‑center/sanctions/ Programs/Pages/Programs.aspx,
or as otherwise published from time to time
“Sanctioned Person” means (i) a person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/


I- 24

--------------------------------------------------------------------------------




resource center/sanctions/SDN List/Pages/default.aspx, or as otherwise published
from time to time, (ii) (A) an agency of the government of a Sanctioned Country,
(B) an organization controlled by a Sanctioned Country or (C) a person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC, or (iii) any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the product of (i) such amount multiplied by (ii) the Purchased Interest.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicing Fee” shall mean the fee referred to in Section 4.6 of this Agreement.
“Servicing Fee Rate” shall have the meaning set forth in Section 4.6 of this
Agreement.
“Settlement Date” means the 24th day of each calendar month (or if such day is
not a Business Day, the next occurring Business Day) provided, however, that on
and after the occurrence and during the continuation of any Termination Event,
the Settlement Date shall be the date selected as such by the Administrator from
time to time (it being understood that the Administrator may select such
Settlement Date to occur as frequently as daily or, in the absence of any such
selection, the date which would be the Settlement Date pursuant to this
definition).
“Seventh Amendment Effective Date” means the date on which that certain Seventh
Amendment to this Agreement, dated as of September 24, 2013, becomes effective
in accordance with its terms.
“Special Obligor” means The Boeing Company or any Affiliate thereof, only for so
long as (i) The Boeing Company maintains a short-term rating of at least “A-1”
from Standard & Poor’s and “P-1” by Moody’s and (ii) less than 30% of the
aggregate Outstanding Balance of all Receivables the Obligor of which is The
Boeing Company or any Affiliate thereof, constitute Delinquent Receivables (it
being understood and agreed that if at any time the conditions set forth in both
clauses (i) and (ii) above are not satisfied, each such Person shall no longer
be a Special Obligor).
“Spirit Special Obligor” means Spirit AeroSystems Holdings, Inc. or any
Affiliate thereof, only for so long as both (i) less than 30% of the aggregate
Outstanding Balance of all Receivables the Obligor of which is Spirit
AeroSystems Holdings, Inc. or any Affiliate thereof, constitute Delinquent
Receivables and (ii) such Person constitutes a Group C Obligor or a Group D
Obligor (it being understood and agreed that if at any time any of the
conditions set forth above are not satisfied, such Person shall no longer be a
Spirit Special Obligor).
“Standard & Poor’s” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.


I- 25

--------------------------------------------------------------------------------




“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.
“Tangible Net Worth” means, with respect to any Person, (i) the total assets of
such Person, minus (ii) the total liabilities of such Person, minus (iii) the
intangible assets of such Person, each as determined in accordance with GAAP.
“Taxes” means, with respect to any Person, any and all present or future taxes,
charges, fees, levies or other assessments (including income, gross receipts,
profits, withholding, excise, property, sales, use, license, occupation and
franchise taxes and including any related interest, penalties or other
additions) imposed by any jurisdiction or taxing authority (whether foreign or
domestic) under the laws of which such Person is organized.
“Termination Day” means: (a) each day on which the conditions set forth in
Section 2 of Exhibit II to this Agreement are not satisfied or (b) each day that
occurs on or after the Facility Termination Date.
“Termination Event” has the meaning specified in Exhibit V to this Agreement.
“Total Reserves” means, at any time the greater of (a) the sum of (i) the
Dilution Reserve, (ii) the Loss Reserve and (iii) the Yield Reserve and (b) the
sum of (i) the Concentration Reserve and (ii) the Dilution Component Reserve.
“Transaction Documents” means this Agreement, the Lock-Box Agreements, each
Purchaser Group Fee Letter, the Sale Agreement, the Performance Guaranty and all
other certificates, instruments, reports, notices, agreements and documents
executed or delivered under or in connection with this Agreement, in each case
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
“Transfer Supplement” has the meaning set forth in Section 6.3(c) of this
Agreement.
“Triumph” has the meaning set forth in the preamble to this Agreement.
“Twelve-Month Average Dilution Ratio” means, as of any date, the arithmetic
average of the Dilution Ratios for the twelve most recent calendar months.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“United States” means the United States of America.


I- 26

--------------------------------------------------------------------------------




“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.
“Voluntary Insolvency Proceeding” shall have the meaning assigned to such term
in the Credit Agreement, as amended, amended and restated, supplemented or
otherwise modified from time to time (excluding any termination of the Credit
Agreement).
“Weekly Report” means each report, in substantially the form of Annex G to this
Agreement, furnished by or on behalf of the Servicer to the Administrator and
each Purchaser Agent pursuant to this Agreement.
“Weighted Average Credit Percentage” means, on any date of determination, the
greater of (a) 0% and (b) the percentage determined pursuant to the following
formula:


100% x WACT - 30
30
where:


WACT = the Weighted Average Credit Terms as of the most recent calendar month.
“Weighted Average Credit Terms” means, for any calendar month, the weighted
average of the stated maturities of all Receivables in the Receivables Pool
during such calendar month, determined pursuant to the following formula (and
rounded to the nearest 1/10,000): the product of 30, times the sum of (a)(I) one
times (II) (x) the aggregate Outstanding Balance of all Receivables in the
Receivables Pool with stated maturities which are less than or equal to 30 days
after the original invoice date of such Receivable, divided by (y) the aggregate
Outstanding Balance of all Receivables in the Receivables Pool, plus (b)(I) two
times (II) (x) the aggregate Outstanding Balance of all Receivables in the
Receivables Pool with stated maturities which are more than 30 days but less
than or equal to 60 days after the original invoice date of such Receivable,
divided by (y) the aggregate Outstanding Balance of all Receivables in the
Receivables Pool, plus (c)(I) three times (II) (x) the aggregate Outstanding
Balance of all Receivables in the Receivables Pool with stated maturities which
are more than 60 days but less than or equal to 90 days after the original
invoice date of such Receivable, divided by (y) the aggregate Outstanding
Balance of all Receivables in the Receivables Pool; provided, however, that the
following amounts shall be excluded from the forgoing computation (i) the amount
by which the aggregate Outstanding Balance of all Receivables then in the
Receivables Pool with stated maturities which are more than 90 days, (ii) the
amount by which the aggregate Outstanding Balance of all Receivables then in the
Receivables Pool with stated maturities which are more than 30 days but less
than or equal to 60 days after the original invoice date of such Receivable
exceeds 50% of the aggregate Outstanding Balance of all Receivables then in the
Receivables Pool, (iii) the amount by which the aggregate Outstanding Balance of
all Receivables then in the Receivables Pool with stated maturities which are
more than 60 days but less than or equal to 90 days after the original invoice
date of such Receivable exceeds 12.5% of the aggregate Outstanding Balance of
all Receivables then in the Receivables Pool and (iv) the aggregate Outstanding
Balance of all Receivables then in the Receivables Pool which are Delinquent
Receivables.


I- 27

--------------------------------------------------------------------------------




“Yield Period” means (a) with respect to any Portion of Capital funded by the
issuance of Notes, (i) initially the period commencing on (and including) the
date of the initial Purchase or funding of such Portion of Capital and ending on
(but not including) the next occurring Settlement Date, and (ii) thereafter,
each period commencing on (and including) the first day after the last day of
the immediately preceding Yield Period for such Portion of Capital and ending on
(but not including) the next occurring Settlement Date; and (b) with respect to
any Portion of Capital not funded by the issuance of Notes, (i) initially the
period commencing on (and including) the date of the initial Purchase or funding
of such Portion of Capital and ending such number of days later (including a
period of one day) as the Administrator shall select, and (ii) thereafter, each
period commencing on the last day of the immediately preceding Yield Period for
such Portion of Capital and ending such number of days later (including a period
of one day) as the Seller shall select; provided, that
(i)    any Yield Period (other than of one day) which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day; provided, however, if Discount in respect of such Yield Period is
computed by reference to the Euro-Rate, and such Yield Period would otherwise
end on a day which is not a Business Day, and there is no subsequent Business
Day in the same calendar month as such day, such Yield Period shall end on the
next preceding Business Day;
(ii)    in the case of any Yield Period of one day, (A) if such Yield Period is
the initial Yield Period for a Purchase hereunder (other than a reinvestment),
such Yield Period shall be the day of such Purchase; (B) any subsequently
occurring Yield Period which is one day shall, if the immediately preceding
Yield Period is more than one day, be the last day of such immediately preceding
Yield Period, and, if the immediately preceding Yield Period is one day, be the
day next following such immediately preceding Yield Period; and (C) if such
Yield Period occurs on a day immediately preceding a day which is not a Business
Day, such Yield Period shall be extended to the next succeeding Business Day;
and
(iii)    in the case of any Yield Period for any Portion of Capital which
commences before the Facility Termination Date and would otherwise end on a date
occurring after the Facility Termination Date, such Yield Period shall end on
such Facility Termination Date and the duration of each Yield Period which
commences on or after the Facility Termination Date shall be of such duration as
shall be selected by the Administrator.
“Yield Protection Fee” means, for any Yield Period, with respect to any Portion
of Capital, to the extent that (i) any payments are made by the Seller to the
related Purchaser in respect of such Capital hereunder prior to the applicable
maturity date of any Notes or other instruments or obligations used or incurred
by such Purchaser to fund or maintain such Portion of Capital or (ii) any
failure by the Seller to borrow, continue or prepay any Portion of Capital on
the date specified in any Purchase Notice delivered pursuant to Section 1.2 of
this Agreement occurs, the amount, if any, by which: (a) the additional Discount
related to such Portion of Capital that would have accrued through the maturity
date of such Notes or other instruments on the portion thereof for which
payments were received from the Seller (or with respect to which the Seller
failed to borrow such amounts), exceeds (b) the income, if any, received by such
Purchaser from investing the proceeds


I- 28

--------------------------------------------------------------------------------




so received in respect of such Portion of Capital, as determined by the
applicable Purchaser Agent, which determination shall be binding and conclusive
for all purposes, absent manifest error.
“Yield Reserve” means, at any time the sum of (a) all accrued and unpaid
Discount at such time, plus (b) the following amount:
{(BR + SFR) x 1.75(DSO) x Aggregate Capital}
360
where:
BR
=    the Base Rate in effect at such time,

DSO
=    the Days’ Sales Outstanding, and

SFR
=    Servicing Fee Rate.

Other Terms. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term.






I- 29

--------------------------------------------------------------------------------





EXHIBIT II


CONDITIONS OF PURCHASES
1.    Conditions Precedent to Initial Purchase. The initial Purchase under this
Agreement is subject to the following conditions precedent that the
Administrator and each Purchaser Agent shall have received on or before the date
of such Purchase, each in form and substance (including the date thereof)
satisfactory to the Administrator and each Purchaser Agent:
(a)A counterpart of this Agreement and the other Transaction Documents executed
by the parties thereto.
(b)Certified copies of: (i) the resolutions of the board of directors of each of
the Seller, the Originators and the Servicer authorizing the execution, delivery
and performance by the Seller, such Originator and the Servicer, as the case may
be, of this Agreement and the other Transaction Documents to which it is a
party; (ii) all documents evidencing other necessary limited liability company
or corporate action and governmental approvals, if any, with respect to this
Agreement and the other Transaction Documents and (iii) the organizational
documents of the Seller, each Originator and the Servicer.
(c)A certificate of the Secretary or Assistant Secretary of the Seller, the
Originators and the Servicer certifying the names and true signatures of its
officers who are authorized to sign this Agreement and the other Transaction
Documents. Until the Administrator and each Purchaser Agent receives a
subsequent incumbency certificate from the Seller, an Originator or the
Servicer, as the case may be, the Administrator and each Purchaser Agent shall
be entitled to rely on the last such certificate delivered to it by the Seller,
such Originator or the Servicer, as the case may be.
(d)Acknowledgment copies, or time stamped receipt copies, of proper financing
statements, duly filed on or before the Closing Date under the UCC of all
jurisdictions that the Administrator may deem necessary or desirable in order to
perfect the interests of the Seller and the Administrator (on behalf of each
Purchasers) contemplated by this Agreement and the Sale Agreement.
(e)Acknowledgment copies, or time-stamped receipt copies, of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Receivables, Contracts or Related Security previously
granted by the Originators or the Seller.
(f)Completed UCC search reports from all applicable jurisdictions, dated on or
shortly before the Closing Date, listing the financing statements filed in all
applicable jurisdictions, that name the Originators or the Seller as debtor,
together with copies of such other financing statements, and similar search
reports with respect to judgment liens, federal tax liens and liens of the
Pension Benefit Guaranty Corporation in such jurisdictions, as the Administrator
may request, showing no Adverse Claims on any Pool Assets (other than (i) those
which have been released as described in the preceding clause (e) and (ii) the
Judgment Lien solely in respect of Receivables originated by Triumph Composite
Systems, Inc.).


II- 1

--------------------------------------------------------------------------------




(g)Favorable opinions, addressed to each Rating Agency, the Administrator, each
Purchaser, each Purchaser Agent and each Liquidity Provider in form and
substance satisfactory to the Administrator and each Purchaser Agent, of Ballard
Spahr Andrews & Ingersoll, LLP, Friday, Eldridge & Clark, LLP, Miller, Canfield,
Paddock and Stone, P.L.C., Stinson Morrison Hecker LLP and in-house counsel to
Triumph, counsel for Seller, certain Originators and the Servicer, covering such
matters as the Administrator may reasonably request, including, without
limitation, organizational and enforceability matters and certain bankruptcy
matters, and certain UCC perfection and priority matters.
(h)Satisfactory results of a review, field examination and audit (performed by
representatives of the Administrator) of the Servicer’s collection, operating
and reporting systems, the Credit and Collection Policy of each Originator,
historical receivables data and accounts, including satisfactory results of a
review of the Servicer’s operating location(s) and satisfactory review and
approval of the Eligible Receivables in existence on the date of the Closing
Date.
(i)A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month before closing.
(j)Evidence of payment by the Seller of all accrued and unpaid fees (including
those contemplated by each Purchaser Group Fee Letter), costs and expenses to
the extent then due and payable on the date thereof, including any such costs,
fees and expenses arising under or referenced in Section 6.4 of this Agreement
and the applicable Purchaser Group Fee Letters.
(k)Good standing certificates with respect to each of the Seller, the
Originators and the Servicer issued by the Secretary of State (or similar
official) of the state of each such Person’s organization.
(l)A computer file containing all information with respect to the Receivables as
the Administrator or any Purchaser Agent may request.
(m)To the extent required by each Conduit Purchaser’s commercial paper program,
letters from each of the rating agencies then rating the Notes confirming the
rating of such Notes after giving effect to the transaction contemplated by this
Agreement.
(n)Such other approvals, opinions, agreements, instruments or documents as the
Administrator or any Purchaser Agent may request.
2.    Conditions Precedent to All Purchases and Reinvestments. Each Purchase
(including the initial Purchase) and each reinvestment shall be subject to the
further conditions precedent that:
(a)    in the case of each Purchase, the Servicer shall have delivered to the
Administrator and each Purchaser Agent on or before such Purchase, in form and
substance satisfactory to the Administrator and each Purchaser Agent, the most
recent Information Package to reflect the level of the Aggregate Capital and
related reserves after such Purchase; and


II- 2

--------------------------------------------------------------------------------




(b)    on the date of such Purchase or reinvestment the following statements
shall be true (and acceptance of the proceeds of such Purchase or reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):
(i)    the representations and warranties contained in Exhibit III to this
Agreement are true and correct in all material respects on and as of the date of
such Purchase or reinvestment as though made on and as of such date except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct as of such earlier
date);
(ii)    no event has occurred and is continuing, or would result from such
Purchase, that constitutes a Termination Event or an Unmatured Termination
Event;
(iii)    the Aggregate Capital, after giving effect to any such Purchase or
reinvestment shall not be greater than the Purchase Limit, and the Purchased
Interest shall not exceed 100%; and
(iv)    the Facility Termination Date has not occurred.






II- 3

--------------------------------------------------------------------------------





EXHIBIT III
REPRESENTATIONS AND WARRANTIES
1.    Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser as of the
date of execution of this Agreement that:
(a)    Existence and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware, and
has all organizational power and all governmental licenses, authorizations,
consents and approvals required to carry on its business in each jurisdiction in
which its business is conducted.
(b)    Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party are within the Seller’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with (other than the
filing of UCC financing statements and continuation statements), any
governmental body, agency or official, and, do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the operating
agreement of the Seller or of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Seller or result in the creation or
imposition of any lien (other than liens in favor of the Administrator for the
benefit of the Purchasers) on assets of the Seller.
(c)    Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(d)    Accuracy of Information. All information heretofore furnished by the
Seller to the Administrator or any Purchaser Agent pursuant to or in connection
with this Agreement or any other Transaction Document is, and all such
information hereafter furnished by the Seller to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified.
(e)    Actions, Suits. There are no actions, suits or proceedings pending or, to
the best of the Seller’s knowledge, threatened against or affecting the Seller
or its properties, in or before any court, arbitrator or other body.
(f)    Accuracy of Exhibits; Lock-Box Arrangements. The names and addresses of
all the Lock-Box Banks together with the account numbers of the Lock-Box
Accounts at such Lock-Box Banks, are specified in Schedule II to this Agreement
(or at such other Lock-Box Banks and/or with such other Lock-Box Accounts as
have been notified to the Administrator), and all Lock-Box Accounts are subject
to Lock-Box Agreements. All information on each Exhibit, Schedule or Annex


III- 1

--------------------------------------------------------------------------------




to this Agreement or the other Transaction Documents (as updated by the Seller
from time to time) is true and complete in all material respects. The Seller has
delivered a copy of all Lock-Box Agreements to the Administrator. The Seller has
not granted any interest in any Lock-Box Account (or any related lock-box or
post office box) to any Person other than the Administrator and, upon delivery
to a Lock-Box Bank of the related Lock-Box Agreement, the Administrator will
have control of the Lock-Box Account at such Lock-Box Bank.
(g)    No Material Adverse Effect. Since the date of formation of Seller as set
forth in its certificate of formation, there has been no Material Adverse Effect
with respect to the Seller.
(h)    Names and Location. The Seller has not used any company names, trade
names or assumed names other than its name set forth on the signature pages of
this Agreement. The Seller is “located” (as such term is defined in the
applicable UCC) in Delaware. The office where the Seller keeps its records
concerning the Receivables is at the address set forth below its signature to
this Agreement.
(i)    Margin Stock. The Seller is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X, as issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any Purchase will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
(j)    Eligible Receivables. Each Pool Receivable included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance is an Eligible
Receivable.
(k)    Credit and Collection Policy. The Seller has complied in all material
respects with the Credit and Collection Policy of each Originator with regard to
each Receivable originated by such Originator.
(l)    Investment Company Act. The Seller is neither (i) an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended, nor (ii) a “covered
fund” under Section 13 of the U.S. Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations thereunder.
(m)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Seller or pursuant to the Transaction Documents and any related
accounts of any amounts owing hereunder in respect of the Purchases will have
been (i) in payment of a debt incurred by the Seller in the ordinary course of
business or financial affairs of the Seller and (ii) made in the ordinary course
of business or financial affairs of the Seller.
(n)    Bankruptcy Opinion.    The statements contained in Part 1 of the
Bankruptcy Opinion are, in each case, true and correct with respect to itself.
(o)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in


III- 2

--------------------------------------------------------------------------------




violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(p)    Liquidity Coverage Ratio. The Seller has not issued any LCR Securities,
and the Seller is a consolidated subsidiary of Triumph under GAAP.
2.    Representations and Warranties of the Servicer. The Servicer represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser as of
the date of execution of this Agreement that:
(a)    Existence and Power. The Servicer is a corporation duly organized,
validly existing and in good standing under the laws of the State of its
organization, and has all company power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted to the extent material to the
operating of its business.
(b)    Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party are within the Servicer’s
organizational powers, have been duly authorized by all necessary organizational
action, require no action by or in respect of, or filing with, any governmental
body, agency or official, and do not contravene, or constitute a default under,
any provision of applicable law or regulation or of the Certificate of
Incorporation or By-Laws of the Servicer or of any judgment, injunction, order
or decree or agreement or other material instrument binding upon the Servicer or
result in the creation or imposition of any lien on assets of the Servicer or
any of its Subsidiaries.
(c)    Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitutes the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(d)    Accuracy of Information. All information heretofore furnished by the
Servicer to the Administrator or any Purchaser Agent in writing pursuant to or
in connection with this Agreement or any other Transaction Document is, and all
such information hereafter furnished by the Servicer to the Administrator or any
Purchaser Agent in writing pursuant to this Agreement or any other Transaction
Document will be, true and accurate in all material respects on the date such
information is stated or certified.
(e)    Actions, Suits. Except as set forth in Schedule III, there are no
actions, suits or proceedings pending or, to the best of the Servicer’s
knowledge, threatened against or affecting the Servicer or any of its Affiliates
or their respective properties, in or before any court, arbitrator or other
body, which could reasonably be expected to have a Material Adverse Effect upon
the ability of the Servicer (or such Affiliate) to perform its obligations under
this Agreement or any other Transaction Document to which it is a party.


III- 3

--------------------------------------------------------------------------------




(f)    Credit and Collection Policy. The Servicer and the applicable Originator
has complied in all material respects with the Credit and Collection Policy of
such Originator with regard to each Receivable originated by such Originator.
(g)    Investment Company Act. The Servicer is not an “investment company,” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
(h)    Bankruptcy Opinion.    The statements contained in Part 1 of the
Bankruptcy Opinion are, in each case, true and correct with respect to itself.
(i)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
3.    Representations, Warranties and Agreements Relating to the Security
Interest. The Seller hereby makes the following representations, warranties and
agreements with respect to the Receivables and Related Security:
(a)    The Receivables.
(i)    Creation. This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Receivables included in the
Receivables Pool in favor of the Administrator (for the benefit of the
Purchasers), which security interest is prior to all other Adverse Claims (other
than the Judgment Lien solely in respect of Receivables originated by Triumph
Composite Systems, Inc.), and is enforceable as such as against creditors of and
purchasers from the Seller.
(ii)    Nature of Receivables. The Receivables included in the Receivables Pool
constitute either “accounts” or “general intangibles” within the meaning of the
applicable UCC.
(iii)    Ownership of Receivables. The Seller owns and has good and marketable
title to the Receivables included in the Receivables Pool and Related Security
free and clear of any Adverse Claim (other than the Judgment Lien solely in
respect of Receivables originated by Triumph Composite Systems, Inc.).
(iv)    Perfection and Related Security. The Seller has caused (and will cause
each Originator to cause), within one day after the Closing Date, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the sale of
the Receivables and Related Security from such Originator to the Seller pursuant
to the Sale Agreement, and the sale and security interest therein from the
Seller to the Administrator under this Agreement, to the extent that such
collateral constitutes “accounts” or “general intangibles.”


III- 4

--------------------------------------------------------------------------------




(b)    The Lock-Box Accounts.
(i)    Nature of Account. Each Lock-Box Account constitutes a “deposit account”
within the meaning of the applicable UCC.
(ii)    Ownership. The Seller owns and has good and marketable title to the
Lock-Box Accounts free and clear of any Adverse Claim.
(iii)    Perfection. The Seller has delivered to the Administrator a fully
executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to which
each applicable Lock-Box Bank, respectively, has agreed to comply with all
instructions originated by the Administrator (on behalf of the Purchasers)
directing the disposition of funds in such Lock-Box Account without further
consent by the Seller or the Servicer.
(c)    Priority.
(i)    Other than (A) the transfer of the Receivables to the Seller and the
Administrator under the Sale Agreement and this Agreement, respectively, and/or
(B) the security interest granted to the Seller and the Administrator pursuant
to the Sale Agreement and this Agreement, respectively, neither the Seller nor
any Originator has pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Receivables transferred or purported to be
transferred under the Transaction Documents, the Lock-Box Accounts or any
subaccount thereof, except for any such pledge, grant or other conveyance which
has been released or terminated.  Neither the Seller nor any Originator has
authorized the filing of, or is aware of any financing statements against either
the Seller or such Originator that include a description of Receivables
transferred or purported to be transferred under the Transaction Documents, the
Lock-Box Accounts or any subaccount thereof, other than any financing statement
(A) relating to the sale thereof by such Originator to the Seller under the Sale
Agreement, (B) relating to the security interest granted to the Administrator
under this Agreement, or (C) that has been released or terminated.
(ii)    There are no (x) judgment, ERISA or tax lien filings against the Seller,
(y) judgment or ERISA lien filings against the Servicer or any Originator (other
than as set forth on Schedule IV), or (z) tax lien filings against the Servicer
or any Originator.
(iii)    The Lock-Box Accounts are not in the name of any person other than the
Seller or the Administrator. Neither the Seller nor the Servicer has consented
to any bank maintaining such account to comply with instructions of any person
other than the Administrator, the Seller or the Servicer.
(d)    Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Transaction Document, the
representations contained in this Section shall be continuing, and remain in
full force and effect until such time as the Purchased Interest and all other
obligations under this Agreement have been finally and fully paid and performed.


III- 5

--------------------------------------------------------------------------------




(e)    Servicer to Maintain Perfection and Priority. In order to evidence the
interests of the Administrator under this Agreement, the Servicer shall, from
time to time take such action, or execute and deliver such instruments as may be
necessary (including, without limitation, such actions as are reasonably
requested by the Administrator or any Purchaser Agent) to maintain and perfect,
as a first-priority perfected security interest, the Administrator’s security
interest in the Receivables, Related Security and Collections. The Servicer
shall, from time to time and within the time limits established by law, prepare
and present to the Administrator for the Administrator’s authorization and
approval, all financing statements, amendments or continuations, or other
filings necessary to continue, maintain and perfect the Administrator’s security
interest as a first-priority interest. The Administrator’s approval of such
filings shall authorize the Servicer to file such financing statements under the
UCC without the signature of the Seller, any Originator or the Administrator
where allowed by applicable law. Notwithstanding anything else in the
Transaction Documents to the contrary, the Servicer shall not have any authority
to file a termination, partial termination, release, partial release, or any
amendment that deletes the name of a debtor or excludes collateral of any such
financing statements, without the prior written consent of the Administrator and
each Purchaser Agent.
(g)    Collections. If made in accordance with the terms of this Agreement, each
remittance of Collections by the Seller to the Purchasers hereunder will have
been (i) in payment of a debt incurred by the Seller in the ordinary course of
business or financial affairs of the Seller and (ii) made in the ordinary course
of business or financial affairs of the Seller.
4.    Reaffirmation of Representations and Warranties. On the date of each
Purchase and/or reinvestment hereunder, and on the date each Information
Package, Weekly Report or other report is delivered to the Administrator, any
Purchaser Agent or any Purchaser hereunder, the Seller and the Servicer shall
each be deemed to have certified that (i) all representations and warranties of
the Seller and the Servicer, as applicable, described in this Exhibit III, as
from time to time amended in accordance with the terms hereof, are true and
correct in all material respects on and as of such day as though made on and as
of such day, except for representations and warranties which apply as to an
earlier date (in which case such representations and warranties shall be true
and correct as of such date), (ii) no event has occurred and is continuing, or
would result from such Purchase or reinvestment, that constitutes a Termination
Event or an Unmatured Termination Event.




III- 6

--------------------------------------------------------------------------------





EXHIBIT IV
COVENANTS
1.    Covenants of the Seller. At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding, or the date
all other amounts owed by the Seller under this Agreement to any Purchaser,
Purchaser Agent, the Administrator and any other Indemnified Party or Affected
Person shall be paid in full:
(a)    Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP as in effect in the
appropriate jurisdiction, and the Seller (or the Servicer on its behalf) shall
furnish to the Administrator and each Purchaser Agent:
(i)    Annual Reporting. Promptly upon completion and in no event later than 120
days after the close of each fiscal year of the Seller, annual unaudited
financial statements of the Seller certified by a designated financial or other
officer of the Seller.
(ii)    Information Packages. As soon as available and in any event not later
than two Business Days prior to each Settlement Date, an Information Package as
of the most recently completed calendar month.
(iii)    Weekly Reports. If requested by the Administrator, in its sole
discretion, at any time while a Ratings Trigger Event is continuing, as soon as
available and in any event not later than five Business Days after the last day
of each calendar week, a Weekly Report as of the most recently completed
calendar week.
(iv)    Other Information. Such other information (including non-financial
information) as the Administrator may from time to time reasonably request.
(b)    Notices. The Seller will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three Business Days after) a financial or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:
(i)    Notice of Termination Events or Unmatured Termination Events. The
occurrence of any Termination Event or Unmatured Termination Event together with
a statement of the chief financial officer or chief accounting officer of the
Seller setting forth details of such Termination Event or such Unmatured
Termination Event and any action which the Seller proposes to take with respect
thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty to be true in any material respect when made or deemed made with
respect to the Receivables included in the Receivables Pool.


IV- 1

--------------------------------------------------------------------------------




(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could have a Material Adverse Effect with
respect to the Seller.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto, (B) any Person other than
the Seller, the Servicer or the Administrator shall obtain any rights or direct
any action with respect to any Lock-Box Account (or related lock-box or post
office box) or (C) any Obligor shall receive any change in payment instructions
with respect to any Pool Receivable(s) from a Person other than the Servicer,
Triumph, an Originator or the Administrator.
(v)    ERISA and Other Claims. (A) Upon the occurrence of a Reportable Event,
such that the Seller or any ERISA Affiliate is required to file a report or
notice with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor, that could result in the imposition
of liability on the Seller and/or any such Affiliate, (B) upon the receipt of
notice of a filing of a report or notice of a Reportable Event from any of the
foregoing entities or a Multiemployer Plan that could result in the imposition
of liability on the Seller and/or any such Affiliate, (C) upon the withdrawal by
either the Seller or any ERISA Affiliate from a Multiemployer Plan in either a
complete withdrawal or a partial withdrawal that results in or is reasonably
likely to result in the imposition of a liability with respect to the Seller
and/or any such Affiliate, or (D) upon the claim of a Multiemployer Plan against
the Seller or any ERISA Affiliate with respect to a failure of Seller or any
ERISA Affiliate to make contributions to such Multiemployer Plan.
(c)    Conduct of Business. The Seller will do all things necessary to remain
duly organized, validly existing and in good standing as a domestic organization
in its jurisdiction of organization and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.
(d)    Compliance with Laws. The Seller will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject.
(e)    Furnishing of Information and Inspection of Receivables. The Seller will
furnish to the Administrator and each Purchaser Agent from time to time such
information with respect to the Pool Receivables as the Administrator or such
Purchaser Agent may request. The Seller will, (i) at the Seller’s expense, at
any time and from time to time during regular business hours with reasonable
prior written notice, subject to Section 6.7, permit the Administrator or any
Purchaser Agent, or their respective agents or representatives, (A) to examine
and make copies of and abstracts from all books and records relating to the Pool
Receivables or other Pool Assets and (B) to visit the offices and properties of
the Seller for the purpose of examining such books and records, and to discuss
matters relating to the Pool Receivables, other Pool Assets or the Seller’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent public
accountants of the Seller (provided that representatives of the Seller are
present during such discussions) having knowledge of such matters and
(ii) without limiting the provisions of clause (i) above, from time to time
during regular business hours, at the


IV- 2

--------------------------------------------------------------------------------




Seller’s expense, upon reasonable prior written notice from the Administrator
and the Purchaser Agents, permit certified public accountants or other auditors
acceptable to the Administrator to conduct a review of its books and records
with respect to the Pool Receivables.
(f)    Payments on Receivables, Accounts. The Seller will, and will cause each
Originator to, at all times instruct all Obligors to deliver payments on the
Pool Receivables to a Lock-Box Account. If any such payments or other
Collections are received by the Seller or an Originator, it shall hold such
payments in trust for the benefit of the Administrator and the Purchasers and
promptly (but in any event within two Business Days after receipt) remit such
funds into a Lock-Box Account. The Seller will not permit funds other than
Collections on Pool Receivables and other Pool Assets to be deposited into any
Lock-Box Account. If such funds are nevertheless deposited into any Lock-Box
Account, the Seller will promptly identify such funds for segregation. The
Seller will not, and will not permit the Servicer, any Originator or other
Person to, commingle Collections or other funds to which the Administrator, any
Purchaser Agent or any Purchaser is entitled with any other funds. The Seller
shall only add, and shall only permit an Originator to add, a Lock-Box Bank (or
the related lock-box or post office box), or Lock-Box Account to those listed on
Schedule II to this Agreement, if the Administrator has received notice of such
addition, a copy of any new Lock-Box Agreement and an executed and acknowledged
copy of a Lock-Box Agreement in form and substance acceptable to the
Administrator from any such new Lock-Box Bank. The Seller shall only terminate a
Lock-Box Bank or close a Lock-Box Account (or the related lock-box or post
office box), upon 30 days’ advance notice to and with the prior written consent
of the Administrator.
(g)    Sales, Liens, etc. Except as otherwise provided herein, the Seller will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Pool Asset, or assign any right to receive income in respect thereof.
(h)    Extension or Amendment of Pool Receivables. Except as the Servicer is
otherwise permitted in Section 4.2 of this Agreement, the Seller will not
extend, amend or otherwise modify the terms of any Pool Receivable, or amend,
modify or waive any term or condition of any Contract related thereto, without
the prior written consent of the Administrator and the Majority Purchaser
Agents. The Seller shall at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
with regard to each Receivable and the related Contract.
(i)    Change in Business. The Seller will not (i) make any change in the
character of its business, which change could impair the collectibility of any
Pool Receivable or (ii) make any change in any Credit and Collection Policy that
would reasonably be expected to materially adversely affect the collectibility
of the Pool Receivables, the enforceability of any related Contract or its
ability to perform its obligations under the related Contract or the Transaction
Documents, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator and the Majority


IV- 3

--------------------------------------------------------------------------------




Purchaser Agents. The Seller shall not make any change in any Credit and
Collection Policy without giving prior written notice thereof to the
Administrator and each Purchaser Agent.
(j)    Fundamental Changes. The Seller shall not, without the prior written
consent of the Administrator and the Majority Purchaser Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be owned by any Person other than Triumph. The Seller
shall provide the Administrator with at least 30 days’ prior written notice
before making any change in the Seller’s name or location or making any other
change in the Seller’s identity or structure that could impair or otherwise
render any UCC financing statement filed in connection with this Agreement
“seriously misleading” as such term (or similar term) is used in the applicable
UCC; each notice to the Administrator and the Purchaser Agents pursuant to this
sentence shall set forth the applicable change and the proposed effective date
thereof. The Seller will also maintain and implement (or cause the Servicer to
maintain and implement) administrative and operating procedures (including an
ability to recreate records evidencing Pool Receivables and related Contracts in
the event of the destruction of the originals thereof), and keep and maintain
(or cause the Servicer to keep and maintain) all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
(k)    Change in Payment Instructions to Obligors. The Seller shall not add to,
replace or terminate any of the Lock-Box Accounts (or any related lock-box or
post office box) listed in Schedule II hereto or make any change in its (or
their) instructions to the Obligors regarding payments to be made to the
Lock-Box Accounts (or any related lock-box or post office box), unless the
Administrator and each Purchaser Agent shall have received (x) prior written
notice of such addition, termination or change and (y) signed and acknowledged
Lock-Box Agreements with respect to such new Lock-Box Accounts (or any related
lock-box or post office box).
(l)    Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to) (i) at its expense, take all action necessary or desirable to establish and
maintain a valid and enforceable undivided percentage ownership or security
interest, to the extent of the Purchased Interest, in the Pool Receivables, the
Related Security and Collections with respect thereto, and (ii) at its expense,
in order to evidence the interests of the Administrator under this Agreement,
from time to time take such action, or execute and deliver such instruments as
may be necessary to maintain and perfect, as a first-priority security interest,
the Administrator’s security interest in the Receivables, Related Security and
Collections. The Seller shall at its expense, from time to time and within the
time limits established by law, prepare and present to the Administrator for the
Administrator’s authorization and approval, all financing statements, amendments
or continuations, or other filings necessary to continue, maintain and perfect
the Administrator’s security interest as a first-priority security interest. The
Administrator’s approval of such filings shall authorize the Seller to file such
financing statements under the UCC without the signature of the Seller, any
Originator or the Administrator where allowed by applicable law. Notwithstanding
anything else in the Transaction Documents to the contrary, the Seller shall not
have any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes


IV- 4

--------------------------------------------------------------------------------




collateral of any such financing statements, except with respect to any Person
that ceases to be an Originator, without the prior written consent of the
Administrator.
(m)    Certain Agreements. The Seller will not amend, modify, waive, revoke or
terminate (or permit or cause any change to) any Transaction Document to which
it is a party (except in accordance with the terms of such Transaction Document)
or any provision of the Seller’s organizational documents which requires the
consent of the Independent Director.
(n)    Restricted Payments. (i) Except pursuant to clause (ii) below, the Seller
will not: (A) purchase or redeem any shares of its capital stock or membership
interests, (B) declare or pay any dividend or distribution or set aside any
funds for any such purpose, (C) prepay, purchase or redeem any Debt, (D) lend or
advance any funds or (E) repay any loans or advances to, for or from any of its
Affiliates (the amounts described in clauses (A) through (E) being referred to
as “Restricted Payments”).
(ii)    Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Company Notes in accordance with their respective
terms, and (B) if no amounts are then outstanding under any Company Note, the
Seller may declare and pay dividends or make distributions.
(iii)    The Seller may make Restricted Payments only out of the funds, if any,
it receives pursuant to Sections 1.4(b)(ii) and (iv), 1.4(c) and 1.4(d) of this
Agreement. Furthermore, the Seller shall not pay, make or declare: (A) any
dividend if, after giving effect thereto, the Tangible Net Worth of the Seller
would be less than $12,500,000, or (B) any Restricted Payment (including any
dividend) if, after giving effect thereto, any Termination Event or Unmatured
Termination Event shall have occurred and be continuing.
(o)    Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement or the Company Notes, or (iii) form any Subsidiary or
make any investments in any other Person; provided, however, that the Seller
shall be permitted to incur obligations to the extent necessary for the
day-to-day operations of the Seller (such as expenses for stationery, audits,
maintenance of legal status, etc.).
(p)    Use of Seller’s Share of Collections. The Seller shall apply the Seller’s
Share of Collections to make payments in the following order of priority: (i)
the payment of its expenses (including all obligations then due and payable to
the Purchasers, the Purchaser Agents and the Administrator under this Agreement
and under the Purchaser Group Fee Letters), (ii) the payment of accrued and
unpaid interest on the Company Note and (iii) other legal and valid limited
liability company purposes.
(q)    Tangible Net Worth. The Seller will not permit its Tangible Net Worth, at
any time, to be less than $22,500,000.


IV- 5

--------------------------------------------------------------------------------




(r)    Bankruptcy Opinion.    The Seller shall comply with all covenants and
obligations assumed to be complied with by it in the Bankruptcy Opinion as if
such covenants and obligations were set forth herein.
(s)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase or reinvestment to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law.
The funds used to repay Seller’s obligations under this Agreement and each of
the other Transaction Documents will not be derived from any unlawful activity.
Each Covered Entity shall comply with all Anti-Terrorism Laws. Seller shall
promptly notify the Administrator in writing upon the occurrence of a Reportable
Compliance Event. The Seller has not used and will not use the proceeds of any
Purchase or reinvestment to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.
(t)    Liquidity Coverage Ratio. The Seller shall not issue any LCR Security.
2.    Covenants of the Servicer. At all times from the date hereof until the
latest of the Facility Termination Date, the date on which no Capital of or
Discount in respect of the Purchased Interest shall be outstanding or the date
all other amounts owed by the Seller or the Servicer under this Agreement to any
Purchaser, Purchaser Agent, the Administrator and any other Indemnified Party or
Affected Person shall be paid in full:
(a)    Reporting. The Servicer shall furnish to the Administrator and each
Purchaser Agent:
(i) Compliance Certificates. So long as Triumph is the Servicer, together with
the financial information required to be delivered to the Administrator and each
Purchaser Agent pursuant to Section 7(g) of the Performance Guaranty, if any, a
compliance certificate in the form of Annex F attached hereto signed by its
chief executive officer, president or chief financial officer solely in their
capacities as officers of the Servicer stating, among other things, that no
Termination Event or Unmatured Termination Event exists, or if any Termination
Event or Unmatured Termination Event exists, stating the nature and status
thereof.
(ii) Information Packages. As soon as available and in any event not later than
four Business Days prior to each Settlement Date, an Information Package as of
the most recently completed calendar month.
(iii)    Weekly Reports. If requested by the Administrator, in its sole
discretion, at any time while a Ratings Trigger Event is continuing, as soon as
available and in any event


IV- 6

--------------------------------------------------------------------------------




not later than five Business Days after the last day of each calendar week, a
Weekly Report as of the most recently completed calendar week.
(iv) Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.
(b)    Notices. The Servicer will notify the Administrator and each Purchaser
Agent in writing of any of the following events promptly upon (but in no event
later than three Business Days after) a financial or other officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto:
(i)    Notice of Termination Events or Unmatured Termination Events. The
occurrence of any Termination Event or Unmatured Termination Event together with
a statement of the chief financial officer or chief accounting officer of the
Servicer setting forth details of such Termination Event or such Unmatured
Termination Event and any action which the Servicer proposes to take with
respect thereto.
(ii)    Representations and Warranties. The failure of any representation or
warranty to be true (when made or deemed made) in any material respect with
respect to the Pool Receivables.
(iii)    Litigation. The institution of any litigation, arbitration proceeding
or governmental proceeding which could have a Material Adverse Effect with
respect to the Servicer.
(iv)    Adverse Claim. (A) Any Person shall obtain an Adverse Claim upon the
Pool Receivables or Collections with respect thereto (other than the creditor
related to the Judgment Lien solely in respect of Receivables originated by
Triumph Composite Systems, Inc.), (B) any Person other than the Seller, the
Servicer or the Administrator shall obtain any rights or direct any action with
respect to any Lock-Box Account (or related lock-box or post office box) or (C)
any Obligor shall receive any change in payment instructions with respect to
Pool Receivable(s) from a Person other than the Servicer, Triumph, an Originator
or the Administrator.
(v)    ERISA and Other Claims. (A) Upon the occurrence of a Reportable Event,
such that the Servicer or any ERISA Affiliate is required to file a report or
notice with the Internal Revenue Service, the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor, that could result in the imposition
of liability on the Servicer and/or any such Affiliate, (B) upon the receipt of
notice of a filing of a report or notice of a Reportable Event from any of the
foregoing entities or a Multiemployer Plan that could result in the imposition
of liability on the Servicer and/or any such Affiliate, (C) upon the withdrawal
by either the Servicer or any ERISA Affiliate from a Multiemployer Plan in
either a complete withdrawal or a partial withdrawal that results in or is
reasonably likely to result in the imposition of a liability with respect to the
Servicer and/or any such Affiliate, or (D) upon the claim of a


IV- 7

--------------------------------------------------------------------------------




Multiemployer Plan against the Servicer or any ERISA Affiliate with respect to a
failure of Servicer or any ERISA Affiliate to make contributions to such
Multiemployer Plan.
(c)    Conduct of Business. The Servicer will (i) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and (ii) do all things necessary to
remain duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and (iii) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted.
(d)    Compliance with Laws. The Servicer will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject.
(e)    Furnishing of Information and Inspection of Receivables. The Servicer
will furnish to the Administrator and each Purchaser Agent from time to time
such information with respect to the Pool Receivables as the Administrator or
such Purchaser Agent may reasonably request. The Servicer will, at the
Servicer’s expense, at any time and from time to time during regular business
hours with prior written notice (i) permit the Administrator or any Purchaser
Agent, or their respective agents or representatives, (A) to examine and make
copies of and abstracts from all books and records relating to the Pool
Receivables or other Pool Assets and (B) to visit the offices and properties of
the Servicer for the purpose of examining such books and records, and to discuss
matters relating to the Pool Receivables, other Pool Assets or the Servicer’s
performance hereunder or under the other Transaction Documents to which it is a
party with any of the officers, directors, employees or independent certified
public accountants of the Servicer (provided that representatives of the
Servicer are present during such discussions) having knowledge of such matters
and (ii) without limiting the provisions of clause (i) above, during regular
business hours, at the Servicer’s expense, upon reasonable prior written notice
from the Administrator, permit certified public accountants or other auditors
acceptable to the Administrator and the Purchaser Agents to conduct, a review of
its books and records with respect to the Pool Receivables.
(f)    Payments on Receivables, Accounts. The Servicer will at all times
instruct all Obligors to deliver payments on the Pool Receivables to a Lock-Box
Account. If any such payments or other Collections are received by the Servicer,
it shall hold such payments in trust for the benefit of the Administrator and
the Purchasers and promptly (but in any event within two Business Days after
receipt) remit such funds into a Lock-Box Account. The Servicer will not permit
funds other than Collections on Pool Receivables and other Pool Assets to be
deposited into any Lock-Box Account. If such funds are nevertheless deposited
into any Lock-Box Account, the Servicer will promptly identify such funds for
segregation. The Servicer will not commingle Collections or other funds to which
the Administrator, any Purchaser Agent or any Purchaser is entitled with any
other funds. The Servicer shall only add, a Lock-Box Bank (or the related
lock-box or post office box), or Lock-Box Account to those listed on Schedule II
to this Agreement, if the Administrator has received notice of such addition, a
copy of any new Lock-Box Agreement and an executed and acknowledged copy of a
Lock-Box Agreement in form and substance acceptable to the Administrator from
any such new Lock-Box Bank. The Servicer shall only terminate a Lock-Box Bank or
close a Lock-Box Account (or the related lock-box or post office box), upon 30
days’ advance notice to and with the prior written consent of the Administrator.


IV- 8

--------------------------------------------------------------------------------




(g)    Extension or Amendment of Pool Receivables. Except as the Servicer is
otherwise permitted in Section 4.2 of this Agreement, the Servicer will not
extend, amend or otherwise modify the terms of any Pool Receivable, or amend,
modify or waive any term or condition of any Contract related thereto, without
the prior written consent of the Administrator and the Majority Purchaser
Agents. The Servicer shall at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply in all material respects with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.
(h)    Change in Business. The Servicer will not (i) make any change in the
character of its business, which change could impair the collectibility of any
Pool Receivable or (ii) make any change in any Credit and Collection Policy that
would reasonably be expected to materially adversely affect the collectibility
of the Pool Receivables, the enforceability of any related Contract or its
ability to perform its obligations under the related Contract or the Transaction
Documents, in the case of either (i) or (ii) above, without the prior written
consent of the Administrator and the Majority Purchaser Agents. The Servicer
shall not make any written change in any Credit and Collection Policy without
giving prior written notice thereof to the Administrator and each Purchaser
Agent.
(i)    Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
(j)    Change in Payment Instructions to Obligors. The Servicer shall not add
to, replace or terminate any of the Lock-Box Accounts (or any related lock-box
or post office box) listed in Schedule II hereto or make any change in its
instructions to the Obligors regarding payments to be made to the Lock-Box
Accounts (or any related lock-box or post office box), unless the Administrator
and each Purchaser Agent shall have received (x) prior written notice of such
addition, termination or change and (y) signed and acknowledged Lock-Box
Agreements with respect to such new Lock-Box Accounts (or any related lock-box
or post office box).
(k)    Ownership Interest, Etc. The Servicer shall, at its expense, take all
action necessary or desirable to establish and maintain a valid and enforceable
undivided percentage ownership or security interest, to the extent of the
Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first-priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim
(other than the Judgment Lien solely in respect of Receivables originated by
Triumph Composite Systems, Inc.) in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers) as the
Administrator or any Purchaser Agent, may reasonably request.


IV- 9

--------------------------------------------------------------------------------




(l)    Bankruptcy Opinion.    The Servicer shall comply with all covenants and
obligations assumed to be complied with by it in the Bankruptcy Opinion as if
such covenants and obligations were set forth herein.
(m)    Judgment Lien. Until the Judgment Lien is satisfied in full, the Servicer
shall cause Triumph Composite Systems, Inc., as Originator, to set aside and
maintain adequate reserves therefor. Upon the full satisfaction of the Judgment
Lien, the Servicer shall cause Triumph Composite Systems, Inc. to promptly take
all steps necessary to cause all filings in respect of the Judgment Lien to be
released.
(n)    Financial Covenant. Subject to Section 1.5.2 of the Credit Agreement,
Triumph shall (and shall cause all “Borrowers” under and as defined in the
Credit Agreement (it being understood and agreed that, solely for purposes of
this clause (n), “Borrowers” shall have the meaning as set forth in the Credit
Agreement, as amended, amended and restated, supplemented or otherwise modified
from time to time (excluding any termination of the Credit Agreement)) to comply
in all respects with Sections 8.2.15 and 8.2.17 (and any replacement thereof) of
the Credit Agreement, which are hereby incorporated by reference herein. All
definitions set forth in the Credit Agreement that are used directly or
indirectly in Sections 1.5.2, 8.2.15 and 8.2.17 (and each replacement thereof)
of the Credit Agreement are hereby incorporated herein solely for purposes of
this clause (n).
(o)    Anti-Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (d) use the proceeds of any Purchase or reinvestment to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law.
The funds used to repay Servicer’s obligations under this Agreement and each of
the other Transaction Documents will not be derived from any unlawful activity.
Each Covered Entity shall comply with all Anti-Terrorism Laws. Servicer shall
promptly notify the Administrator in writing upon the occurrence of a Reportable
Compliance Event.
3.    Separate Existence. Each of the Seller and the Servicer hereby
acknowledges that the Purchasers, the Purchaser Agents and the Administrator are
entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon the Seller’s identity as a legal entity
separate from Triumph, the Originators and their respective Affiliates.
Therefore, from and after the date hereof, each of the Seller and the Servicer
shall take all steps specifically required by this Agreement or reasonably
required by the Administrator or any Purchaser Agent to continue the Seller’s
identity as a separate legal entity and to make it apparent to third Persons
that the Seller is an entity with assets and liabilities distinct from those of
Triumph, any Originator, the Servicer and any other Person, and is not a
division of Triumph, any Originator, the Servicer or any other Person. Without
limiting the generality of the foregoing and in addition to


IV- 10

--------------------------------------------------------------------------------




and consistent with the other covenants set forth herein, each of the Seller and
the Servicer shall take such actions as shall be required in order that:
(a)    The Seller will be a limited liability company whose primary activities
are restricted in its operating agreement to: (i) purchasing or otherwise
acquiring from the Originators or Triumph, owning, holding, granting security
interests or selling interests in Pool Assets, (ii) entering into agreements for
the selling and servicing of the Receivables Pool and (iii) conducting such
other activities as it deems necessary or appropriate to carry out its primary
activities;
(b)    The Seller shall not engage in any business or activity, or incur any
indebtedness or liability (including, without limitation, any assumption or
guaranty of any obligation of Triumph, any Originator, the Servicer or any
Affiliate thereof), other than as expressly permitted by the Transaction
Documents;
(c)    Not less than one member of the Seller’s board of directors (the
“Independent Director”) shall be a natural person (A) who is not at the time of
initial appointment and has not been at any time during the five (5) years
preceding such appointment: (1) an equityholder, director, officer, employee,
member, manager (other than an independent manager), attorney or partner of
Triumph, Seller, Servicer or any of their Affiliates; (2) a customer of,
supplier to or other person who derives more than 1% of its purchases or
revenues from its activities with Triumph, Seller, Servicer or any of their
Affiliates; (3) a person or other entity controlling, controlled by or under
common control with any such equity holder, partner, member, manager, customer,
supplier or other person; or (4) a member of the immediate family of any such
equity holder, director, officer, employee, member, manager, partner, customer,
supplier or other person and (B) who has (1) prior experience as an independent
director for a corporation or an independent director or independent manager of
a limited liability company whose charter documents required the unanimous
consent of all independent directors or independent managers thereof before such
corporation or limited liability company could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and (2)
at least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities. Under this clause (c), the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. The
operating agreement of the Seller shall provide that: (A) the Seller’s board of
directors shall not approve, or take any other action to cause the filing of, a
voluntary bankruptcy petition with respect to the Seller unless the Independent
Director shall approve the taking of such action in writing before the taking of
such action, and (B) such provision cannot be amended without the prior written
consent of the Independent Director;
(d)    The Independent Director shall not at any time serve as a trustee in
bankruptcy for the Seller, Triumph, any Originator, the Servicer or any of their
respective Affiliates;
(e)    The Seller shall conduct its affairs in accordance with its
organizational documents and observe all necessary, appropriate and customary
limited liability company formalities,


IV- 11

--------------------------------------------------------------------------------




including, but not limited to, holding all regular and special members’ and
board of directors’ meetings appropriate to authorize all limited liability
company action, keeping separate and accurate minutes of its meetings, passing
all resolutions or consents necessary to authorize actions taken or to be taken,
and maintaining accurate and separate books, records and accounts, including,
but not limited to, payroll and intercompany transaction accounts;
(f)    Any employee, consultant or agent of the Seller will be compensated from
the Seller’s funds for services provided to the Seller, and to the extent that
Seller shares the same officers or other employees as Triumph, the Servicer or
any Originator (or any other Affiliate thereof), the salaries and expenses
relating to providing benefits to such officers and other employees shall be
fairly allocated among such entities, and each such entity shall bear its fair
share of the salary and benefit costs associated with such common officers and
employees. The Seller will not engage any agents other than its attorneys,
auditors and other professionals, and a servicer and any other agent
contemplated by the Transaction Documents for the Receivables Pool, which
servicer will be fully compensated for its services by payment of the Servicing
Fee, and a manager, which manager will be fully compensated from the Seller’s
funds;
(g)    The Seller will contract with the Servicer to perform for the Seller all
operations required on a daily basis to service the Receivables Pool. The Seller
will pay the Servicer the Servicing Fee pursuant hereto. The Seller will not
incur any material indirect or overhead expenses for items shared with Triumph,
the Servicer or any Originator (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Seller (or any
Affiliate thereof) shares items of expenses not reflected in the Servicing Fee
or the manager’s fee, such as legal, auditing and other professional services,
such expenses will be allocated to the extent practical on the basis of actual
use or the value of services rendered, and otherwise on a basis reasonably
related to the actual use or the value of services rendered; it being understood
that Triumph, in its capacity as Servicer, shall pay all expenses relating to
the preparation, negotiation, execution and delivery of the Transaction
Documents, including legal, agency and other fees;
(h)    The Seller’s operating expenses will not be paid by Triumph, the Servicer
or any Originator or any Affiliate thereof;
(i)    The Seller will have its own separate stationery;
(j)    The Seller’s books and records will be maintained separately from those
of Triumph, the Servicer, each Originator and any other Affiliate thereof and in
a manner such that it will not be difficult or costly to segregate, ascertain or
otherwise identify the assets and liabilities of Seller;
(k)    All financial statements of Triumph, the Servicer or any Originator or
any Affiliate thereof that are consolidated to include Seller will disclose that
(i) the Seller is a separate legal entity with its own separate creditors who
will be entitled, upon its liquidation, to be satisfied out of the Seller’s
assets prior to any assets or value in the Seller becoming available to the
Seller’s equity holders and (ii) the assets of the Seller are not available to
pay creditors of Triumph, the Servicer or the Originators or any other
Affiliates of Triumph, the Servicer or the Originators;


IV- 12

--------------------------------------------------------------------------------




(l)    The Seller’s assets will be maintained in a manner that facilitates their
identification and segregation from those of Triumph, the Servicer, the
Originators or any Affiliates thereof;
(m)    The Seller will observe limited liability company formalities in its
dealings with Triumph, the Servicer, the Originators or any Affiliates thereof,
and funds or other assets of the Seller will not be commingled with those of
Triumph, the Servicer, the Originators or any Affiliates thereof except as
permitted by this Agreement in connection with servicing the Pool Receivables.
The Seller shall not maintain joint bank accounts or other depository accounts
to which Triumph or any Affiliate thereof (other than Triumph in its capacity as
the Servicer) has independent access. The Seller is not named, and has not
entered into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of Triumph, the Originators or any Subsidiaries or
other Affiliates thereof. The Seller will pay to the appropriate Affiliate the
marginal increase or, in the absence of such increase, the market amount of its
portion of the premium payable with respect to any insurance policy that covers
the Seller and such Affiliate;
(n)    The Seller will maintain arm’s-length relationships with Triumph, the
Servicer, the Originators (and any Affiliates thereof). Any Person that renders
or otherwise furnishes services to the Seller will be compensated by the Seller
at market rates for such services it renders or otherwise furnishes to the
Seller. Neither the Seller on the one hand, nor Triumph, the Servicer or any
Originator, on the other hand, will be or will hold itself out to be responsible
for the debts of the other or the decisions or actions respecting the daily
business and affairs of the other. The Seller, Triumph, the Servicer and the
Originators will promptly correct any known misrepresentation with respect to
the foregoing, and they will not operate or purport to operate as an integrated
single economic unit with respect to each other or in their dealing with any
other entity;
(o)    The Seller shall have a separate area from Triumph, the Servicer and each
Originator for its business (which may be located at the same address as such
entities) and to the extent that any other such entity has offices in the same
location, there shall be a fair and appropriate allocation of overhead costs
between them, and each shall bear its fair share of such expenses; and
(p)    To the extent not already covered in paragraphs (a) through (o) above,
Seller shall comply and/or act in accordance with the provisions of Section 6.4
of the Sale Agreement.






IV- 13

--------------------------------------------------------------------------------





EXHIBIT V
TERMINATION EVENTS
Each of the following shall be a “Termination Event”:
(a)(i) the Seller, Triumph, any Originator or the Servicer shall fail to perform
or observe any term, covenant or agreement under this Agreement or any other
Transaction Document, except as otherwise provided herein, such failure shall,
solely to the extent capable of cure, continue for 15 days after the earlier of
any such Person’s knowledge or notice thereof or (ii) the Seller, Triumph, any
Originator or the Servicer shall fail to make when due any payment or deposit to
be made by it under this Agreement or any other Transaction Document and such
failure shall remain unremedied for two Business Days after the earlier of any
such Person’s knowledge or notice thereof;
(b)any representation or warranty made or deemed made by the Seller, any
Originator or the Servicer (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document, or any
information or report delivered by the Seller or the Servicer or any Originator
pursuant to this Agreement or any other Transaction Document, shall fail to have
been true or correct in any material respect when made or deemed made or
delivered and shall remain incorrect or untrue for 10 days after knowledge or
notice thereof (if the representation or warranty is of a type that is capable
of being cured);
(c)the Seller or the Servicer shall fail to deliver any Information Package or
Weekly Report when due pursuant to this Agreement, and such failure shall remain
unremedied for five Business Days after the earlier of such Person’s knowledge
or notice thereof;
(d)this Agreement or any Purchase or reinvestment pursuant to this Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable first-priority perfected
undivided percentage ownership or security interest in favor of the
Administrator (for the benefit of the Purchasers) in each Pool Receivable, the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim (other than the Judgment Lien solely in respect of Receivables
originated by Triumph Composite Systems, Inc.), or (ii) cease to create with
respect to the Pool Assets in favor of the Administrator (for the benefit of the
Purchasers), or the interest of the Administrator (for the benefit of the
Purchasers) with respect to such Pool Assets shall cease to be, a valid and
enforceable first-priority perfected security interest, free and clear of any
Adverse Claim (other than the Judgment Lien solely in respect of Receivables
originated by Triumph Composite Systems, Inc.);
(e)the Seller, Triumph, the Servicer or any Originator shall generally not pay
its debts as such debts become due, shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller,
Triumph, the Servicer or any Originator seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such


V- 1

--------------------------------------------------------------------------------




proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including the entry of an order for
relief against, or the appointment of a receiver, trustee, custodian or other
similar official for, it or for any substantial part of its property) shall
occur; or the Seller, Triumph, the Servicer or any Originator shall take any
corporate action to authorize any of the actions set forth above in this
paragraph;
(f)(i) the (A) Default Ratio shall exceed 3.5% or (B) Delinquency Ratio shall
exceed 12.0%, (ii) the average for three consecutive calendar months of: (A) the
Default Ratio shall exceed 2.5%, (B) the Delinquency Ratio shall exceed 10.0%,
or (C) the Dilution Ratio shall exceed 3.0% or (iii) Days’ Sales Outstanding
exceeds 65 days;
(g)a Change in Control shall occur;
(h)the Purchased Interest shall exceed 100% for two consecutive Business Days;
(i)(A) a default or event of default shall occur at any time under the terms of
any other agreement involving Material Indebtedness, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any such Material
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any such
Material Indebtedness (and such right shall not have been waived) or the
termination of any commitment to lend thereunder (other than the termination of
the BTMU Purchase Agreement or the Orbian Facility Agreement with respect to the
Aerostructures Filing Entities in connection with Voluntary Insolvency
Proceedings in accordance with Section 9.1.15 of the Credit Agreement), or (B)
without limiting the foregoing, there occurs and is continuing any event of
default giving rise to a right of acceleration or termination under (x) any
Permitted Indebtedness, (y) the 2013 Bonds or the 2014 Bonds or (z) the
Specified IDB Obligations, or (C) without limiting the foregoing, an Event of
Default (other than an Aerostructures Filing Event of Default) occurs and is
continuing under the Credit Agreement; it being understood and agreed that, for
purposes of this clause (i), each of “BTMU Purchase Agreement”, “Orbian Facility
Agreement”, “Permitted Indebtedness”, “2013 Bonds”, “2014 Bonds”, “Specified IDB
Obligations” and “Aerostructures Filing Event of Default” (together with each
component of such terms) shall have the meaning assigned to such term in the
Credit Agreement, as amended, amended and restated, supplemented or otherwise
modified from time to time (excluding any termination of the Credit Agreement);
(j)the occurrence of any event that results in or is reasonably likely to result
in either the Internal Revenue Service or the Pension Benefit Guaranty
Corporation filing one or more notices of lien asserting a claim or claims
pursuant to the Internal Revenue Code, or ERISA, as applicable, against the
assets of Seller, Triumph, any Originator or any ERISA Affiliate;
(k)a Purchase and Sale Termination Event shall have occurred;
(l)Triumph shall fail to perform in any material respect any of its obligations
under the Performance Guaranty; or


V- 2

--------------------------------------------------------------------------------




(m)Triumph shall fail to perform the covenant set forth in Section (2)(n) of
Exhibit IV to this Agreement and such failure shall, solely to the extent
capable of cure, continue for 10 Business Days after the earlier of Triumph’s
knowledge or notice thereof.






V- 3